Exhibit 10.1

THIRD AMENDMENT TO

LOAN AGREEMENT

THIS THIRD AMENDMENT TO LOAN AGREEMENT (this “Amendment”), with an effective
date as of December 29, 2018, is made by and among SCHOOL SPECIALTY, INC., a
Delaware corporation (“Borrower”), each Guarantor (as defined in the Loan
Agreement) party hereto, the Lenders identified on the signature pages hereof
and TCW ASSET MANAGEMENT COMPANY LLC, as agent for the Lenders (“Agent”).

WHEREAS, Borrower, the Guarantors from time to time party thereto, Agent, and
the Lenders from time to time party thereto are parties to that certain Loan
Agreement dated as of April 7, 2017 (as amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”); and

WHEREAS, Borrower has requested that Agent and the Lenders amend the Loan
Agreement in certain respects as set forth herein, and Agent and the Lenders
have agreed to the foregoing, on the terms and conditions set forth herein.

NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:

1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
and not otherwise defined shall have the meanings ascribed to such terms in the
Loan Agreement.

2. Amendments to Loan Agreement. Subject to the satisfaction of the conditions
set forth in Section 5 below and in reliance upon the representations and
warranties of Borrower and the Guarantors party hereto set forth in Section 6
below, effective as of the Third Amendment Effective Date, the Loan Agreement is
amended as follows:

(A) The Loan Agreement is hereby amended to delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the bold and double-underlined text (indicated textually in the same manner as
the following example: bold and double-underlined text) as set forth in the
amended Loan Agreement attached hereto as Exhibit A (the “Amended Loan
Agreement”), and any term or provision of the Loan Agreement which is different
from that set forth in the Amended Loan Agreement shall be replaced and
superseded in all respects by the terms and provisions of the Amended Loan
Agreement.

(B) Exhibit C to the Loan Agreement is hereby amended and restated as set forth
on the attached Exhibit B.

3. Continuing Effect. Except as expressly set forth in Section 2 of this
Amendment, nothing in this Amendment shall constitute a modification or
alteration of the terms, conditions or covenants of the Loan Agreement or any
other Loan Document, or a waiver of any other terms or provisions thereof, and
the Loan Agreement and the other Loan Documents shall remain unchanged and shall
continue in full force and effect, in each case as amended hereby.



--------------------------------------------------------------------------------

4. Reaffirmation and Confirmation. Each of Borrower and each Guarantor party
hereto hereby ratifies, affirms, acknowledges and agrees that the Loan Agreement
and the other Loan Documents represent the valid, enforceable and collectible
obligations of Borrower and the Guarantors, and further acknowledges that there
are no existing claims, defenses, personal or otherwise, or rights of setoff
whatsoever with respect to the Loan Agreement or any other Loan Document. Each
of Borrower and each Guarantor party hereto hereby agrees that this Amendment in
no way acts as a release or relinquishment of the Liens and rights securing
payments of the Obligations. The Liens and rights securing payment of the
Obligations are hereby ratified and confirmed by Borrower and the Guarantors
party hereto in all respects.

5. Conditions to Effectiveness of Amendment. This Amendment shall become
effective as of the date first written above upon the satisfaction of each of
the following conditions precedent:

(a) Each party hereto shall have executed and delivered this Amendment to Agent;

(b) Agent shall have received a fully executed copy, in form and substance
reasonably satisfactory to Agent, of a conforming amendment to the Revolving
Loan Agreement;

(c) Agent shall have received a fully executed copy, in form and substance
satisfactory to Agent, of that certain First Amendment to Fee Letter between
Agent and Borrower;

(d) Agent shall have received a fully executed copy, in form and substance
satisfactory to Agent, of that certain Consent and Amendment No. 1 to
Intercreditor Agreement by and between Agent and the Revolving Loan Agent;

(e) Agent shall have received evidence that Andrews Advisory Group LLC has
received from Borrower a refundable retainer in the amount of $75,000;

(f) Agent shall have received, in form and substance reasonably satisfactory to
Agent, copies of resolutions of the board of directors (or other equivalent
governing body or member) of Borrower authorizing the execution, delivery and
performance of this Amendment and the First Amendment to Fee Letter;

(g) All proceedings taken in connection with the transactions contemplated by
this Amendment and all documents, instruments and other legal matters incident
thereto shall be reasonably satisfactory to Agent and its legal counsel;

(h) Agent shall have received payment of all fees payable to Agent and Lenders
pursuant to the terms of the Fee Letter, and all other fees, charges and
disbursements of Agent and its counsel required to be paid pursuant to the Loan
Agreement in connection with the preparation, execution and delivery of this
Amendment and all other instruments or documents provided for herein or
delivered or to be delivered hereunder or in connection herewith that have been
invoiced on or before the date hereof; and

 

-2-



--------------------------------------------------------------------------------

(i) No Default or Event of Default shall have occurred and be continuing.

6. Representations and Warranties. In order to induce Agent and Lenders to enter
into this Amendment, each of Borrower and each Guarantor party hereto hereby
represents and warrants to Agent and Lenders that, after giving effect to this
Amendment:

(a) All representations and warranties contained in the Loan Agreement and the
other Loan Documents (other than the representations and warranties contained in
Schedules 2(c), 2(d) and 11 of the Perfection Certificate) are true and correct
in all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date of this
Amendment, in each case as if made on and as of such date, other than
representations and warranties that expressly relate solely to an earlier date
(in which case such representations and warranties were true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of such earlier date);

(b) No Default or Event of Default has occurred and is continuing; and

(c) This Amendment and the Loan Agreement, as amended hereby, constitute legal,
valid and binding obligations of Borrower and the Guarantors and are enforceable
against Borrower and the Guarantors in accordance with their respective terms,
except as enforcement may be limited by equitable principles or by bankruptcy,
insolvency, reorganization, moratorium, or similar laws relating to or limiting
creditors’ rights generally.

7. Post-Closing Covenants.

(a) On or prior to the date that is 30 days after the delivery date of this
Amendment (or such later date as may be agreed by Agent in its sole discretion),
Borrower shall deliver to Agent a fully executed copy of an Amended and Restated
Perfection Certificate, completed and supplemented with the schedules
contemplated thereby to the satisfaction of the Agent.

(b) Any failure by Borrower to comply with the requirements of this Section 7
shall constitute an immediate Event of Default.

8. Miscellaneous.

(a) Expenses. Borrower agrees to pay on demand all expenses of Agent in
connection with the preparation, negotiation, execution, delivery and
administration of this Amendment in accordance with the terms of the Loan
Agreement.

(b) Governing Law. This Amendment shall be a contract made under and governed
by, and construed in accordance with the internal laws of the State of New York.

 

-3-



--------------------------------------------------------------------------------

(c) Counterparts. This Amendment may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment.
Delivery of an executed signature page of this Amendment by facsimile
transmission or electronic photocopy (i.e. “pdf”) shall be effective as delivery
of a manually executed counterpart hereof.

9. Release. In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each of Borrower and each Guarantor
party hereto, on behalf of itself and its respective successors, assigns, and
other legal representatives, hereby absolutely, unconditionally and irrevocably
releases, remises and forever discharges Agent and Lenders, and their successors
and assigns, and their present and former shareholders, affiliates,
subsidiaries, divisions, predecessors, directors, officers, attorneys,
employees, agents and other representatives (Agent, each Lender and all such
other Persons being hereinafter referred to collectively as the “Releasees” and
individually as a “Releasee”), of and from all demands, actions, causes of
action, suits, covenants, contracts, controversies, agreements, promises, sums
of money, accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
(individually, a “Claim” and collectively, “Claims”) of every name and nature,
known or unknown, suspected or unsuspected, as of the date of this Amendment,
both at law and in equity, which Borrower or any Guarantor, or any of their
respective successors, assigns, or other legal representatives may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon, or by reason of any circumstance, action, cause or thing whatsoever
which arises at any time on or prior to the day and date of this Amendment, in
each case for or on account of, or in relation to, or in any way in connection
with any of the Loan Agreement, or any of the other Loan Documents or
transactions thereunder or related thereto.

[Signature pages follow]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered on
March 13, 2019, with an effective date as of December 29, 2018.

 

BORROWER: SCHOOL SPECIALTY, INC. By:  

/s/ Ryan M. Bohr

Name:   Ryan M. Bohr Title:   EVP—Chief Operating Officer GUARANTORS:

CLASSROOMDIRECT.COM, LLC,

a Delaware limited liability company

By:  

/s/ Ryan M. Bohr

Name:   Ryan M. Bohr Title:   President

SPORTIME, LLC,

a Delaware limited liability company

By:  

/s/ Ryan M. Bohr

Name:   Ryan M. Bohr Title:   President

DELTA EDUCATION, LLC,

a Delaware limited liability company

By:  

/s/ Ryan M. Bohr

Name:   Ryan M. Bohr Title:   President

Signature Page to Third Amendment to Loan Agreement



--------------------------------------------------------------------------------

PREMIER AGENDAS, LLC,

a Delaware limited liability company

By:  

/s/ Ryan M. Bohr

Name:   Ryan M. Bohr Title:   President

CHILDCRAFT EDUCATION, LLC,

a Delaware limited liability company

By:  

/s/ Ryan M. Bohr

Name:   Ryan M. Bohr Title:   President

BIRD-IN-HAND WOODWORKS, LLC,

a Delaware limited liability company

By:  

/s/ Ryan M. Bohr

Name:   Ryan M. Bohr Title:   President

CALIFONE INTERNATIONAL, LLC,

a Delaware limited liability company

By:  

/s/ Ryan M. Bohr

Name:   Ryan M. Bohr Title:   President

SSI GUARDIAN, LLC,

a Delaware limited liability company

By:  

/s/ Ryan M. Bohr

Name:   Ryan M. Bohr Title:   CEO

Signature Page to Third Amendment to Loan Agreement



--------------------------------------------------------------------------------

AGENT:

TCW ASSET MANAGEMENT COMPANY LLC,

as Agent

By:  

/s/ Suzanne Grosso

Name:   Suzanne Grosso Title:   Managing Director LENDERS:

TCW DIRECT LENDING LLC,

as a Lender

By TCW Asset Management Company LLC Its Investment Advisor By:  

/s/ Suzanne Grosso

Name:   Suzanne Grosso Title:   Managing Director TCW DIRECT LENDING STRATEGIC
VENTURES LLC, as a Lender By:  

/s/ Suzanne Grosso

Name:   Suzanne Grosso Title:   Managing Director

WEST VIRGINIA DIRECT LENDING LLC,

as a Lender

By: TCW Asset Management Company LLC,

its Investment Advisor

By:  

/s/ Suzanne Grosso

Name:   Suzanne Grosso Title:   Managing Director

Signature Page to Third Amendment to Loan Agreement



--------------------------------------------------------------------------------

TCW BRAZOS FUND LLC, as a Lender

By: TCW Asset Management Company LLC,

its Investment Advisor

By:  

/s/ Suzanne Grosso

Name:   Suzanne Grosso Title:   Managing Director

TCW SKYLINE LENDING, L.P.,

as a Lender

By: TCW Asset Management Company LLC,

its Investment Advisor

By:  

/s/ Suzanne Grosso

Name:   Suzanne Grosso Title:   Managing Director

Signature Page to Third Amendment to Loan Agreement



--------------------------------------------------------------------------------

CERBERUS AUS LEVERED HOLDINGS III LLC, as a Lender

By:  

/s/ Daniel E. Wolf

Name:   Daniel E. Wolf Title:   Vice President

CERBERUS AUS LEVERED HOLDINGS LP, as a Lender  

By:   CAL I GP Holdings LLC Its:   General Partner

By:  

/s/ Daniel E. Wolf

Name:   Daniel E. Wolf Title:   Senior Managing Director

CERBERUS AUS LEVERED II LP,

as a Lender

By:   CAL I GP Holdings LLC Its:   General Partner

By:  

/s/ Daniel E. Wolf

Name:   Daniel E. Wolf Title:   Vice President

CERBERUS ICQ OFFSHORE LEVERED LP,

as a Lender

By:   Cerberus ICQ Offshore GP LLC Its:   General Partner

By:  

/s/ Daniel E. Wolf

Name:   Daniel E. Wolf Title:   Senior Managing Director

Signature Page to Third Amendment to Loan Agreement



--------------------------------------------------------------------------------

CERBERUS ICQ OFFSHORE LOAN

OPPORTUNITIES MASTER FUND, L.P.,

as a Lender

By:   Cerberus ICQ Offshore Levered GP, LLC Its:   General Partner By:  

/s/ Daniel E. Wolf

Name:   Daniel E. Wolf Title:   Senior Managing Director

CERBERUS LOAN FUNDING XXI, L.P.,

as a Lender

By:   Cerberus LFGP XXI, LLC Its:   General Partner By:  

/s/ Daniel E. Wolf

Name:   Daniel E. Wolf Title:   Senior Managing Director CERBERUS OFFSHORE
LEVERED LOAN

OPPORTUNITIES MASTER FUND III, L.P.,

as a Lender

By:   Cerberus Offshore Levered Opportunities III GP, LLC Its:   General Partner
By:  

/s/ Daniel E. Wolf

Name:   Daniel E. Wolf Title:   Senior Managing Director

CERBERUS REDWOOD LEVERED A LLC,

as a Lender

By:  

/s/ Daniel E. Wolf

Name:   Daniel E. Wolf Title:   Vice President

Signature Page to Third Amendment to Loan Agreement



--------------------------------------------------------------------------------

CERBERUS REDWOOD LEVERED B LLC,

as a Lender

By:  

/s/ Daniel E. Wolf

Name:   Daniel E. Wolf Title:   Vice President CERBERUS REDWOOD LEVERED LOAN

OPPORTUNITIES FUND A, L.P.,

as a Lender

By:   Cerberus Redwood Levered Opportunities GP A, LLC Its:   General Partner
By:  

/s/ Daniel E. Wolf

Name:   Daniel E. Wolf Title:   Senior Managing Director CERBERUS REDWOOD
LEVERED LOAN

OPPORTUNITIES FUND B, L.P.,

as a Lender

By:   Cerberus Redwood Levered Opportunities GP B, LLC Its:   General Partner
By:  

/s/ Daniel E. Wolf

Name:   Daniel E. Wolf Title:   Senior Managing Director

CERBERUS SWC LEVERED II LLC,

as a Lender

By:  

/s/ Daniel E. Wolf

Name:   Daniel E. Wolf Title:   Vice President CERBERUS SWC LEVERED LOAN

OPPORTUNITIES MASTER FUND, L.P.,

as a Lender

By:   Cerberus SWC Levered Opportunities GP, LLC Its:   General Partner By:  

/s/ Daniel E. Wolf

Name:   Daniel E. Wolf Title:   Senior Managing Director

Signature Page to Third Amendment to Loan Agreement



--------------------------------------------------------------------------------

EXHIBIT A

See Attached



--------------------------------------------------------------------------------

 

LOAN AGREEMENT

Dated as of April 7, 2017

 

 

 

 

SCHOOL SPECIALTY, INC.,

as Borrower,

CERTAIN OF ITS SUBSIDIARIES,

as Guarantors,

 

 

 

 

THE FINANCIAL INSTITUTIONS PARTY HERETO,

as Lenders

and

TCW ASSET MANAGEMENT COMPANY LLC,

as Agent

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

      Page

SECTION 1.

   DEFINITIONS; RULES OF CONSTRUCTION    1

1.1

   Definitions    1

1.2

   Accounting Terms    <37>38

1.3

   Uniform Commercial Code    <37>38

1.4

   Certain Matters of Construction    <37>38

SECTION 2.

   LOANS, PAYMENTS    <38>39

2.1

   Term Loan    <38>39

2.2

   General Provisions Regarding Payment; Register    <41>43

2.3

   Mandatory Prepayments; Voluntary Commitment Reductions and Prepayments   
<42>43

2.4

   Allocation of Payments After Event of Default    <44>46

2.5

   Use of Proceeds    <45>47

SECTION 3.

   INTEREST AND FEES    <45>47

3.1

   Interest    <45>47

3.2

   LIBOR Provisions    <46>48

3.3

   Non-Use Fee    <47>49

3.4

   Fee Letter    <47>49

3.5

   Maximum Charges    <47>49

3.6

   Increased Costs    <47>49

3.7

   Basis for Determining Interest Rate Inadequate or Unfair    <48>50

3.8

   Capital Adequacy    <49>51

3.9

   Replacement of Lenders    <50>52

3.10

   Designation of a Different Lending Office    <50>52

3.11

   Reimbursement Obligations    <51>53

SECTION 4.

   [INTENTIONALLY OMITTED]    <51>53

SECTION 5.

   TAXES    <51>53

5.1

   Payments Free of Taxes; Obligation to Withhold; Tax Payment    <51>53

5.2

   Lender and Agent Tax Information    <53>55

5.3

   Nature and Extent of Borrower’s Liabilities    <55>57

SECTION 6.

   CONDITIONS PRECEDENT    <56>58

6.1

   Conditions Precedent to Initial Loans    <56>58

SECTION 7.

   COLLATERAL    <59>61

7.1

   Cash Collateral    <59>61

7.2

   Real Estate Collateral    <60>62

7.3

   Other Collateral    <60>62

7.4

   Limitations    <60>62

7.5

   Further Assurances    <60>62

 

- i -



--------------------------------------------------------------------------------

SECTION 8.

   COLLATERAL ADMINISTRATION    <61>63

8.1

   Borrowing Base Certificates    <61>63

8.2

   Administration of Accounts    <61>63

8.3

   Administration of Inventory    <62>64

8.4

   Administration of Equipment    <62>64

8.5

   Administration of Deposit Accounts and Securities Accounts    <62>64

8.6

   General Provisions    <63>65

8.7

   Power of Attorney    <64>66

SECTION 9.

   REPRESENTATIONS AND WARRANTIES    <65>67

9.1

   General Representations and Warranties    <65>67

9.2

   Accuracy of Information, Etc.    <70>72

SECTION 10.

   COVENANTS AND CONTINUING AGREEMENTS    <70>72

10.1

   Affirmative Covenants    <70>72

10.2

   Negative Covenants    <75>78

10.3

   Financial Covenants    <82>85

SECTION 11.

   EVENTS OF DEFAULT; REMEDIES ON DEFAULT    <83>88

11.1

   Events of Default    <83>88

11.2

   Remedies upon Default    <84>89

11.3

   License    <85>90

11.4

   Setoff    <86>91

11.5

   Remedies Cumulative; No Waiver    <86>91

SECTION 12.

   AGENT    <86>91

12.1

   Appointment, Authority and Duties of Agent    <86>91

12.2

   Agreements Regarding Collateral and Borrower Materials    <88>92

12.3

   Reliance By Agent    <88>93

12.4

   Action Upon Default    <89>93

12.5

   Ratable Sharing    <89>94

12.6

   Indemnification    <89>94

12.7

   Limitation on Responsibilities of Agent    <89>94

12.8

   Successor Agent and Co-Agents    <90>95

12.9

   Due Diligence and Non-Reliance    <90>95

12.10

   Remittance of Payments and Collections    <91>96

12.11

   Individual Capacities    <91>96

12.12

   No Third Party Beneficiaries    <92>96

12.13

   Intercreditor Agreement    <92>97

SECTION 13.

   BENEFIT OF AGREEMENT; ASSIGNMENTS    <92>97

13.1

   Successors and Assigns    <92>97

13.2

   Participations    <92>97

13.3

   Assignments    <93>98

SECTION 14.

   MISCELLANEOUS    <94>99

14.1

   Consents, Amendments and Waivers    <94>99

 

- ii -



--------------------------------------------------------------------------------

14.2

  

Indemnity

   <95>100

14.3

  

Notices and Communications

   <95>100

14.4

  

Performance of Borrower’s Obligations

   <97>102

14.5

  

Credit Inquiries

   <97>102

14.6

  

Severability

   <97>102

14.7

  

Cumulative Effect; Conflict of Terms

   <97>102

14.8

  

Counterparts; Execution

   <97>102

14.9

  

Entire Agreement

   <98>102

14.10

  

Relationship with Lenders

   <98>103

14.11

  

No Advisory or Fiduciary Responsibility

   <98>103

14.12

  

Confidentiality

   <98>103

14.13

  

GOVERNING LAW

   <99>104

14.14

  

Consent to Forum; Bail-In of EEA Financial Institutions

   <99>104

14.15

  

Waivers by Borrower

   <100>105

14.16

  

Patriot Act Notice

   <100>105

14.17

  

NO ORAL AGREEMENT

   <100>105

14.18

  

Intercreditor Agreement Governs

   <101>108

 

- iii -



--------------------------------------------------------------------------------

LIST OF EXHIBITS AND SCHEDULES

 

Exhibit A

   Assignment and Acceptance

Exhibit B

   Assignment Notice

Exhibit C

   Compliance Certificate

Exhibit D

   Affiliate Subordination Agreement

Exhibit E-1

   Form of U.S. Tax Compliance Certificate

Exhibit E-2

   Form of U.S. Tax Compliance Certificate

Exhibit E-3

   Form of U.S. Tax Compliance Certificate

Exhibit E-4

   Form of U.S. Tax Compliance Certificate

Exhibit F

   Form of Notice of Borrowing

Exhibit G

   Form of Payment Notification

Schedule A

   Fiscal Months

Schedule 1.1(a)

   Commitments of Lenders

Schedule 1.1(b)

   Excluded Subsidiaries

Schedule 1.1(c)

   Specified Asset Dispositions

Schedule 1.1(d)

   Subsidiary Guarantors

Schedule 8.5

   Deposit Accounts and Securities Accounts

Schedule 8.6.1

   Business Locations

Schedule 9.1.4

   Names and Capital Structure

Schedule 9.1.11

   Patents, Trademarks, Copyrights and Licenses

Schedule 9.1.14

   Environmental Matters

Schedule 9.1.15

   Restrictive Agreements

Schedule 9.1.16

   Litigation

Schedule 9.1.18

   Pension Plans

Schedule 9.1.20

   Labor Contracts

Schedule 10.2.1

   Existing Indebtedness

Schedule 10.2.2

   Existing Liens

Schedule 10.2.5

   Existing Investments

Schedule 10.2.17

   Existing Affiliate Transactions

 

- iv -



--------------------------------------------------------------------------------

LOAN AGREEMENT

THIS LOAN AGREEMENT is dated as of April 7, 2017, among SCHOOL SPECIALTY, INC.,
a Delaware corporation (“Borrower”), certain Subsidiaries of Borrower party
hereto (collectively, “Guarantors” and each, a “Guarantor”), the financial
institutions party to this Agreement from time to time as lenders (collectively,
“Lenders”), and TCW ASSET MANAGEMENT COMPANY LLC, as agent for the Lenders
(“Agent”).

R E C I T A L S:

In addition to the Loans to be provided hereunder, on the Revolving Loan
Agreement Closing Date, Borrower and certain of its Subsidiaries entered into
the Revolving Loan Agreement, which is secured by a first priority security
interest in the ABL Priority Collateral and a second priority security interest
in the Term Priority Collateral. The Obligations hereunder will be secured by a
first priority security interest in the Term Priority Collateral and a second
priority security interest in the ABL Priority Collateral.

Borrower has requested that Lenders provide a term loan credit facility to
Borrower to finance the mutual and collective business enterprise of Borrower
and Guarantors. Lenders are willing to provide the credit facility on the terms
and conditions set forth in this Agreement.

NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
hereto agree as follows:

SECTION 1. DEFINITIONS; RULES OF CONSTRUCTION

1.1 Definitions. As used herein, the following terms have the meanings set forth
below:

AAG: Andrews Advisory Group, LLC.

ABL Priority Collateral: any “ABL Priority Collateral” as defined in the
Intercreditor Agreement.

Acquisition: a transaction or series of transactions resulting in
(a) acquisition of a business, division, or substantially all assets of a
Person; (b) record or beneficial ownership of 50% or more of the Equity
Interests of a Person; or (c) merger, consolidation or combination of Borrower
or a Subsidiary with another Person.

Affected Lender: shall have the meaning set forth in Section 3.9 hereof.

Affiliate: with respect to a specified Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified; provided that, for purposes
of Section 10.2.17 and Section 13.3.3, the term “Affiliate” shall also include
any Person that directly or indirectly owns 5% or more of any class of Equity
Interests of the Person specified or that is an officer or director of the
Person specified. “Control” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
Person, whether through the ability to exercise voting power, by contract or
otherwise. “Controlling” and “Controlled” have correlative meanings.



--------------------------------------------------------------------------------

Affiliate Subordination Agreement: an Affiliate Subordination Agreement in the
form of Exhibit D pursuant to which intercompany obligations and advances owed
by any Obligor to any Subsidiary that is not an Obligor are subordinated to the
Obligations.

Agent: as defined in the Preamble hereto.

Agent Indemnitees: Agent and its officers, directors, employees, Affiliates,
agents and attorneys.

Agent Professionals: attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Agent.

Anti-Terrorism Law: any law relating to terrorism or money laundering, including
the Patriot Act.

Applicable Law: all laws, rules, regulations and governmental guidelines
applicable to the Person, conduct, transaction, agreement or matter in question,
including all applicable statutory law, common law and equitable principles, and
all provisions of constitutions, treaties, statutes, rules, regulations, orders
and decrees of Governmental Authorities.

Applicable Margin: the applicable rate per annum corresponding to the applicable
Net Senior Leverage Ratio, all as set forth in the following table:

 

Net Senior Leverage Ratio    Prime Rate
Loans     LIBOR Rate
Loans  

³ 3.75x

     <6.00>7.00 %      <7.00>8.00 % 

³ 3.50x, but < 3.75x

     <5.50>6.00 %      <6.50>7.00 % 

³3.00x, but < 3.50x

     5.25 %      6.25 % 

<3.00x

     5.00 %      6.00 % 

The Applicable Margin shall be adjusted quarterly, to the extent applicable, as
of the first Business Day of the month following the date on which financial
statements are required to be delivered pursuant to Section 10.1.2 hereof
(including with respect to the last Fiscal Quarter of each Fiscal Year) after
the end of each related Fiscal Quarter based on the Net Senior Leverage Ratio as
of the last day of such Fiscal Quarter. Notwithstanding the foregoing, (a) at
all times after the Third Amendment Effective Date, the Applicable Margin shall
be increased by an amount equal to the PIK Interest Rate, with 100% of such
increase being paid in kind by adding such interest to the outstanding principal
amount of the Term Loan (“PIK Interest”), (b) during the period commencing on
the <Second>Third Amendment Effective Date and ending on the first Business Day
of the month following the date on which financial statements for the Fiscal
<Year>Quarter ending <December 29, 2018>March 30, 2019 have been delivered in
accordance with Section 10.1.2(<a>b) hereof, the Applicable Margin shall be
(i) <6.00%> with respect to Prime Rate Loans, the sum of (x) 7.00% and (y) the
PIK Interest Rate, and (ii) <7.00% with >respect to LIBOR Rate Loans, the sum of
(<b>x) 8.00% and (y) the PIK Interest Rate, (c) if

 

-2-



--------------------------------------------------------------------------------

Borrower fails to deliver the financial statements required by Section 10.1.2
hereof, and the related Compliance Certificate required by Section 10.1.2
hereof, by the respective date required thereunder after the end of any related
Fiscal Quarter, if requested in writing by Agent or Required Lenders, (i) the
Applicable Margin shall be the rates corresponding to the Net Senior Leverage
Ratio of > 3.75x in the foregoing table and (ii) the PIK Interest Rate shall be
the rates corresponding to the Net Senior Leverage Ratio of > 5.00x in the table
set forth in the definition of PIK Interest Rate, in each case, until such
financial statements and Compliance Certificate are delivered (plus, if
requested by Agent or Required Lenders, the Default Rate), and (<c>d) no
reduction to the Applicable Margin or PIK Interest Rate shall become effective
at any time when an Event of Default has occurred and is continuing; provided,
that such a reduction shall occur on the date all such Events of Default have
been cured or waived in accordance with Section 14.1 hereof.

If, as a result of any restatement of or other adjustment to the financial
statements of Borrower and its Subsidiaries or for any other reason, Agent
determines that (a) the Net Senior Leverage Ratio as calculated by Borrower as
of any applicable date was inaccurate and (b) a proper calculation of the Net
Senior Leverage Ratio would have resulted in different pricing for any period,
then (i) if the proper calculation of the Net Senior Leverage Ratio would have
resulted in higher pricing for such period, Borrower shall automatically and
retroactively be obligated to pay to Agent, for the benefit of the applicable
Lenders, promptly on demand by Agent, an amount equal to the excess of the
amount of interest that should have been paid for such period over the amount of
interest actually paid for such period; and (ii) if the proper calculation of
the Net Senior Leverage Ratio would have resulted in lower pricing for such
period, neither Agent nor any Lender shall have any obligation to repay any
interest or fees to Borrower; provided, that, if as a result of any restatement
or other event a proper calculation of the Net Senior Leverage Ratio would have
resulted in higher pricing for one or more periods and lower pricing for one or
more other periods (due to the shifting of income or expenses from one period to
another period or any similar reason), then (x) the amount payable by Borrower
pursuant to clause (i) above shall be based upon the excess, if any, of the
amount of interest that should have been paid for all applicable periods over
the amount of interest paid for all such periods and (y) the amount credited to
Borrower pursuant to clause (ii) above shall be based upon the excess, if any,
of the amount of interest paid by Borrower for all applicable periods over the
amount of interest that should have been paid for all such periods.

Approved Fund: any Person (other than a natural Person) engaged in making,
purchasing, holding or otherwise investing in commercial loans in its ordinary
course of activities.

Asset Disposition: a sale, lease, license, consignment, transfer or other
disposition of Property of an Obligor, including a disposition of Property in
connection with a sale-leaseback transaction or synthetic lease.

Assignment and Acceptance: an assignment agreement between a Lender and Eligible
Assignee, in the form of Exhibit A or otherwise satisfactory to Agent.

Availability: shall have the meaning provided for in the Revolving Loan
Agreement.

 

-3-



--------------------------------------------------------------------------------

Bail-In Action: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

Bail-In Legislation: with respect to any EEA Member Country implementing Article
55 of Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule.

Bank of America: Bank of America, N.A., a national banking association.

Bankruptcy Code: Title 11 of the United States Code entitled “Bankruptcy” as now
and hereafter in effect (or any similar or equivalent legislation as in effect
in any applicable jurisdiction), or any successor statutes.

Bankruptcy Court: the United States Bankruptcy Court for the District of
Delaware.

Board of Governors: the Board of Governors of the Federal Reserve System.

Borrowed Money: with respect to any Obligor, without duplication, its
(a) Indebtedness that (i) arises from the lending of money by any Person to such
Obligor, (ii) is evidenced by notes, drafts, bonds, debentures, credit documents
or similar instruments, (iii) accrues interest or is a type upon which interest
charges are customarily paid (excluding trade payables owing in the Ordinary
Course of Business), or (iv) was issued or assumed as full or partial payment
for Property; (b) Capital Leases; (c) reimbursement obligations with respect to
letters of credit; and (d) guaranties of any Indebtedness of the foregoing types
owing by another Person.

Borrower: as defined in the Preamble hereto.

Borrower Materials: Compliance Certificates and other information, reports,
financial statements and other materials delivered by Borrower hereunder, as
well as other Reports and information provided by Agent to Lenders.

Borrowing: a group of Loans that are made or converted together on the same day
and have the same interest option and, if applicable, Interest Period.

Borrowing Base: shall have the meaning provided for in the Revolving Loan
Agreement.

Borrowing Base Certificate: shall have the meaning provided for in the Revolving
Loan Agreement.

Business Day: any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, Chicago, IL or New York, NY, and if such day relates to a LIBOR Rate
Loan, any such day on which dealings in Dollar deposits are conducted between
banks in the London interbank Eurodollar market.

 

-4-



--------------------------------------------------------------------------------

Capital Expenditures: for any period, (a) the additions to property, plant and
equipment, capitalized investment and development costs, and other capital
expenditures of Borrower and its consolidated Subsidiaries that are (or should
be) set forth in a consolidated statement of cash flows of Borrower for such
period prepared in accordance with GAAP and (b) Capital Lease Obligations
incurred by Borrower and its consolidated Subsidiaries during such period, but
excluding in each case any such expenditure made to restore, replace or rebuild
property to the condition of such property immediately prior to any damage,
loss, destruction or condemnation of such property to the extent such
expenditure is made with insurance proceeds, condemnation awards or damage
recovery proceeds relating to any such damage, loss, destruction or
condemnation.

Capital Lease: any lease of (or other arrangement conveying the right to use)
real or personal property, or a combination thereof, that is required to be
capitalized for financial reporting purposes in accordance with GAAP.

Capital Lease Obligation: as to any Person shall mean the obligations of such
Person to pay rent or other amounts under any Capital Lease.

Cash Collateral: cash, and any interest or other income earned thereon, that is
delivered to Agent to Cash Collateralize any Obligations.

Cash Collateral Account: a demand deposit, money market or other account
established by Agent at such financial institution as Agent may select in its
discretion, which account shall be subject to a Lien in favor of Agent.

Cash Collateralize: the delivery of cash to Agent, as security for the payment
of Obligations, in an amount equal to Agent’s good faith estimate of the amount
due or to become due, including fees, expenses and indemnification hereunder.
“Cash Collateralization” has a correlative meaning.

Cash Dominion Trigger Period: shall have the meaning provided for in the
Revolving Loan Agreement.

Cash Equivalents: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within one (1) year from the date of acquisition thereof,
(b) marketable direct obligations issued or fully guaranteed by any state of the
United States or any political subdivision of any such state or any public
instrumentality thereof maturing within one (1) year from the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either S&P or Moody’s, (c) commercial paper
maturing no more than two hundred seventy (270) days from the date of creation
thereof and, at the time of acquisition, having a rating of at least A-1 from
S&P or at least P-1 from Moody’s, (d) certificates of deposit, time deposits,
overnight bank deposits or bankers’ acceptances maturing within one (1) year
from the date of acquisition thereof issued by any bank organized under the laws
of the United States or any state thereof or the District of Columbia or any
United States branch of a foreign bank having at the date of acquisition thereof
combined capital and surplus of not less than $500,000,000, (e) deposit accounts
maintained with (i) any bank that satisfies the criteria described in clause
(d) above, or (ii) any other bank organized under the laws of the United States
or any state thereof so long as the full amount maintained with any such other
bank is insured by the Federal Deposit Insurance Corporation, (f) repurchase

 

-5-



--------------------------------------------------------------------------------

obligations of any commercial bank satisfying the requirements of clause (d) of
this definition or recognized securities dealer having combined capital and
surplus of not less than $500,000,000, having a term of not more than seven
(7) days, with respect to securities satisfying the criteria in clauses (a) or
(d) above, (g) debt securities with maturities of six (6) months or less from
the date of acquisition backed by standby letters of credit issued by any
commercial bank satisfying the criteria described in clause (d) above, and
(h) Investments in money market funds substantially all of whose assets are
invested in the types of assets described in clauses (a) through (g) above.

CERCLA: the Comprehensive Environmental Response Compensation and Liability Act
(42 U.S.C. § 9601 et seq.).

Change in Law: the occurrence, after the date hereof, of (a) the adoption,
taking effect or phasing in of any law, rule, regulation or treaty; (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof; or (c) the making, issuance or
application of any request, guideline, requirement or directive (whether or not
having the force of law) by any Governmental Authority; provided, however, that
“Change in Law” shall include, regardless of the date enacted, adopted or
issued, all requests, rules, guidelines, requirements or directives (i) under or
relating to the Dodd-Frank Wall Street Reform and Consumer Protection Act, or
(ii) promulgated pursuant to Basel III by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any similar
authority) or any other Governmental Authority.

Change of Control: (a) Borrower ceases to own and control, beneficially and of
record, directly or indirectly, all Equity Interests in each Subsidiary
Guarantor (unless 100% of the Equity Interests of such Subsidiary Guarantor is
sold or otherwise disposed of in connection with an Asset Disposition otherwise
permitted hereunder); (b) other than with respect to any existing shareholder,
as of the Third Amendment Effective Date, or any Affiliate of such existing
shareholder, to the extent such ownership represents more than 50% directly a
result of the Junior Capital Raise Satisfaction Event, any “person” or “group”
(within the meaning of Rule 13d-5 of the Exchange Act as in effect on the date
hereof) shall own, directly or indirectly, beneficially or of record, shares
representing more than 50% of the aggregate ordinary voting power represented by
the issued and outstanding capital stock of Borrower; (c) other than occurring
as a direct result of the Junior Capital Raise Satisfaction Event, a majority of
the members of the board of directors of Borrower shall at any time not
constitute Continuing Directors; or (d) any change in control (or similar event,
however denominated) with respect to Borrower or any Subsidiary shall occur
under and as defined in the Revolving Loan Documents or in any indenture or
agreement in respect of the Specified Unsecured Prepetition Debt.

Claims: all claims, liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and expenses of any kind (including
remedial response costs, reasonable attorneys’ fees and Extraordinary Expenses)
at any time (including after Full Payment of the Obligations or replacement of
Agent or any Lender) incurred by any Indemnitee or asserted against any
Indemnitee by any Obligor or other Person, in any way relating to (a) the
Proposal Letter, the Fee Letter, any Loans, Loan Documents, Borrower Materials,
or the use thereof or transactions relating thereto, (b) any action taken or
omitted in connection with any Loan Documents, (c) the existence or perfection
of any Liens, or realization upon any Collateral, (d) exercise of any rights or
remedies under any Loan Documents or Applicable Law, or

 

-6-



--------------------------------------------------------------------------------

(e) failure by any Obligor to perform or observe any terms of any Loan Document,
in each case including all costs and expenses relating to any investigation,
litigation, arbitration or other proceeding (including an Insolvency Proceeding
or appellate proceedings), whether or not the applicable Indemnitee is a party
thereto.

Closing Date: as defined in Section 6.1.

Closing Date Revolving Loan Agreement Amendment: that certain Third Amendment to
Loan Agreement, dated as of the Closing Date, among Revolving Loan Agent, the
issuing bank, the Revolving Loan Lenders party thereto and the Obligors.

Code: the Internal Revenue Code of 1986, as amended.

Collateral: all Property described in any Security Documents as security or
collateral for any Obligations, and all other Property that now or hereafter, or
under the terms hereof, or under the Security Documents, secures (or is intended
to secure) any Obligations.

Commitment: as to any Lender, such Lender’s commitment to make the Term A Loan
or Delayed Draw Term Loans under this Agreement. The initial amount of each
Lender’s commitment to make the Term A Loan or Delayed Draw Term Loans, as
applicable, is set forth in the Schedule 1.1(a) hereto.

Compliance Certificate: a certificate, substantially in the form of Exhibit C,
by which Borrower certifies compliance with Sections 10.2.7 and 10.3.

Connection Income Taxes: Other Connection Taxes that are imposed on or measured
by net income (however denominated), or are franchise or branch profits Taxes.

Consolidated Net Income: with respect to Borrower and its Subsidiaries on a
consolidated basis for any period, net income for such period but excluding net
income (or loss) attributable to the equity method of accounting unless such net
income has been distributed in cash to Borrower or any Subsidiary.

Consolidated Total Assets: as of any date of determination, the total assets in
each case reflected on the consolidated balance sheet of Borrower and its
Subsidiaries as at the end of the most recently ended Fiscal Quarter of Borrower
for which financial statements have been or are required to have been delivered
pursuant to Section 10.1.2, determined on a consolidated basis in accordance
with GAAP.

Contingent Obligation: any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Indebtedness,
lease, dividend or other obligation (“primary obligations”) of another obligor
(“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person under any (a) guaranty, endorsement, co-making or sale
with recourse of an obligation of a primary obligor; (b) obligation to make
take-or-pay or similar payments regardless of nonperformance by any other party
to an agreement; and (c) arrangement (i) to purchase any primary obligation or
security therefor, (ii) to supply funds for the purchase or payment of any
primary obligation, (iii) to maintain or assure working capital, equity capital,
net worth or solvency of the primary

 

-7-



--------------------------------------------------------------------------------

obligor, (iv) to purchase Property or services for the purpose of assuring the
ability of the primary obligor to perform a primary obligation, or (v) otherwise
to assure or hold harmless the holder of any primary obligation against loss in
respect thereof. The amount of any Contingent Obligation shall be deemed to be
the stated or determinable amount of the primary obligation (or, if less, the
maximum amount for which such Person may be liable under the instrument
evidencing the Contingent Obligation) or, if not stated or determinable, the
maximum reasonably anticipated liability with respect thereto.

Continuing Director: (a) any member of the board of directors of Borrower who
was a director (or comparable manager) of Borrower on the Closing Date, and
(b) any individual who becomes a member of the board of directors after the
Closing Date if such individual was approved, appointed or nominated for
election to the board of directors of Borrower by a majority of the Continuing
Directors, but excluding any such individual originally proposed for election in
opposition to the Continuing Directors in an actual or publically threatened
election contest relating to the election of the directors (or comparable
managers) of Borrower and whose assumption of office resulted from such contest
or the settlement thereof.

CWA: the Clean Water Act (33 U.S.C. §§ 1251 et seq.).

Default: an event or condition that, with the lapse of time or giving of notice,
would constitute an Event of Default.

Default Rate: for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2.00% plus the interest rate otherwise applicable
thereto.

Defaulting Lender: any Lender that (a) has failed to comply with its funding
obligations hereunder, and such failure is not cured within two (2) Business
Days; (b) has notified Agent or Borrower that such Lender does not intend to
comply with its funding obligations hereunder or under any other credit
facility, or has made a public statement to that effect; (c) has failed, within
three (3) Business Days following request by Agent or Borrower, to confirm in a
manner satisfactory to Agent and Borrower that such Lender will comply with its
funding obligations hereunder; or (d) has, or has a direct or indirect parent
company that has, become the subject of an Insolvency Proceeding (including
reorganization, liquidation, or appointment of a receiver, custodian,
administrator or similar Person by the Federal Deposit Insurance Corporation or
any other regulatory authority) or Bail-In Action; provided, however, that a
Lender shall not be a Defaulting Lender solely by virtue of a Governmental
Authority’s ownership of an equity interest in such Lender or parent company
unless the ownership provides immunity for such Lender from jurisdiction of
courts within the United States or from enforcement of judgments or writs of
attachment on its assets, or permits such Lender or Governmental Authority to
repudiate or otherwise to reject such Lender’s agreements.

Deposit Account Control Agreement: control agreement satisfactory to Agent
executed by an institution maintaining a Deposit Account for an Obligor, to
perfect Agent’s Lien on such account.

Designated Jurisdiction: any country or territory that is the subject of any
Sanction.

 

-8-



--------------------------------------------------------------------------------

Delayed Draw Funding Conditions: with respect to any Delayed Draw Term Loan, the
following: (a) Borrower shall have given written notice to Agent of the proposed
funding of such Delayed Draw Term Loan not later than 11:00 a.m. (Chicago time),
at least ten (10) Business Days prior to the proposed Delayed Draw Term Loan
Draw Date (or by such later time as Agent may agree, in its sole discretion),
(b) immediately after giving effect to the funding of such Delayed Draw Term
Loan and any Distribution, Permitted Acquisition or payment with respect to
Indebtedness made with the proceeds thereof, Borrower shall be in compliance on
a pro forma basis with the financial covenants set forth in Section 10.3 hereof,
recomputed for the most recently ended month for which financial statements are
required to be delivered pursuant to Section 10.1.2 hereof, (c) immediately
after giving effect to the funding of such Delayed Draw Term Loan and any
Distribution, Permitted Acquisition or payment with respect to Indebtedness made
with the proceeds thereof, the Net Senior Leverage Ratio, on a pro forma basis
for the twelve (12) consecutive Fiscal Months ending immediately prior to such
funding, recomputed for the most recently ended month for which financial
statements are required to be delivered pursuant to Section 10.1.2 hereof, shall
be less than or equal to 3.50 to 1.00 (or, at any time after receipt of the
financial statements delivered pursuant to clause (a) of Section 10.1.2 with
respect to the Fiscal Year ending December 30, 2017, solely to the extent that
EBITDA for the period of twelve (12) consecutive months most recently ended on
or prior to the date of such funding is at least $50,000,000, 3.75 to 1.00),
(d) Specified Availability on the date of the funding of such Delayed Draw Term
Loan, before and after giving pro forma effect to such funding and any
Distribution, Permitted Acquisition or payment with respect to Indebtedness made
with the proceeds thereof, is greater than or equal to $18,750,000; (e) the
average daily amount of Specified Availability for the 60-day period immediately
preceding the date of the funding of such Delayed Draw Term Loan shall have been
greater than or equal to $18,750,000, calculated on a pro forma basis assuming
such funding and any Distribution, Permitted Acquisition or payment with respect
to Indebtedness made with the proceeds thereof occurred on the first day of such
60-day period, (f) immediately before and after giving effect to the funding of
such Delayed Draw Term Loan, no Default or Event of Default shall have occurred
and be continuing, (g) the representations and warranties of each Obligor in the
Loan Documents shall be true and correct in all material respects (except to the
extent already qualified by materiality, in which case it will be true and
correct in all respects) on the date of, and upon giving effect to, such funding
(except for representations and warranties that expressly relate to an earlier
date), and (h) Borrower shall have delivered a certificate to Agent certifying
as to clauses (a) through (g) above and setting forth projections prepared in
good faith demonstrating that Specified Availability shall be greater than or
equal to $18,750,000 at all times for the greater of (i) the 90-day period
following the date of the funding of such Delayed Draw Term Loan and (ii) the
period following the date of the funding of such Delayed Draw Term Loan up to
and including August 31 of such year (or the following year if such funding
occurs after August 31 of such year).

Delayed Draw Term Loan: shall have the meaning set forth in Clause (b) of
Section 2.1.1 hereof.

Delayed Draw Term Loan Amount: $30,000,000.

Delayed Draw Term Loan Commitment: as to any Lender, such Lender’s commitment to
make Delayed Draw Term Loans under this Agreement. The initial amount of each
Lender’s commitment to make Delayed Draw Term Loans is set forth in the Schedule
1.1(a) hereto.

 

-9-



--------------------------------------------------------------------------------

Delayed Draw Term Loan Commitment Percentage: as to any Lender, the percentage
set forth opposite such Lender’s name on Schedule 1.1(a) hereto under the column
“Delayed Draw Term Loan Commitment Percentage” (if such Lender’s name is not so
set forth thereon, then such percentage for such Lender shall be deemed to be
zero) (or, in the case of any Lender that became party to this Agreement after
the Closing Date, the Delayed Draw Term Loan Commitment Percentage of such
Lender as set forth in the applicable Assignment and Acceptance).

Delayed Draw Term Loan Commitment Period: the period commencing on the Closing
Date and ending on the Delayed Draw Term Loan Commitment Termination Date.

Delayed Draw Term Loan Commitment Termination Date: November 7, 2018.

Delayed Draw Term Loan Draw Date: shall have the meaning set forth in Clause
(b) of Section 2.1.1 hereof.

Disqualified Stock: any Equity Interest that, by its terms (or by the terms of
any security into which it is convertible or for which it is exchangeable), or
upon the happening of any event, (a) matures (excluding any maturity as the
result of an optional redemption by the issuer thereof) or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or is redeemable
at the option of the holder thereof, in whole or in part, or requires the
payment of any cash dividend or any other scheduled payment constituting a
return of capital, in each case at any time on or prior to the first anniversary
of the Maturity Date; or (b) is convertible into or exchangeable (unless at the
sole option of the issuer thereof) for (i) debt securities or (ii) any Equity
Interest referred to in clause (a) above, in each case at any time prior to the
first anniversary of the Maturity Date.

Distribution: (i) any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Borrower
or any Subsidiary, (ii) any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
repurchase, redemption, retirement, acquisition, cancellation or termination of
any Equity Interests in Borrower or any Subsidiary, or (iii) any other payment
(whether in cash, securities or other property) with respect to any Equity
Interests in Borrower or any Subsidiary, including but not limited to payments
made on account of any stock appreciation rights or restricted stock units with
respect to any such Equity Interests.

Dollars: lawful money of the United States.

Domestic Subsidiary: any Subsidiary organized under the laws of the United
States of America, any state thereof or the District of Columbia.

Dominion Account: an account of an Obligor at a bank reasonably acceptable to
Agent, which is subject at all times to a Deposit Account Control Agreement or a
Securities Account Control Agreement.

EBITDA: with respect to Borrower and its Subsidiaries on a consolidated basis
for any period, the Consolidated Net Income of Borrower and its Subsidiaries for
such period, plus

 

-10-



--------------------------------------------------------------------------------

(a) the sum of (in each case without duplication and to the extent the
respective amounts described in subclauses (i) through (viii) of this clause
(a) reduced such Consolidated Net Income (and were not excluded therefrom or
added thereto) for the respective period for which EBITDA is being determined):

(i) provision for taxes based on income, profits or capital of Borrower and its
Subsidiaries for such period, including, without limitation, state, franchise
and similar taxes;

(ii) interest expense (and to the extent not included in interest expense,
(x) all cash dividend payments (excluding items eliminated in consolidation) on
any series of preferred stock or disqualified stock and (y) costs of surety
bonds in connection with financing activities) of Borrower and its Subsidiaries
for such period;

(iii) depreciation and amortization expenses of Borrower and its Subsidiaries
for such period including the amortization of intangible assets, deferred
financing fees and capitalized software expenditures and amortization of
unrecognized prior service costs;

(iv) (A) non-recurring, unusual or extraordinary charges for such period,
(B) business optimization expenses and other restructuring charges or reserves
(which, for the avoidance of doubt, shall include the effect of inventory
optimization programs, facility closure, facility consolidations, duplicative
facility costs, retention, severance, systems establishment costs, contract
termination costs, future lease commitments and excess pension charges), and
(C) cash expenses relating to earn outs and similar obligations; provided that
the aggregate amount to be added back pursuant to this clause (iv) shall not
exceed <15% of EBITDA>(1) $6,000,000 for the <2017>2019 Fiscal Year, (2) 12.5%
of EBITDA for the <2018>2020 Fiscal Year<,> and (3) 10% of EBITDA for any Fiscal
Year thereafter;

(v) any other non-cash charges; provided, that for purposes of this subclause
(v) of this clause (a), any non-cash charges or losses shall be treated as cash
charges or losses in any subsequent period during which cash disbursements
attributable thereto are made (but excluding, for the avoidance of doubt,
amortization of a prepaid cash item that was paid in a prior period);

(vi) any expenses or charges (other than depreciation or amortization expense as
described in the preceding clause (iii)) related to any issuance of equity
interests, investment, acquisition, disposition, recapitalization, attempted
disposition, attempted recapitalization, proposed sale of the Borrower or any
Subsidiary or the incurrence, modification or repayment of indebtedness
permitted to be incurred under this Agreement (including any refinancing thereof
as long as each Refinancing Condition is satisfied) (whether or not successful),
in each case, solely to the extent outside the ordinary course of business,
including (x) such fees, expenses or charges related to the Revolving Loan
Facility, the Obligations and the Specified Unsecured Prepetition Debt, and
(y) any amendment or other modification of the Obligations or other
Indebtedness;

 

-11-



--------------------------------------------------------------------------------

(vii) non-cash expenses in connection with expensing stock options or other
equity compensation grants for such period; and

(viii) to the extent deducted from Consolidated Net Income for such period, cash
fees, costs, expenses, commissions and other cash charges paid on or before
April 7, 2017 in connection with this Agreement and the other Loan Documents,
the Revolving Loan Facility Amendment and the transactions contemplated by the
foregoing; provided that the aggregate amount to be added back pursuant to this
clause (viii) for all such periods shall not exceed $4,000,000 (provided, that
to the extent such charges associated with this Agreement and the other Loan
Documents or the Revolving Loan Facility are capitalized and recognized over the
life of the Loans and the Revolving Loans, respectively, then such amount shall
be reduced to the extent of such capitalization); minus

(b) the sum of (without duplication and to the extent the amounts described in
this clause (b) increased such Consolidated Net Income for the respective period
for which EBITDA is being determined) non-cash items increasing Consolidated Net
Income of Borrower and its Subsidiaries for such period (but excluding any such
items (A) in respect of which cash was received in a prior period or will be
received in a future period or (B) which represent the reversal of any accrual
of, or cash reserve for, anticipated cash charges that reduced EBITDA in any
prior period); minus

(c) non-recurring, unusual or extraordinary gains increasing Consolidated Net
Income of Borrower and its subsidiaries for such period to the extent
non-recurring, unusual or extraordinary losses could be added back for such
period; and minus

(d) any cash payments made in respect of non-cash charges added back in a prior
period.

EEA Financial Institution: (a) any credit institution or investment firm
established in an EEA Member Country that is subject to the supervision of an
EEA Resolution Authority; (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) above; or (c) any
financial institution established in an EEA Member Country that is a subsidiary
of an institution described in the foregoing clauses and is subject to
consolidated supervision with its parent.

EEA Member Country: any of the member states of the European Union, Iceland,
Liechtenstein and Norway.

EEA Resolution Authority: any public administrative authority or any Person
entrusted with public administrative authority of an EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

Eligible Assignee: a Person that is (a) a Lender, Affiliate of a Lender or
Approved Fund; (b) a financial institution that extends term loan credit
facilities of this type in its ordinary course of business and is approved by
Borrower (which approval shall not be unreasonably withheld or delayed, and
shall be deemed given if no objection is made within five (5) Business Days
after notice of the proposed assignment), and Agent; and (c) during an Event of
Default, any Person acceptable to Agent in its discretion; provided Borrower’s
disapproval of an EEA Financial Institution as an Eligible Assignee will not be
deemed unreasonable if Borrower has provided reasonable evidence that it is
reasonably likely that such EEA Financial Institution may be subject to a
Bail-In Action during the term of this Agreement.

 

-12-



--------------------------------------------------------------------------------

Enforcement Action: any action to enforce any Obligations or Loan Documents or
to exercise any rights or remedies relating to any Collateral (whether by
judicial action, self-help, notification of Account Debtors, setoff or
recoupment, credit bid, action in an Obligor’s Insolvency Proceeding or
otherwise).

Environmental Laws: Applicable Laws (including programs, permits and guidance
promulgated by regulators) relating to public health (other than occupational
safety and health regulated by OSHA) or the protection or pollution of the
environment, including CERCLA, RCRA and CWA.

Environmental Notice: a notice (whether written or oral) from any Governmental
Authority or other Person of any possible noncompliance with, investigation of a
possible violation of, litigation relating to, or potential fine or liability
under any Environmental Law, or with respect to any Environmental Release,
environmental pollution or hazardous materials, including any complaint,
summons, citation, order, claim, demand or request for correction, remediation
or otherwise.

Environmental Release: a release as defined in CERCLA or under any other
Environmental Law.

Equity Interest: (a)(i) the interest of any shareholder in a corporation;
partner in a partnership (whether general, limited, limited liability or joint
venture); member in a limited liability company; or (ii) any other form of
equity security or ownership interest in any Person, (b) all of the warrants,
options or other rights for the purchase, acquisition or exchange from such
Person of any of the foregoing (including through convertible securities), and
(c) any stock appreciation rights and restricted stock units.

ERISA: the Employee Retirement Income Security Act of 1974, as amended.

ERISA Affiliate: any trade or business (whether or not incorporated) under
common control with an Obligor within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

ERISA Event: (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Obligor or ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) the determination that any Pension Plan or Multiemployer Plan is considered
an at risk plan under Section 430(i) of the Code or Section 303 of ERISA or a
plan

 

-13-



--------------------------------------------------------------------------------

in critical or endangered status under Section 432(b) the Code or Section 305 of
ERISA; (f) an event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; (g) the filing pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA of application for a waiver of the minimum
funding standard with respect to any Pension Plan; or (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Obligor or ERISA Affiliate.

EU Bail-In Legislation Schedule: the EU Bail-In Legislation Schedule published
by the Loan Market Association, as in effect from time to time.

Event of Default: as defined in Section 11.

Excess Cash Flow: determined on a consolidated basis for Borrower and
Subsidiaries, EBITDA, minus (a) cash interest expense and cash taxes paid;
(b) Capital Expenditures (except those financed with Borrowed Money other than
Revolving Loans); and (c) scheduled principal payments made on Borrowed Money
(excluding payments made with respect to the Specified Unsecured Prepetition
Debt made prior to the final maturity date thereof) and Capital Leases.

Excess Cash Flow Due Date: shall have the meaning set forth in Section 2.3.4
hereof.

Exchange Act: the Securities Exchange Act of 1934, as amended.

Excluded Subsidiary: any (a) Immaterial Subsidiary; (b) Foreign Subsidiary;
(c) Subsidiary that is prohibited by Applicable Law or by any contractual
obligation (with respect to any such contractual obligations, only to the extent
existing on the Closing Date or the date the applicable Person becomes a direct
or indirect Subsidiary of Borrower) from guaranteeing the Obligations or which
would require governmental (including regulatory) consent, approval, license or
authorization to provide a guarantee (unless such consent, approval, license or
authorization has been received); (d) Subsidiary that is not a Wholly-Owned
Subsidiary; (e) any Subsidiary of a Foreign Subsidiary and (f) Domestic
Subsidiary that owns no material assets other than Equity Interests in one or
more Foreign Subsidiaries. The Excluded Subsidiaries as of the Closing Date are
listed on Schedule 1.1(b).

Excluded Taxes: (a) Taxes imposed on or measured by a Recipient’s net income
(however denominated), franchise Taxes and branch profits Taxes, in each case,
(i) as a result of such Recipient being organized under the laws of, or having
its principal office or applicable Lending Office located in, the jurisdiction
imposing such Tax, or (ii) constituting Other Connection Taxes; (b) U.S. federal
withholding Taxes imposed on amounts payable to or for the account of a Lender
with respect to its interest in a Loan or Commitment pursuant to a law in effect
when the Lender acquires such interest (except pursuant to an assignment request
by Borrower under Section 3.9) or changes its Lending Office, unless the Taxes
were payable to its assignor immediately prior to such assignment or to the
Lender immediately prior to its change in Lending Office; (c) Taxes attributable
to a Recipient’s failure to comply with Section 5.2; and (d) U.S. federal
withholding Taxes imposed pursuant to FATCA.

Existing Agent: shall mean Credit Suisse AG and its permitted successors and
assigns or any other Person designated as term loan agent pursuant to the
Existing Credit Agreement.

 

-14-



--------------------------------------------------------------------------------

Existing Credit Agreement: the Credit Agreement, dated as of June 11, 2013, as
heretofore amended, modified and supplemented, by and among Borrower, Existing
Agent and Existing Lenders.

Existing Lenders: the financial institutions which are parties to the Existing
Credit Agreement as lenders.

Existing Loan Documents: collectively, the Existing Credit Agreement and all of
the other agreements, documents and instruments executed and delivered in
connection therewith or related thereto.

Extraordinary Expenses: all costs (including all internally allocated costs of
Agent in connection with field examinations and quality of earnings reports),
expenses or fees, in each case, that Agent may incur during a Default or Event
of Default, or during the pendency of an Insolvency Proceeding of an Obligor,
including those relating to (a) any audit, inspection, repossession, storage,
repair, appraisal, insurance, manufacture, preparation or advertising for sale,
sale, collection, or other preservation of or realization upon any Collateral;
(b) any action, arbitration or other proceeding (whether instituted by or
against Agent, any Lender, any Obligor, any representative of creditors of an
Obligor or any other Person) in any way relating to any Collateral (including
the validity, perfection, priority or avoidability of Agent’s Liens with respect
to any Collateral), Loan Documents or Obligations, including any lender
liability or other Claims; (c) the exercise of any rights or remedies of Agent
in, or the monitoring of, any Insolvency Proceeding; (d) settlement or
satisfaction of taxes, charges or Liens with respect to any Collateral; (e) any
Enforcement Action; and (f) negotiation and documentation of any modification,
waiver, workout, restructuring or forbearance with respect to any Loan Documents
or Obligations. Such costs, expenses and advances include transfer fees, Other
Taxes, storage fees, insurance costs, permit fees, utility reservation and
standby fees, expenses of one counsel for Agent (which counsel shall be
designated by Agent) and to the extent necessary, one special or local counsel
for Agent in each appropriate jurisdiction, appraisal fees, brokers’ and
auctioneers’ fees and commissions, accountants’ fees, environmental study fees,
wages and salaries paid to employees of any Obligor or independent contractors
in liquidating any Collateral, and travel expenses.

Extraordinary Receipts: shall mean the Net Proceeds received by any Obligor or
any of its Subsidiaries not in the Ordinary Course of Business (and not
consisting of proceeds from the sale of Inventory), including, without
limitation, (a) proceeds under any insurance policy on account of damage or
destruction of any assets or property of such Obligor or Subsidiary,
(b) condemnation awards (and payments in lieu thereof), (c) indemnity payments,
(d) foreign, United States, state or local tax refunds in excess of $1,000,000
in any Fiscal Year, (e) pension plan reversions and (f) judgments, proceeds of
settlements or other consideration of any kind in connection with any cause of
action.

FASB ASC: the Accounting Standards Codification of the Financial Accounting
Standards Board.

 

-15-



--------------------------------------------------------------------------------

FATCA: Sections 1471 through 1474 of the Code (including any amended or
successor version if substantively comparable and not materially more onerous to
comply with), and any agreements entered into pursuant to Section 1471(b)(1) of
the Code.

Federal Funds Rate: for any period, a fluctuating interest rate per annum equal
to, for each day during such period, the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day which is a Business Day,
the average of the quotations for such day on such transactions received by
Agent from three major banks of recognized standing selected by it.

Fee Letter: the fee letter agreement between Agent and Borrower dated as of the
Closing Date, as amended, restated or otherwise modified from time to time,
including as amended by the First Amendment to Fee Letter.

Fiscal Month: as defined in the attached Schedule A for the term of the
Agreement.

Fiscal Quarter: each fiscal quarter of Borrower and its Subsidiaries for
accounting and tax purposes.

Fiscal Year: the fiscal year of Borrower and Subsidiaries for accounting and tax
purposes, ending on the last Saturday of each December.

Fixed Charge Coverage Ratio: the ratio, determined on a consolidated basis for
Borrower and its Subsidiaries for the most recent twelve (12) consecutive
calendar months, of (a) EBITDA minus Capital Expenditures (except those financed
with Borrowed Money other than Revolving Loans), to (b) Fixed Charges.

Fixed Charges: the sum of (a) cash interest expense, plus (b) all principal
payments in respect of Borrowed Money (other than (i) mandatory prepayments of
the Loans (x) in connection with asset sales pursuant to Section 2.3.1 or
(y) arising from Excess Cash Flow pursuant to Section 2.3.4, (ii) unless
accompanied with a permanent reduction of the Revolving Loan Commitments,
payments of the Revolving Loans, (iii) payments in respect of the Specified
Unsecured Prepetition Debt, and (iv) voluntary principal payments in respect of
the Loans and other Borrowed Money (unless, in the case of revolving
Indebtedness, accompanied by a permanent reduction in commitments)), plus
(c) the aggregate amount of net Federal, state, local and foreign income taxes
and franchise and similar taxes paid in cash during such period, plus (d) cash
Distributions (other than Distributions financed directly with proceeds of
Delayed Draw Term Loans) made, plus (e) cash costs of surety bonds to the extent
not deducted from Consolidated Net Income; provided that, notwithstanding
anything contained herein to the contrary, solely for purposes of calculating
Fixed Charges, cash interest expense and principal payments in respect of
Borrowed Money expensed or made, as the case may be, on the last day of a
calendar quarter shall be deemed to have been made on the last day of the Fiscal
Quarter ending on or around such calendar quarter end.

FLSA: the Fair Labor Standards Act of 1938.

Foreign Lender: any Lender that is not a U.S. Person.

 

-16-



--------------------------------------------------------------------------------

Foreign Plan: any employee benefit plan or arrangement (a) maintained or
contributed to by any Obligor or Subsidiary that is not subject to the laws of
the United States; or (b) mandated by a government other than the United States
for employees of any Obligor or Subsidiary.

Foreign Subsidiary: a Subsidiary that is a “controlled foreign corporation”
under Section 957 of the Code.

Full Payment: with respect to any Obligations, (a) the full and indefeasible
cash payment thereof, including any interest, fees and other charges accruing
during an Insolvency Proceeding or which would accrue but for the Insolvency
Proceeding (in each case, whether or not allowed in the proceeding); and (b) if
such Obligations are inchoate or contingent in nature, the Cash
Collateralization thereof (or delivery of a standby letter of credit acceptable
to Agent in its discretion, in the amount of required Cash Collateral). No Loans
shall be deemed to have been paid in full unless all Commitments related to such
Loans have terminated.

GAAP: generally accepted accounting principles in effect in the United States
from time to time.

Governmental Approvals: all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.

Governmental Authority: any federal, state, local, foreign or other agency,
authority, body, commission, court, instrumentality, political subdivision,
central bank, or other entity or officer exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions for any
governmental, judicial, investigative, regulatory or self-regulatory authority
(including any supra-national bodies such as the European Union or European
Central Bank).

Guarantee and Collateral Agreement: the Guarantee and Collateral Agreement,
dated as of the Closing Date among Borrower, Agent and each Subsidiary
Guarantor, as the same may be amended, supplemented or otherwise modified from
time to time.

Guarantors: Each Subsidiary Guarantor and each other Person that guarantees
payment or performance of Obligations.

Guaranty: the guaranty set forth in the Guarantee and Collateral Agreement and
each other guaranty agreement executed by a Guarantor in favor of Agent.

Hedging Agreement: any “swap agreement” as defined in Section 101(53B)(A) of the
Bankruptcy Code.

Immaterial Subsidiary: on any date, any Subsidiary of Borrower that has had less
than 2.5% of Consolidated Total Assets and less than 2.5% of annual consolidated
revenues of Borrower and its Subsidiaries as reflected on the most recent
financial statements delivered pursuant to Section 10.1.2 prior to such date;
provided that (a) the aggregate assets and aggregate annual consolidated
revenues of all Immaterial Subsidiaries shall at no time exceed 5.0% of
Consolidated Total Assets or 5.0% of annual consolidated revenues of Borrower
and its Subsidiaries, respectively, and (b) Borrower will designate in writing
to Agent from time to time the Subsidiaries which will cease to be treated as
“Immaterial Subsidiaries” in order to comply with the foregoing limitations.

 

-17-



--------------------------------------------------------------------------------

Indebtedness: as applied to any Person, without duplication, (a) all obligations
of such Person for borrowed money or with respect to deposits or advances of any
kind; (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments; (c) all obligations of such Person upon which interest
charges are customarily paid; (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property or
assets purchased by such Person; (e) all obligations of such Person issued or
assumed as the deferred purchase price of property or services (excluding trade
accounts payable incurred in the Ordinary Course of Business); (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
Property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed; (g) all guarantees or Contingent Obligations
of or by such Person of Indebtedness of others; (h) all Capital Lease
Obligations of such Person; (i) net obligations of such Person under any Hedging
Agreements, valued at the Agreement Value thereof; (j) all obligations of such
Person to purchase, redeem, retire, defease or otherwise make any payment in
respect of any Disqualified Stock of such Person or any other Person or any
warrants, rights or options to acquire such Disqualified Stock, valued, in the
case of redeemable preferred interests, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; (k) all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit, bank guarantees or similar instruments; and
(l) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances. The Indebtedness of any Person shall include the
Indebtedness of any partnership in which such Person is a general partner, other
than to the extent that the instrument or agreement evidencing such Indebtedness
expressly limits the liability of such person in respect thereof.

Indemnified Taxes: (a) Taxes, other than Excluded Taxes, imposed on or relating
to any payment of an Obligation; and (b) to the extent not otherwise described
in clause (a), Other Taxes.

Indemnitees: Agent Indemnitees, Lender Indemnitees and TCW Indemnitees.

Insolvency Proceeding: any case or proceeding commenced by or against a Person
under any state, federal or foreign law for, or any agreement of such Person to,
(a) the entry of an order for relief under the Bankruptcy Code, or any other
insolvency, debtor relief or debt adjustment law; (b) the appointment of a
receiver, trustee, liquidator, administrator, conservator or other custodian for
such Person or any part of its Property; or (c) an assignment or trust mortgage
for the benefit of creditors.

Intellectual Property: all intellectual and similar Property of a Person,
including inventions, designs, patents, copyrights, trademarks, service marks,
trade names, trade secrets, confidential or proprietary information, customer
lists, know-how, software and databases; all embodiments or fixations thereof
and all related documentation, applications, registrations and franchises; all
licenses or other rights to use any of the foregoing; and all books and records
relating to the foregoing.

 

-18-



--------------------------------------------------------------------------------

Intellectual Property Claim: any claim or assertion (whether in writing, by suit
or otherwise) that Borrower’s or a Subsidiary’s ownership, use, marketing, sale
or distribution of any Inventory, Equipment, Intellectual Property or other
Property violates another Person’s Intellectual Property.

Intellectual Property Notices: each notice of grant of security interest in
trademarks, notice of grant of security interest in patents and notice of grant
of security interest in copyrights, substantially in the forms attached as
exhibits to the Guarantee and Collateral Agreement, required to be executed and
delivered by an Obligor under the terms of the Guarantee and Collateral
Agreement.

Intercreditor Agreement: the Intercreditor Agreement of even date herewith,
among Obligors, the Revolving Loan Agent and Agent, relating to the Revolving
Loan Agreement and this Agreement, and any other intercreditor agreement, on
substantially the same terms and otherwise reasonably satisfactory to Agent,
entered into in connection with a refinancing of the Revolving Loan Agreement
and to the extent such refinancing is permitted under this Agreement and the
Intercreditor Agreement.

Interest Period: as to any LIBOR Rate Loan, the period commencing on the date
such Loan is borrowed or continued as, or converted into, a LIBOR Rate Loan and
ending on the date one (1), two (2), three (3) or six (6) months thereafter, as
selected by Borrower pursuant to Section 3.2 hereof; provided, that: (a) if any
Interest Period would otherwise end on a day that is not a Business Day, such
Interest Period shall be extended to the following Business Day unless the
result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the preceding
Business Day; (b) with respect to an Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period), the
Interest Period shall end on the last Business Day of the calendar month at the
end of such Interest Period, as applicable, and (c) Borrower shall not elect an
Interest Period which will end after the Maturity Date.

Inventory: as defined in the UCC, including all goods intended for sale, lease,
display or demonstration; all work in process; and all raw materials, and other
materials and supplies of any kind that are or could be used in connection with
the manufacture, printing, packing, shipping, advertising, sale, lease or
furnishing of such goods, or otherwise used or consumed in Borrower’s business
(but excluding Equipment).

Investment: an Acquisition; an acquisition of record or beneficial ownership of
any Equity Interests of a Person; or a loan, advance or capital contribution to
or other investment in a Person.

IP Assignment: a collateral assignment or security agreement pursuant to which
an Obligor grants a Lien on its Intellectual Property to Agent, as security for
its Obligations.

IRS: the United States Internal Revenue Service.

 

-19-



--------------------------------------------------------------------------------

Junior Capital Proceeds: Proceeds received by Borrower, in cash, from either
(x) the issuance by Borrower of Equity Interests (other than Disqualified Stock)
or (y) the incurrence of Subordinated Debt.

Junior Capital Raise Satisfaction Event: Borrower has received, after the Third
Amendment Effective Date, an aggregate amount of at least $25,000,000 in Junior
Capital Proceeds, and at least $25,000,000 of which has either (x) been
immediately applied as a prepayment to the remaining installments of principal
of the Term Loan in the inverse order of maturity (for the avoidance of doubt,
any amount that is due and payable on the Maturity Date shall constitute an
installment), (y) been deposited into escrow with a third party escrow agent
subject to an escrow agreement in form and substance reasonably satisfactory to
Agent and/or been set aside in a separate and segregated Deposit Account that is
subject to a Deposit Account Control Agreement in favor of Agent and over which
Agent has, subject to the Intercreditor Agreement, exclusive control, in either
case, which proceeds shall only be released to repay the Specified Unsecured
Prepetition Debt on the final maturity date thereof, or (z) been applied as a
prepayment of the Specified Unsecured Prepetition Debt prior to the final
maturity date thereof so long as, and only to the extent that, both immediately
before and immediately after giving effect thereto the Payment Conditions are
satisfied.

Lender Indemnitees: Lenders and their officers, directors, employees,
Affiliates, agents and attorneys.

Lenders: as defined in the preamble to this Agreement and any other Person who
hereafter becomes a “Lender” pursuant to an Assignment and Acceptance, including
any Lending Office of the foregoing.

Lending Office: the office (including any domestic or foreign Affiliate or
branch) designated as such by the applicable Lender at the time it becomes party
to this Agreement or thereafter by written notice to Agent and Borrower.

LIBOR: with respect to each day during each Interest Period pertaining to a
LIBOR Rate Loan, the greater of (a) 1.00% per annum and (b) the rate per annum
appearing on Bloomberg L.P.’s (the “Service”) Page BBAM1/(Official BBA USD
Dollar Libor Fixings) (or on any successor or substitute page of such Service,
or any successor to or substitute for such Service) two (2) Business Days prior
to the beginning of such Interest Period, in an amount approximately equal to
the principal amount of the LIBOR Rate Loan to which such Interest Period is to
apply and for a period of time comparable to such Interest Period, which
determination shall be conclusive absent manifest error. If such rate is not
available at such time for any reason, then “LIBOR” for such Interest Period
shall be the rate per annum determined by Agent to be the rate per annum equal
to the offered quotation rate to first class banks in the London interbank
market for deposits (for delivery on the first day of the relevant period) in
Dollars of amounts in same day funds comparable to the principal amount of the
applicable LIBOR Rate Loan of 3 major London banks for which LIBOR is then being
determined with maturities comparable to such Interest Period as of
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period, which determination shall be conclusive
absent manifest error. Notwithstanding anything herein to the contrary, if
“LIBOR” shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

 

-20-



--------------------------------------------------------------------------------

LIBOR Rate: for each Interest Period for each LIBOR Rate Loan, the rate per
annum determined by Agent (rounded upwards if necessary, to the next 1/100 of
1.00%) by dividing (a) LIBOR for such Interest Period by (b) 100% minus the
Reserve Percentage. The LIBOR Rate shall be adjusted on and as of the effective
day of any change in the Reserve Percentage.

LIBOR Rate Loans: the Loans which accrue interest by reference to the LIBOR
Rate, in accordance with the terms of this Agreement.

License: any written license or written agreement under which an Obligor or any
of its Subsidiaries is granted the right or otherwise is authorized to use
Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of Property or any other
conduct of its business, that requires a guaranteed minimum payment of Royalties
in excess of $500,000 per year.

Licensor: any Person from whom an Obligor obtains the right to use any
Intellectual Property.

Lien: a Person’s interest in Property securing an obligation owed to, or a claim
by, such Person, including any lien, security interest, pledge, hypothecation,
assignment, trust, reservation, encroachment, easement, right-of-way, covenant,
condition, restriction, leases, or other title exception or encumbrance.

Lien Waiver: an agreement, in form and substance reasonably satisfactory to
Agent, by which (a) for any material Collateral located on leased premises, the
lessor waives or subordinates any Lien it may have on the Collateral, and agrees
to permit Agent to enter upon the premises and remove the Collateral or to use
the premises to store or dispose of the Collateral; (b) for any Collateral held
by a warehouseman, processor, shipper, customs broker or freight forwarder, such
Person waives or subordinates any Lien it may have on the Collateral, agrees to
hold any Documents in its possession relating to the Collateral as agent for
Agent, and agrees to deliver the Collateral to Agent upon request; (c) for any
Collateral held by a repairman, mechanic or bailee, such Person acknowledges
Agent’s Lien, waives or subordinates any Lien it may have on the Collateral, and
agrees to deliver the Collateral to Agent upon request; and (d) for any
Collateral subject to a Licensor’s Intellectual Property rights, the Licensor
grants to Agent the right, vis-à-vis such Licensor, to enforce Agent’s Liens
with respect to the Collateral, including the right to dispose of it with the
benefit of the Intellectual Property, whether or not a default exists under any
applicable License.

Loan Documents: this Agreement, the Security Documents, the Intercreditor
Agreement, each Compliance Certificate, the Fee Letter, each Related Real Estate
Document, Borrower Materials, any promissory notes issued pursuant to this
Agreement and any other note, document, instrument or agreement now or hereafter
delivered by an obligor or other Person to Agent or a Lender in connection with
any transactions relating hereto.

Loan Year: each 12 month period commencing on the Closing Date and on each
anniversary of the Closing Date.

Loans: the Term Loan and any Protective Advances.

 

-21-



--------------------------------------------------------------------------------

Margin Stock: as defined in Regulation U of the Board of Governors.

Material Adverse Effect: the effect of any event or circumstance that, taken
alone or in conjunction with other events or circumstances, (a) has or could be
reasonably expected to have a material adverse effect on the business, assets,
liabilities, operations or financial condition of Borrower, individually or the
Obligors, taken as a whole, on the value of any material Collateral, on the
enforceability of any Loan Documents, or on the validity or priority of Agent’s
Liens on any Collateral; (b) materially impairs the ability of an Obligor to
perform its obligations under the Loan Documents, including repayment of any
Obligations; or (c) otherwise materially impairs the ability of Agent or any
Lender to enforce or collect any Obligations or to realize upon any Collateral.

Material Contract: any agreement or arrangement to which Borrower or a
Subsidiary is party (other than the Loan Documents) (a) for which breach,
termination, nonperformance or failure to renew could reasonably be expected to
have a Material Adverse Effect; or (b) that relates to Subordinated Debt, or to
Indebtedness in an aggregate amount of $2,500,000 or more.

Maturity Date: April 7, 2022.

Moody’s: Moody’s Investors Service, Inc., and its successors.

Mortgage: a mortgage or deed of trust in which an Obligor grants a Lien on its
Real Estate to Agent, as security for the repayment of the Obligations.

Multiemployer Plan: any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five (5) plan years,
has made or been obligated to make contributions.

Net Proceeds:

(a) with respect to any Asset Disposition by any Obligor or any of its
Subsidiaries of any assets, the amount of cash proceeds received (directly or
indirectly) from time to time (whether as initial consideration or through the
payment of deferred consideration) by or on behalf of such Obligor or Subsidiary
in connection therewith after deducting therefrom only (i) the amount of any
Indebtedness secured by any Permitted Lien on any asset (other than (A) the
Obligations and (B) Indebtedness assumed by the purchaser of such asset) which
is required to be, and is, repaid in connection with such Asset Disposition,
(ii) reasonable fees, commissions and expenses related thereto and required to
be paid by such Obligor or such Subsidiary in connection with such Asset
Disposition, (iii) taxes paid or payable to any taxing authorities by such
Obligor or such Subsidiary in connection with such Asset Disposition, in each
case to the extent, but only to the extent, that the amounts so deducted are, at
the time of receipt of such cash, actually paid or payable to a Person that is
not an Affiliate of any Obligor or any of its Subsidiaries, and are properly
attributable to such transaction; and (iv) all amounts that are set aside as a
reserve (A) for adjustments in respect of the purchase price of such assets,
(B) for any liabilities associated with such sale or casualty, to the extent
such reserve is required by GAAP, and (C) for the payment of unassumed
liabilities relating to the assets sold or otherwise disposed of at the time of,
or within thirty (30) days after, the date of such Asset Disposition;

 

-22-



--------------------------------------------------------------------------------

(b) with respect to the issuance or incurrence of any Indebtedness by any
Obligor or any of its Subsidiaries, or the issuance by any Obligor or any of its
Subsidiaries of any Equity Interests (other than proceeds received upon the
exercise of awards of Equity Interests of the Borrower issued to directors or
employees of Borrower), the aggregate amount of cash received (directly or
indirectly) from time to time (whether as initial consideration or through the
payment or disposition of deferred consideration) by or on behalf of such
Obligor or such Subsidiary in connection with such issuance or incurrence, after
deducting therefrom only (i) reasonable fees, commissions and expenses related
thereto and required to be paid by such Obligor or such Subsidiary in connection
with such issuance or incurrence, (ii) taxes paid or payable to any taxing
authorities by such Obligor or such Subsidiary in connection with such issuance
or incurrence, in each case to the extent, but only to the extent, that the
amounts so deducted are, at the time of receipt of such cash, actually paid or
payable to a Person that is not an Affiliate of any Obligor or any of its
Subsidiaries, and are properly attributable to such transaction; and

(c) with respect to any Extraordinary Receipts received by any Obligor or any of
its Subsidiaries, the amount of cash proceeds received (directly or indirectly)
from time to time (whether as initial consideration or through the payment of
deferred consideration) by or on behalf of such Obligor or Subsidiary in
connection therewith after deducting therefrom only (i) the amount of any
Indebtedness secured by any Permitted Lien on any asset (other than the
Obligations) and which is required to be, and is, repaid in connection with such
Extraordinary Receipt; (ii) reasonable fees, commissions and expenses related
thereto and required to be paid by such Obligor or such Subsidiary in connection
with such Extraordinary Receipt; and (iii) taxes paid or payable to any taxing
authorities by such Obligor or such Subsidiary in connection with such
Extraordinary Receipt, in each case to the extent, but only to the extent, that
the amounts so deducted are, at the time of receipt of such cash proceeds,
actually paid or payable to a Person that is not an Affiliate of any Obligor or
any of its Subsidiaries, and are properly attributable to such transaction.

Net Senior Leverage Ratio: on any date, the ratio of (a) Senior Debt on such
date minus Unrestricted Cash, to (b) EBITDA for the period of four consecutive
Fiscal Quarters most recently ended on or prior to such date.

Notice of Borrowing: a written notification substantially in the form of Exhibit
F.

Obligations: all (a) principal of and premium, if any, on the Loans,
(b) interest, expenses, fees, indemnification obligations, Extraordinary
Expenses and other amounts payable by Obligors under Loan Documents, including
interest that accrues following the commencement of an Insolvency Proceeding or
which would accrue but for the commencement of such Insolvency Proceeding
(whether or not allowed in such proceeding), and (c) other Indebtedness,
obligations and liabilities of any kind owing by Obligors pursuant to the Loan
Documents, including obligations under the Secured Guarantee (as defined in the
Guarantee and Collateral Agreement), whether now existing or hereafter arising,
whether evidenced by a note or other writing, whether allowed in any Insolvency
Proceeding, whether arising from an extension of credit, issuance of a letter of
credit, acceptance, loan, guaranty, indemnification or otherwise, and whether
direct or indirect, absolute or contingent, due or to become due, primary or
secondary, or joint or several.

 

-23-



--------------------------------------------------------------------------------

Obligor: Borrower, each Guarantor, or each other Person that is liable for
payment of any Obligations or that has granted a Lien in favor of Agent on its
assets to secure any Obligations.

OFAC: Office of Foreign Assets Control of the U.S. Treasury Department.

Ordinary Course of Business: the ordinary course of business of Borrower or
Subsidiary, undertaken in good faith and consistent with Applicable Law and past
practices.

Organic Documents: with respect to any Person, its charter, certificate or
articles of incorporation, bylaws, articles of organization, limited liability
agreement, operating agreement, members agreement, shareholders agreement,
partnership agreement, certificate of partnership, certificate of formation,
voting trust agreement, or similar agreement or instrument governing the
formation or operation of such Person.

OSHA: the Occupational Safety and Hazard Act of 1970.

Other Connection Taxes: Taxes imposed on a Recipient due to a present or former
connection between it and the taxing jurisdiction (other than connections
arising from the Recipient having executed, delivered, become party to,
performed obligations or received payments under, received or perfected a Lien
or engaged in any other transaction pursuant to, enforced, or sold or assigned
an interest in, any Loan or Loan Document).

Other Taxes: all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a Lien under, or otherwise with respect to, any Loan
Document, except Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 3.9).

Participant: as defined in Section 13.2.

Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L.
No. 107-56, 115 Stat. 272 (2001).

Payment Account: the account specified on the signature pages hereof into which
all payments by or on behalf of Borrower to Agent under this Agreement and the
other Loan Documents shall be made, or such other account as Agent shall from
time to time specify by notice to Borrower.

Payment Conditions: with respect to the applicable specified activity on any
date of determination, (a) no Default or Event of Default exists or would result
from the specified activity; (b) Specified Availability on the date of such
determination, before and after giving pro forma effect to such specified
activity, is greater than or equal to $18,750,000; (c) the average daily amount
of Specified Availability for the 60-day period immediately preceding such

 

-24-



--------------------------------------------------------------------------------

specified activity shall have been greater than or equal to $18,750,000,
calculated on a pro forma basis assuming such specified activity occurred on the
first day of such 60-day period; (d) immediately after giving effect to the
specified activity, Borrower shall be in compliance on a pro forma basis with
the financial covenants set forth in Section 10.3 hereof, recomputed for the
most recently ended month for which financial statements are required to be
delivered pursuant to Section 10.1.2 hereof; (e) immediately after giving effect
to the specified activity, the Net Senior Leverage Ratio calculated on a pro
forma basis for the four (4) consecutive Fiscal Quarters ending immediately
prior to such specified activity, recomputed for the most recently ended month
for which financial statements are required to be delivered pursuant to
Section 10.1.2 hereof, shall not exceed the lesser of (i) 3.50 to 1.00 (or, at
any time after receipt of the financial statements delivered pursuant to clause
(a) of Section 10.1.2 with respect to the Fiscal Year ending December 30, 2017,
solely to the extent that EBITDA for the period of twelve (12) consecutive
months most recently ended on or prior to the date of such funding is at least
$50,000,000, 3.75 to 1.00), and (ii) 0.25 less than the maximum Net Senior
Leverage Ratio permitted pursuant to Section 10.3.2 for such Fiscal Quarter; and
(f) Borrower shall have delivered a certificate to Agent certifying as to
clauses (a) through (e) above and setting forth projections prepared in good
faith demonstrating that Specified Availability shall be greater than or equal
to $18,750,000 for the greater of (i) the 90-day period following such specified
activity and (ii) the period following such specified activity up to and
including August 31 of such year (or the following year if such specified
activity occurs after August 31 of such year).

Payment Item: each check, draft or other item of payment payable to Borrower,
including those constituting proceeds of any Collateral.

Payment Notification: a written notification substantially in the form of
Exhibit G.

PBGC: the Pension Benefit Guaranty Corporation.

Pension Plan: any employee pension benefit plan (as defined in Section 3(2) of
ERISA), other than a Multiemployer Plan, that is subject to Title IV of ERISA
and is sponsored or maintained by any Obligor or ERISA Affiliate or to which
such Obligor or ERISA Affiliate contributes or has an obligation to contribute,
or in the case of a multiple employer or other plan described in Section 4064(a)
of ERISA, has made contributions at any time during the preceding five (5) plan
years.

Perfection Certificate: as defined in the Guarantee and Collateral Agreement.

Permitted Acquisition: any Acquisition as long as (a) no Default or Event of
Default exists or is caused thereby; (b) the Acquisition is consensual and such
Acquisition and all transactions related thereto shall be consummated in
accordance with Applicable Law; (c) the assets, business or Person being
acquired is useful or engaged in the same or a similar line of business as
Borrower and its Subsidiaries and is located or organized within the United
States; (d) the assets, business or Person being acquired has EBITDA for the 12
month period most recently ended of no less than negative $3,000,000; provided
that EBITDA for purposes of this clause (d) shall be calculated after giving pro
forma effect to such Acquisition (including pro forma adjustments arising out of
events which are directly attributable to such Acquisition, are factually
supportable, and are expected to have a continuing impact, in each case to be
mutually

 

-25-



--------------------------------------------------------------------------------

and reasonably agreed upon by Borrower and Agent); (e) no Indebtedness or Liens
are assumed or incurred, other than Permitted Indebtedness and Permitted Liens;
provided that no Liens shall be permitted on acquired Inventory or Accounts at
the time of such Acquisition; (f) the Payment Conditions are satisfied; (g) if,
as a result of such Acquisition, a new Subsidiary is formed or acquired,
Obligors shall comply with all applicable provisions of Section 10.1.14;
(h) Obligors shall take such actions as may be required or reasonably requested
to ensure that Agent, for the ratable benefit of the Lenders, has a perfected
security interest, to the extent contemplated in the Guarantee and Collateral
Agreement and with the priority contemplated in the Intercreditor Agreement, in
any assets acquired in such Acquisition and required to become Collateral
pursuant to Section 10.1.14 or any other Loan Document; and (i) Borrower uses
commercially reasonable efforts to deliver to Agent, at least ten (10) Business
Days prior to the Acquisition (but in any event shall deliver to Agent within
five (5) Business Days prior to the Acquisition), copies of all material
agreements relating thereto and a certificate, in form and substance
satisfactory to Agent, stating that the Acquisition is a “Permitted Acquisition”
and demonstrating compliance with the foregoing requirements.

Permitted Asset Disposition: as long as no Default or Event of Default exists
and all Net Proceeds are remitted to Agent to the extent required by Section 2.3
or the other provisions of the Loan Documents and subject to the terms of the
Intercreditor Agreement, an Asset Disposition that is

(a) dispositions or abandonments of damaged, worn-out, obsolete, unmerchantable
or surplus Equipment, in each case in the Ordinary Course of Business;

(b) dispositions of Inventory in the Ordinary Course of Business;

(c) dispositions of Cash Equivalents in the Ordinary Course of Business;

(d) dispositions between and among Borrower and its Subsidiaries; provided that
if the transferor in such a transaction is an Obligor, then either (x) the
transferee must be an Obligor, (y) the aggregate amount of all dispositions made
pursuant to this clause (d)(y) shall not exceed $2,500,000 in the aggregate
during the term of this Agreement, or (z) the portion of any such Disposition
made for less than fair market value and any non-cash consideration received in
exchange for such Disposition shall in each case constitute an Investment in
such Subsidiary and must be otherwise permitted hereunder;

(e) dispositions solely among Subsidiaries that are not Obligors;

(f) the sale of services, or the termination of any contracts, in each case in
the Ordinary Course of Business;

(g) the granting of Liens permitted by Section 10.2.2;

(h) the sale or discount, in each case without recourse, of accounts receivable
arising in the Ordinary Course of Business and not included in the most recently
delivered Borrowing Base Certificate delivered hereunder, but only in connection
with the compromise or collection thereof;

 

-26-



--------------------------------------------------------------------------------

(i) any involuntary loss, damage or destruction of property, or any involuntary
condemnation, seizure or taking, by exercise of the power of eminent domain or
otherwise, or confiscation or requisition or use of property;

(j) the leasing or subleasing of assets of Borrower or its Subsidiaries in the
Ordinary Course of Business;

(k) the sale or issuance of Equity Interests (other than Disqualified Stock) of
Borrower not resulting in a Change of Control, so long as (i) such disposition
is made at fair market value, (ii) in any such disposition, at least 90% of the
purchase price is paid in cash and (iii) the Net Cash Proceeds thereto are
applied against the Loan in accordance with Section 2.3.3.

(l) (i) the lapse of registered patents, trademarks, copyrights and other
Intellectual Property of Borrower and its Subsidiaries to the extent not
economically desirable in the conduct of their business or (ii) the abandonment
of patents, trademarks, copyrights, or other Intellectual Property in the
Ordinary Course of Business so long as (in each case under clauses (i) and
(ii)), (x) with respect to copyrights, such copyrights are not material revenue
generating copyrights, and (y) such lapse is not materially adverse to the
interests of the Secured Parties hereunder;

(m) the making of Distributions that are expressly permitted to be made pursuant
to Section 10.2.4 of this Agreement;

(n) dispositions constituting Investments to the extent permitted under
Section 10.2.5;

(o) dispositions constituting the licensing or cross-licensing, in any case, on
a non-exclusive basis, of Intellectual Property rights in the Ordinary Course of
Business;

(p) sale leaseback transactions with respect to property having a fair market
value not to exceed $5,000,000 in the aggregate during the term of this
Agreement;

(q) a Specified Asset Disposition so long as (i) the Payment Conditions are
satisfied, (ii) the Net Senior Leverage Ratio calculated immediately after such
disposition is not greater than the Net Senior Leverage Ratio calculated
immediately prior to such disposition, and (iii) any proceeds of such
disposition constituting Term Priority Collateral are used to prepay the Loans;

(r) as otherwise approved in writing by Agent and the Required Lenders; and

(s) Asset Dispositions in each Fiscal Year during the term of this Agreement in
an amount of up to $250,000, but not to exceed $750,000 in the aggregate during
the term of this Agreement;

provided that in any Asset Disposition permitted under clauses (a) through
(v) (other than under clauses (d), (e), (i), (l), (m), (n), (o) and (p)) above,
Borrower receives fair market value (as determined by Borrower in good faith)
and at least 75% of the proceeds consist of cash or Cash Equivalents.

 

-27-



--------------------------------------------------------------------------------

Permitted Contingent Obligations: Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (b) arising from Hedging Agreements permitted hereunder;
(c) existing on the Closing Date and set forth in Schedule 10.2.1, and any
extension or renewal thereof that does not increase the amount of such
Contingent Obligation when extended or renewed; (d) incurred in the Ordinary
Course of Business with respect to surety, appeal or performance bonds, or other
similar obligations; (e) arising from customary indemnification obligations in
favor of purchasers in connection with dispositions permitted hereunder;
(f) arising under the Loan Documents or the Revolving Loan Facility; or (g) in
an aggregate amount of $2,500,000 or less at any time.

Permitted Indebtedness: as defined in Section 10.2.1.

Permitted Lien: as defined in Section 10.2.2.

Permitted Purchase Money Debt: Purchase Money Debt of Borrower and its
Subsidiaries that is unsecured or secured only by a Purchase Money Lien, as long
as the aggregate amount together with all Capital Lease Obligations does not
exceed $2,000,000 at any time and its incurrence does not violate
Section 10.2.3.

Permitted Surety Bonds: unsecured guarantees and reimbursement obligations
incurred in the Ordinary Course of Business with respect to surety and appeal
bond, performance bonds, bid bonds, appeal bonds, completion guarantee and
similar obligations.

Person: any individual, corporation, limited liability company, partnership,
joint venture, association, trust, unincorporated organization, Governmental
Authority or other entity.

PIK Interest: shall have the meaning set forth in the definition of “Applicable
Margin”.

PIK Interest Rate: the applicable rate per annum corresponding to the applicable
Net Senior Leverage Ratio, all as set forth in the following table:

 

Net Senior Leverage Ratio    PIK Interest Rate  

> 5.00x

     2.00 % 

> 4.25x, but < 5.00x

     1.00 % 

<4.25x

     0.00 % 

The PIK Interest Rate shall be adjusted quarterly, to the extent applicable, as
of the first Business Day of the month following the date on which financial
statements are required to be delivered pursuant to Section 10.1.2 hereof
(including with respect to the last Fiscal Quarter of each Fiscal Year) after
the end of each related Fiscal Quarter based on the Net Senior Leverage Ratio as
of the last day of such Fiscal Quarter. Notwithstanding the foregoing, during
the period commencing on the Third Amendment Effective Date and ending on the
first Business Day of the month following the date on which financial statements
for the Fiscal Quarter ending March 30, 2019 have been delivered in accordance
with Section 10.1.2(b) hereof, the PIK Interest Rate shall be 1.00%.

 

-28-



--------------------------------------------------------------------------------

Plan: any employee benefit plan (as defined in Section 3(3) of ERISA)
established by an Obligor or, with respect to any such plan that is subject to
Section 412 of the Code or Title IV of ERISA, an ERISA Affiliate.

Plan of Reorganization: the Debtors’ Second Amended Joint Plan of Reorganization
under Chapter 11 of the Bankruptcy Code, as filed with the Bankruptcy Court on
May 23, 2013.

Platform: as defined in Section 14.3.3.

Prime Rate: for any period, the greatest of (a) 3.00% per annum, (b) the Federal
Funds Rate plus 0.50% per annum, (c) the LIBOR Rate (which rate shall be
calculated based upon an Interest Period of one (1) month and shall be
determined on a daily basis) plus 1.00% per annum, and (d) the rate last quoted
by The Wall Street Journal as the “Prime Rate” in the United States or, if The
Wall Street Journal ceases to quote such rate, the highest per annum interest
rate published by the Federal Reserve Board in Federal Reserve Statistical
Release H.15 (519) (Selected Interest Rates) as the “bank prime loan” rate or,
if such rate is no longer quoted therein, any similar rate quoted therein (as
determined by Agent) or any similar release by the Federal Reserve Board (as
determined by Agent). Each change in the Reference Rate shall be effective from
and including the date such change is publicly announced as being effective.

Prime Rate Loans: shall mean the Loans which accrue interest by reference to the
Prime Rate, in accordance with the terms of this Agreement.

Properly Contested: with respect to any obligation of an Obligor, (a) the
obligation is subject to a bona fide dispute regarding amount or such Obligor’s
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued;
(c) appropriate reserves have been established in accordance with GAAP;
(d) non-payment during such contest could not have a Material Adverse Effect,
nor result in forfeiture or sale of any material assets of such Obligor; (e) no
Lien, other than any Permitted Lien, is imposed on assets of such Obligor,
unless bonded and stayed to the reasonable satisfaction of Agent in its
discretion; and (f) if the obligation results from entry of a judgment or other
order, such judgment or order is stayed pending appeal or other judicial review.

Property: any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.

Proposal Letter: the proposal letter, dated as of March 3, 2017, between Agent
and Borrower.

Protective Advances: shall have the meaning set forth in Clause (e) of
Section 2.1.1 hereof.

Purchase Money Debt: (a) Indebtedness (other than the Obligations) for payment
of any of the purchase price of the acquisition, construction or improvement of
any fixed or capital assets; (b) Indebtedness (other than the Obligations)
incurred within ninety (90) days before or after the acquisition or completion
of such construction or improvement of any fixed assets or capital assets, for
the purpose of financing any of the purchase price thereof; and (c) any
renewals, extensions or refinancings (but not increases) thereof.

 

-29-



--------------------------------------------------------------------------------

Purchase Money Lien: a Lien that secures Purchase Money Debt, encumbering only
the fixed assets acquired with such Indebtedness and constituting a Capital
Lease or a purchase money security interest under the UCC.

Quality of Earnings Report: shall have the meaning set forth in Section 6.1(o)
hereof.

RCRA: the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).

Real Estate: all right, title and interest (whether as owner, lessor or lessee)
in any land and/or any buildings, structures, parking areas or other
improvements thereon together with any related real Property interests related
thereto.

Reasonable Credit Judgment: Agent’s commercially reasonable credit judgment
(from the perspective of a secured, term loan lender) exercised, in good faith.

Recipient: Agent, any Lender or any other recipient of a payment to be made by
an Obligor under a Loan Document or on account of an Obligation.

Refinancing Conditions: the following conditions for Refinancing Debt: (a) it is
in an aggregate principal amount that, together with the undrawn commitments
therefor, does not exceed the sum of the principal amount of the Indebtedness
and the undrawn commitments therefor, in each case being extended, renewed or
refinanced (solely for purposes of this definition, “Refinanced Debt”) plus
accrued interest (including any interest paid in kind), fees and premiums (if
any) thereon and reasonable fees and expenses associated with the refinancing;
(b) the Refinanced Debt shall be repaid, defeased or satisfied and discharged on
a dollar-for-dollar basis (or such lesser basis that results in repayment in
full of such Refinanced Debt), and all accrued interest, fees and premiums (if
any) in connection therewith shall be paid, substantially concurrently with such
refinancing; (c) it has a final maturity no sooner than, a weighted average life
no less than, and an interest rate no greater than, the Refinanced Debt; (d) if
it is secured, the terms and conditions relating to collateral for such
Indebtedness, taken as a whole, shall be no more favorable to the investors
providing such Indebtedness than the terms and conditions with respect to the
collateral for the Refinanced Debt (and the Liens on any collateral securing
such Indebtedness shall have the same (or lesser) priority as the Refinanced
Debt relative to the Liens on the Collateral securing the Obligations) and if
such Refinancing Debt is secured by the Collateral, it shall be subject to the
Intercreditor Agreement; (e) it is subordinated to the Obligations at least to
the same extent as the Indebtedness being extended, renewed or refinanced;
(f) such Refinancing Debt shall be otherwise on terms and conditions (other than
interest, fees, premiums, funding discounts, optional prepayment provisions,
guarantees, collateral and subordination) that are, taken as a whole, in the
reasonable good faith determination of Borrower, not materially less favorable
to Borrower than those applicable to the Refinanced Debt; (g) no additional Lien
is granted to secure it; (h) no additional Person is obligated on such
Indebtedness; and (i) upon giving effect to it, no Default or Event of Default
exists.

Refinancing Debt: Borrowed Money or any commitment to extend credit that is the
result of an extension, renewal or refinancing of Indebtedness permitted under
Section 10.2.1(b), (d) or (f) or any commitment to extend credit in connection
with the foregoing.

 

-30-



--------------------------------------------------------------------------------

Register: shall have the meaning set forth in Section 2.2.2 hereof.

Related Real Estate Documents: with respect to any Real Estate subject to a
Mortgage, the following, in form and substance satisfactory to Agent and
received by Agent for review at least fifteen (15) days prior to the effective
date of the Mortgage: (a) a mortgagee title policy (or binder therefor) covering
Agent’s interest under the Mortgage, by an insurer acceptable to Agent which
must be fully paid on such effective date and which will be in an amount
satisfactory to Agent; (b) a survey of the Real Estate, in form and substance
reasonably satisfactory to Agent, certified by a licensed surveyor acceptable to
Agent; (c) a life-of-loan flood hazard determination and, if the Real Estate is
located in a special flood hazard area, an acknowledged notice to Borrower and
flood insurance by an insurer acceptable to Agent; (d) if requested by Agent, an
appraisal complying with the requirements of the Financial Institutions Reform,
Recovery and Enforcement Act of 1989, by a third-party appraiser acceptable to
Agent, and in form and substance satisfactory to Required Lenders; (e) upon the
reasonable request of Agent, Phase I environmental assessments (“Phase Is”),
prepared by environmental engineers reasonably acceptable to Agent, (f) such
other reports, certificates, studies or data as Agent may reasonably require,
all in form and substance satisfactory to Required Lenders; and (g) such other
documents, instruments or agreements as Agent may reasonably require with
respect to any environmental risks regarding the Real Estate.

Replacement Lender: shall have the meaning set forth in Section 3.9 hereof.

Report: as defined in Section 12.2.3.

Reportable Event: any of the events set forth in Section 4043(c) of ERISA, other
than events for which the 30 day notice period has been waived.

Required Lenders: Lenders holding at least 51% of the sum of the outstanding
principal balance of the Term Loan.

Reserve Percentage: on any day, for any Lender, the maximum percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor thereto) for determining the reserve requirements (including any
basic, supplemental, marginal, or emergency reserves) that are in effect on such
date with respect to eurocurrency funding (currently referred to as
“eurocurrency liabilities”) of that Lender, but so long as such Lender is not
required or directed under applicable regulations to maintain such reserves, the
Reserve Percentage shall be zero.

Restricted Investment: any Investment by Borrower or any Subsidiary, other than

(a) Investments existing on the Closing Date and set forth on Schedule 10.2.5;

(b) Investments in Cash Equivalents made in the Ordinary Course of Business;

(c) Investments in Borrower or any Subsidiary, provided that (i) any such
Investments in the form of loans and advances made by an Obligor shall be
permitted so long as no Default or Event of Default exists or would result
therefrom and shall be evidenced by a promissory note pledged to Agent (or its
agent, designee or bailee) for the ratable benefit of the

 

-31-



--------------------------------------------------------------------------------

Lenders pursuant to the Guarantee and Collateral Agreement, (ii) any such
Investments in the form of Equity Interests held by an Obligor shall be pledged
pursuant to the Guarantee and Collateral Agreement (subject to any limitations
applicable to voting stock of a Foreign Subsidiary referred to therein) and
(iii) the aggregate amount of such Investments made from the Closing Date by
Obligors in Subsidiaries that are not Obligors shall not exceed $2,500,000;

(d) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the Ordinary Course of Business;

(e) loans made by Borrower and its Subsidiaries in the Ordinary Course of
Business in accordance with their usual practice to their respective employees
so long as the aggregate principal amount thereof at any time outstanding
(determined without regard to any write-down or write-offs of such loans and
advances) shall not exceed $1,000,000;

(f) Hedging Agreements entered into by Borrower and its Subsidiaries that are
entered into in the Ordinary Course of Business and not for speculative
purposes;

(g) to the extent constituting an Investment, Capital Expenditures not
prohibited hereunder;

(h) Investments consisting of the non-cash portion of the sales price received
for Permitted Asset Dispositions;

(i) lease, utility and other deposits or advances in the Ordinary Course of
Business;

(j) cash earnest money deposits made in connection with Permitted Acquisitions
or other acquisitions of assets permitted hereunder;

(k) Investments in the Ordinary Course of Business consisting of endorsements
for collection or deposit;

(l) Investments of any Person existing at the time such Person becomes a
Subsidiary, or consolidates, amalgamates or merges with Borrower or a Subsidiary
(including in connection with a Permitted Acquisition) (but excluding
Investments in Subsidiaries which must be otherwise permitted by this definition
of “Restricted Investments”) so long as such Investments were not made in
contemplation of such Person becoming a Subsidiary or of such consolidation,
amalgamation or merger;

(m) Investments of Net Proceeds of a Permitted Asset Disposition in accordance
with the reinvestment rights set forth in Section 2.3.1;

(n) Extensions of trade credit in the Ordinary Course of Business;

 

-32-



--------------------------------------------------------------------------------

(o) Investments constituting Permitted Acquisitions; provided that the aggregate
consideration paid in Permitted Acquisitions to acquire a Person that will not
be an Obligor following the acquisition thereof, or to acquire property or
assets that will not be owned by an Obligor (each, a “Non-Obligor Permitted
Acquisition”) shall not exceed, at the time of any such acquisition, together
with the aggregate consideration paid in all Non-Obligor Permitted Acquisitions
effected prior to such time, $1,000,000;

(p) to the extent constituting Investments, Permitted Contingent Obligations;
and

(q) other Investments not included in the preceding clauses; provided that
(x) the aggregate amount of such Investments together with the aggregate
consideration paid in all Non-Obligor Permitted Acquisitions effected prior to
such time, shall not exceed $5,000,000 and (y) Investments permitted pursuant to
this clause (q) shall not include Acquisitions and Permitted Acquisitions (other
than Non-Obligor Permitted Acquisitions) otherwise permitted hereunder, which
shall only be permitted in compliance with clause (o) above.

Restrictive Agreement: an agreement (other than a Loan Document) that conditions
or restricts the right of Borrower, any Subsidiary or any other Obligor to incur
or repay Borrowed Money, to grant Liens on any assets, to declare or make
Distributions, to modify, extend or renew any agreement evidencing Borrowed
Money, or to repay any intercompany Indebtedness.

Revolving Loan Agent: the “Agent” as defined in the Revolving Loan Agreement.

Revolving Loan Agreement: that certain Loan Agreement dated as of the Revolving
Loan Agreement Closing Date by and among Revolving Loan Agent, the Revolving
Loan Lenders and the Obligors, as amended, restated or otherwise modified from
time to time to the extent not prohibited by the Intercreditor Agreement,
including without limitation, as amended by the Closing Date Revolving Loan
Agreement Amendment.

Revolving Loan Agreement Closing Date: June 11, 2013.

Revolving Loan Commitments: “Commitments” as defined in the Revolving Loan
Agreement.

Revolving Loan Documents: “ABL Documents” as defined in the Intercreditor
Agreement.

Revolving Loan Facility: (i) the Revolving Loan Agreement and (ii) any
refinancing thereof as long as each Refinancing Condition is satisfied, in each
case to the extent permitted by this Agreement and the Intercreditor Agreement.

Revolving Loan Lenders: the financial institutions from time to time party to
the Revolving Loan Agreement as lenders.

Revolving Loan Obligations: “Obligations” (or any such similar term) (as defined
in the Revolving Loan Agreement).

Revolving Loans: shall mean “Loans” as defined in the Revolving Loan Agreement.

 

-33-



--------------------------------------------------------------------------------

Royalties: all royalties, fees, expense reimbursement and other amounts payable
by an Obligor under a License.

S&P: Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw-Hill
Companies, Inc. and any successor thereto.

Sanction: any international economic sanction administered or enforced by the
United States Government (including OFAC), the United Nations Security Council,
the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.

Scheduled Term Loan Installment Payments: shall have the meaning set forth in
Section 2.1.2 hereof.

Second Amendment Effective Date: September 29, 2018.

Secured Parties: Agent and Lenders.

Securities Account Control Agreement: the Securities Account control agreements
to be executed by the relevant Obligor and each institution maintaining a
Securities Account for Borrower or an Obligor, in favor of Agent, as security
for the Obligations, in the form required and to the extent required under
Section 8.5.

Security Documents: the Guarantee and Collateral Agreement, each Security
Agreement Supplement (as defined in the Guarantee and Collateral Agreement),
Mortgages, IP Assignments, Deposit Account Control Agreements, Securities
Account Control Agreements and all other documents, instruments and agreements
now or hereafter securing (or given with the intent to secure) any Obligations.

Senior Debt: as of any date of determination, Borrowed Money of Borrower and its
Subsidiaries as of such date, other than Subordinated Debt; provided that for
the avoidance of doubt, Senior Debt shall include (x) Indebtedness under the
Revolving Loan Facility and (y) any Indebtedness the final maturity date of
which is earlier than the Maturity Date other than Specified Unsecured
Prepetition Debt; provided, further that reimbursement obligations with respect
to Permitted Surety Bonds shall not constitute Senior Debt; provided further,
that for purposes of determining Senior Debt, as of any date of determination,
Indebtedness under the Revolving Loan Agreement shall be deemed to be the
average daily amount of such Indebtedness for the 365-day period immediately
preceding such date<.>; provided further, that for purposes of determining
Senior Debt with respect to any testing period that includes the month that any
portion of the Specified Unsecured Prepetition Debt is paid, if such payment is
financed with proceeds of Revolving Loans, average indebtedness under the
Revolving Loan Agreement will be calculated after giving pro forma effect (as if
such payment (and the incurrence of Revolving Loans in connection therewith) was
made of the first day of such testing period) to the amount of such payment of
the Specified Unsecured Prepetition Debt (and the incurrence of Revolving Loans
in connection therewith).

Senior Officer: the president, chief executive officer, chief accounting
officer, chief operating officer or chief financial officer of Borrower or, if
the context requires, an Obligor.

 

-34-



--------------------------------------------------------------------------------

Solvent: as to any Person, such Person (a) owns Property whose fair salable
value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (b) owns
Property whose present fair salable value (as defined below) is greater than the
probable total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Person as they become absolute and matured;
(c) is able to pay all of its debts as they mature; (d) has capital that is not
unreasonably small for its business and is sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage; (e) is not “insolvent” within the meaning of Section 101(32) of the
Bankruptcy Code; and (f) has not incurred (by way of assumption or otherwise)
any obligations or liabilities (contingent or otherwise) under any Loan
Documents, or made any conveyance in connection therewith, with actual intent to
hinder, delay or defraud either present or future creditors of such Person or
any of its Affiliates. “Fair salable value” means the amount that could be
obtained for assets within a reasonable time, either through collection or
through sale under ordinary selling conditions by a capable and diligent seller
to an interested buyer who is willing (but under no compulsion) to purchase.

Specified Asset Dispositions: the Asset Dispositions set forth on Schedule
1.1(c).

Specified Availability: shall have the meaning provided for in the Revolving
Loan Agreement.

Specified Default: the failure of any Obligor to comply with the terms of
Section 8.2.5, 8.5 or 10.1.1, the failure of Borrower to deliver financial
statements when required pursuant to Section 10.1.2, or the occurrence of any
Default specified in Sections 11.1(a), 11.1(i) or 11.1(j).

Specified Unsecured Prepetition Debt: any payment or distribution in respect of
the Allowed General Unsecured Claims or Allowed Trade Unsecured Claims (as such
terms are defined in the Plan of Reorganization) that is made in accordance with
Sections IV.E, IV.F and V.I of the Plan of Reorganization in an aggregate amount
not to exceed the sum of (x) $24,500,000 and (y) the amount of accrued and
unpaid interest thereon.

Subordinated Debt: Indebtedness incurred by an Obligor that is expressly
subordinate and junior in right of payment to Full Payment of all Obligations,
and is on terms (including maturity, interest, fees, repayment, covenants and
subordination) reasonably satisfactory to Agent.

Subsidiary: with respect to any Person (herein referred to as the “parent”), any
corporation, partnership, limited liability company, association or other
business entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or more than 50% of the general partnership interests are, at the time any
determination is being made, owned, controlled or held; or (b) that is, at the
time any determination is made, otherwise controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent. Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
Borrower or of an Obligor, as the context may require.

 

-35-



--------------------------------------------------------------------------------

Subsidiary Guarantors: each Subsidiary of Borrower listed on Schedule 1.1(d) and
each other Subsidiary of Borrower that shall be required to execute and deliver
or become party to a Guaranty pursuant to Section 10.1.14.

Taxes: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

TCW Indemnitees: TCW and its officers, directors, employees, Affiliates, agents
and attorneys.

TCW: TCW Asset Management Company LLC and its officers, directors, employees,
Affiliates, agents and attorneys.

Term A Loan: shall have the meaning set forth in Clause (a) of Section 2.1.1
hereof.

Term A Loan Commitment Percentage: as to any Lender, (i) on the Closing Date,
the percentage set forth opposite such Lender’s name on Schedule 1.1(a) hereto
under the column “Term A Loan Commitment Percentage” (if such Lender’s name is
not so set forth thereon, then, on the Closing Date, such percentage for such
Lender shall be deemed to be zero) and (ii) on any date following the Closing
Date, the percentage equal to the principal amount of the Term A Loan held by
such Lender on such date divided by the aggregate principal amount of Term A
Loan on such date.

Term Loan: shall have the meaning set forth in Clause (b) of Section 2.1.1
hereof.

Term Loan Commitment Percentage: as to any Lender, the percentage equal to the
principal amount of the Term Loan held by such Lender on such date divided by
the aggregate principal amount of Term Loan on such date.

Term Priority Collateral: shall have the meaning given to such term in the
Intercreditor Agreement.

Term Priority Collateral Account: the “Term Priority Collateral Account” as
defined in the Intercreditor Agreement.

Third Amendment: that certain Third Amendment to Loan Agreement, with an
effective date as of the Third Amendment Effective Date, among Borrower, the
Guarantors party thereto, Agent and the Lenders party thereto.

Third Amendment Effective Date: December 29, 2018.

Transactions: collectively, (a) the execution, delivery and performance by
Obligors of this Agreement and the other Loan Documents to which they are a
party, the borrowing of Loans and the use of the proceeds thereof and (b) the
consummation of the Revolving Loan Facility Amendment, in each case on or before
the Closing Date.

 

-36-



--------------------------------------------------------------------------------

Transferee: any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.

Transferring Subsidiary: as defined in Section 10.2.9.

UCC: the Uniform Commercial Code as in effect in the State of New York or, when
the laws of any other jurisdiction govern the perfection or enforcement of any
Lien, the Uniform Commercial Code of such jurisdiction.

Unfunded Pension Liability: the excess of a Pension Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Pension
Plan’s assets, determined in accordance with the assumptions used for funding
the Pension Plan pursuant to the Code, ERISA or the Pension Protection Act of
2006 for the applicable plan year.

Unrestricted Cash: cash or Cash Equivalents of Borrower or any Subsidiaries that
would not appear as “restricted” on a consolidated balance sheet of Borrower or
any Subsidiaries and are not subject to Liens other than Liens arising by
operation of law and Liens securing the Obligations and the Revolving Loan
Obligations, not to exceed $5,000,000; provided that Unrestricted Cash shall be
deemed to be $0 unless, for the thirty (30) days preceding and the thirty
(30) days following any date of determination, there have not been, and there
will not be, any borrowings of Revolving Loans and Borrower has had such cash or
Cash Equivalents for the preceding 30-day period.

Upstream Payment:

(a) any Subsidiary of Borrower may declare and pay dividends or make other
distributions to Borrower or any other Obligor and any Subsidiary of Borrower
that is not an Obligor may declare and pay dividends or make other distributions
to any other Subsidiary of Borrower that is not an Obligor;

(b) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, Borrower may repurchase its Equity
Interests owned by directors or employees of Borrower or any Subsidiary or make
payments to directors or employees of Borrower or any Subsidiary upon
termination of employment or position as a director in connection with the
exercise of stock options, stock appreciation rights or similar equity
incentives or equity based incentives pursuant to management incentive plans or
in connection with the death or disability of such directors or employees in an
aggregate amount not to exceed $2,000,000 in any Fiscal Year;

(c) so long as both immediately before and immediately after giving effect
thereto the Payment Conditions are satisfied, any other Distribution to the
extent financed with proceeds from Delayed Draw Term Loans; and

(d) commencing with the Fiscal Year ending December 29, 2018, on any date
following the date on which Agent has received a prepayment pursuant to
Section 2.3.4 hereof arising from Excess Cash Flow for the immediately preceding
Fiscal Year, any other Distribution so long as both immediately before and
immediately after giving effect thereto (i) the Payment Conditions are satisfied
and (ii) the amount of all such Distributions in any Fiscal Year does not exceed
50% of Excess Cash Flow for the immediately preceding Fiscal Year.

 

-37-



--------------------------------------------------------------------------------

U.S. Person: any Person (a) (i) that is not disregarded as separate from its
owner for U.S. federal income tax purposes and (ii) that is a “United States
Person” as defined in Section 7701(a)(30) of the Code; or (b) (i) that is
disregarded as separate from its owner for U.S. federal income tax purposes and
(ii) whose regarded owner for U.S. federal income tax purposes is a “United
States Person” as defined in Section 7701(a)(30) of the Code.

U.S. Tax Compliance Certificate: as defined in Section 5.2.2(b)(iii).

Wholly-Owned Subsidiary: as to any Person, any other Person all of the Equity
Interest of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly-Owned Subsidiaries.

Write-Down and Conversion Powers: the write-down and conversion powers of the
applicable EEA Resolution Authority from time to time under the Bail-In
Legislation for the applicable EEA Member Country, which powers are described in
the EU Bail-In Legislation Schedule.

1.2 Accounting Terms. Under the Loan Documents (except as otherwise specified
therein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with GAAP applied on a basis consistent with the most recent audited
financial statements of Borrower delivered to Agent before the Closing Date and
using the same inventory valuation method as used in such financial statements,
except for any change required or permitted by GAAP if Borrower’s certified
public accountants concur in such change, the change is disclosed to Agent, and
all relevant provisions of the Loan Documents are amended in a manner
satisfactory to Required Lenders to take into account the effects of the change;
provided that, notwithstanding the foregoing, GAAP shall include the application
of FASB ASC 606 with retroactive effect as of December 31, 2017 for purposes of
the computation of any financial covenant contained herein and for all other
purposes of the Loan Documents, with effect on the Second Amendment Effective
Date.

1.3 Uniform Commercial Code. As used herein, the following terms are defined in
accordance with the UCC in effect in the State of New York from time to time:
“Account,” “Account Debtor,” “Chattel Paper,” “Commercial Tort Claim,” “Deposit
Account,” “Document,” “Equipment,” “General Intangibles,” “Goods,” “Instrument,”
“Inventory,” “Investment Property,” “Letter-of-Credit Right,” “Securities
Account” and “Supporting Obligation.”

1.4 Certain Matters of Construction. The terms “herein,” “hereof,” “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular section, paragraph or subdivision. Any pronoun used shall be
deemed to cover all genders. In the computation of periods of time from a
specified date to a later specified date, “from” means “from and including,” and
“to” and “until” each mean “to but excluding.” The terms “including” and
“include” shall mean “including, without limitation” and, for purposes of each
Loan Document, the parties agree that the rule of ejusdem generis shall not be
applicable to limit any provision. Section titles appear as a matter of
convenience only and shall not affect the

 

-38-



--------------------------------------------------------------------------------

interpretation of any Loan Document. All references to (a) laws include all
related regulations, interpretations, supplements, amendments and successor
provisions; (b) unless otherwise specified herein as referring to a document,
instrument or agreement as in effect on the Closing Date, any document,
instrument or agreement includes any amendments, waivers and other
modifications, extensions or renewals (to the extent permitted by the Loan
Documents); (c) any section mean, unless the context otherwise requires, a
section of this Agreement; (d) any exhibits or schedules mean, unless the
context otherwise requires, exhibits and schedules attached hereto, which are
hereby incorporated by reference; (e) any Person include successors and assigns;
(f) unless otherwise indicated, time of day mean time of day at Agent’s notice
address under Section 14.3.1; or (g) discretion of Agent or any Lender shall
mean the sole and absolute discretion of such Person. All references to Loans,
Obligations and other amounts herein shall be denominated in Dollars, unless
expressly provided otherwise, and all determinations (including calculations of
financial covenants) made from time to time under the Loan Documents shall be
made in light of the circumstances existing at such time. All terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of Borrower or any Subsidiary at “fair value”, as defined therein,
(ii) without giving effect to any treatment of Indebtedness in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof, and (iii) without
giving effect to Accounting Standards Update No. 2016-02 issued by the Financial
Accounting Standards Board. Borrower shall have the burden of establishing any
alleged negligence, misconduct or lack of good faith by Agent or any Lender
under any Loan Documents. No provision of any Loan Documents shall be construed
against any party by reason of such party having, or being deemed to have,
drafted the provision. Reference to Borrower’s “knowledge” or similar concept
means actual knowledge of a Senior Officer, or knowledge that a Senior Officer
would have obtained if he or she had engaged in good faith and diligent
performance of his or her duties, including reasonably specific inquiries of
employees or agents and a good faith attempt to ascertain the matter.

SECTION 2. LOANS, PAYMENTS

2.1 Term Loan.

2.1.1 Term Loan Amounts.

(a) On the terms and subject to the conditions set forth herein, the Lenders
hereby agree to make to Borrower on the Closing Date a term loan in an original
principal amount equal to $110,000,000 (the “Term A Loan”). Each Lender’s
obligation to fund the Term A Loan shall be limited to such Lender’s Term Loan
Commitment Percentage of the Term A Loan, and no Lender shall have any
obligation to fund any portion of the Term A Loan required to be funded by any
other Lender, but not so funded, and no Lender shall be relieved of its
obligation to fund the Term A Loan because another Lender has failed to fund.
Borrower shall not have any right to reborrow any portion of the Term A Loan
which is repaid or prepaid from time to time. The Commitments of the Lenders to
make the Term A Loan shall expire concurrently with the making of the Term A
Loan on the Closing Date.

 

-39-



--------------------------------------------------------------------------------

(b) On the terms and subject to the conditions set forth herein, at the election
of, and on Business Days during the Delayed Draw Term Loan Commitment Period
identified by, Borrower (such date, a “Delayed Draw Term Loan Draw Date”), so
long as, in each case, each of the Delayed Draw Funding Conditions shall have
been satisfied, the Lenders hereby agree to make to Borrower on each Delayed
Draw Term Loan Draw Date a delayed draw term loan up to an aggregate original
principal amount for all Delayed Draw Term Loans equal to the Delayed Draw Term
Loan Amount at such time (a “Delayed Draw Term Loan”; and, when funded, together
with the Term A Loan, the “Term Loan”). Each Lender’s obligation to fund a
Delayed Draw Term Loan shall be limited to such Lender’s Delayed Draw Term Loan
Commitment Percentage of such Delayed Draw Term Loan, and no Lender shall have
any obligation to fund any portion of any Delayed Draw Term Loan required to be
funded by any other Lender, but not so funded, and no Lender shall be relieved
of its obligation to fund any Delayed Draw Term Loan because another Lender has
failed to fund. When funded, each Delayed Draw Term Loan shall become part of,
and have all of the terms and conditions applicable to (including without
limitation in respect of pricing, repayments and maturity), the Term Loan for
all purposes hereunder and under the other Loan Documents and shall be secured
by the Collateral in all respects. Each Delayed Draw Term Loan shall be in a
minimum principal amount of $5,000,000 (unless otherwise agreed by Agent in its
discretion) and in integral multiples of $1,000,000 in excess of that amount.
Borrower shall not have any right to reborrow any portion of the Delayed Draw
Term Loan which is repaid or prepaid from time to time. On each Delayed Draw
Term Loan Draw Date, the Commitments of the Lenders to make Delayed Draw Term
Loans shall be permanently reduced on a dollar-for-dollar basis in an amount
equal to the Delayed Draw Term Loan made on such Delayed Draw Term Loan Draw
Date, and the Delayed Draw Term Loan Commitments of all Lenders shall expire on
the Delayed Draw Term Loan Commitment Termination Date.

(c) Borrower shall deliver to Agent a Notice of Borrowing, not later than 10:00
a.m. (Chicago time) at least one Business Day prior to the Closing Date or a
Delayed Draw Term Loan Draw Date, as applicable. Such Notice of Borrowing shall
be irrevocable and shall specify (x) the principal amount of the proposed Loan,
(y) whether the proposed Loan is requested to be a Prime Rate Loan or a LIBOR
Rate Loan and, in the case of a LIBOR Rate Loan, the initial Interest Period
with respect thereto, and (z) wire instructions for the account to which funds
to Borrower should be deposited. Agent and the Lenders may act without liability
upon the basis of written notice believed by Agent in good faith to be from
Borrower. Borrower hereby waives the right to dispute Agent’s record of the
terms of any such Notice of Borrowing absent manifest error. Agent and each
Lender shall be entitled to rely conclusively on Borrower’s authority to request
a Loan until Agent receives written notice to the contrary. Agent and the
Lenders shall have no duty to verify the authenticity of the signature appearing
on any written Notice of Borrowing.

(d) The Loans under this Agreement shall be made by the Lenders, to the account
specified by Agent, no later than 3:00 p.m. (Chicago time) on the borrowing date
of the proposed Loan, simultaneously and proportionately to their Commitment, it
being understood that no Lender shall be responsible for any default by any
other Lender in that other Lender’s

 

-40-



--------------------------------------------------------------------------------

obligations to make a Loan requested hereunder, nor shall the Commitment of any
Lender be increased or decreased as a result of the default by any other Lender
in that other Lender’s obligation to make a Loan requested hereunder, and each
Lender shall be obligated to make the Loans required to be made by it by the
terms of this Agreement regardless of the failure by any other Lender. Promptly
upon receipt of all funds requested in the Notice of Borrowing, Agent will make
the proceeds of such Loans available to Borrower by causing an amount, in
immediately available funds, equal to the proceeds of the Loans received by
Agent to the account provided by the Borrowing Agent in the Notice of Borrowing
for such purpose.

(e) Agent is hereby authorized by the Obligors and Lenders, at any time in
Agent’s sole discretion, regardless of (i) the existence of a Default or an
Event of Default, (ii) whether any of the other applicable conditions precedent
have not been satisfied or the Commitments have been terminated for any reason,
or (iii) any other contrary provision of this Agreement, to make the Loans to
Borrower on behalf of Lenders which Agent, in its reasonable business judgment,
deems necessary or desirable (a) to preserve or protect the Collateral, or any
portion thereof, (b) to enhance the likelihood of, or maximize the amount of,
repayment of the Loans and other Obligations, or (c) to pay any other amount
chargeable to the Obligors pursuant to the terms of this Agreement (the
“Protective Advances”). Lenders holding the Loans shall be obligated to fund
such Protective Advances and effect a settlement with Agent therefor upon demand
of Agent in accordance with their respective pro rata share of the outstanding
Loans. To the extent any Protective Advances are not actually funded by the
other Lenders as provided for in this clause (e) of Section 2.1.1, any such
Protective Advances funded by Agent shall be deemed to be the Loans made by and
owing to Agent, and Agent shall be entitled to all rights (including accrual of
interest) and remedies of a Lender holding the Loans.

2.1.2 Scheduled Term Loan Payments. The principal amount of the Term Loan shall
be paid in installments (all such installment payments, collectively, the
“Scheduled Term Loan Installment Payments”) on the dates shown below in an
amount equal to the product of (i) the percentage set forth in Column B below
shown opposite each date as set forth in Column A below times (ii) the sum of
(x) the original principal amount of the Term A Loan plus (y) commencing the
last Business Day of the first full calendar quarter after the first Delayed
Draw Term Loan Draw Date, the original principal amount of the Delayed Draw Term
Loans as of such date, as adjusted in accordance with Section 2.3.5 hereof:

 

Column A

   Column B  

Date of Payment

   Percentage of Original Principal
Amount of Term Loan to be Paid  

June 30, 2017

     0.625 % 

September 30, 2017

     0.625 % 

December 31, 2017

     0.625 % 

March 31, 2018

     0.625 % 

June 30, 2018

     0.625 % 

September 30, 2018

     0.625 % 

December 31, 2018

     0.625 % 

March 31, 2019

     0.625 % 

June 30, 2019  

     1.250 % 

 

-41-



--------------------------------------------------------------------------------

Column A

   Column B  

Date of Payment

   Percentage of Original Principal
Amount of Term Loan to be Paid  

September 30, 2019

     1.250 % 

December 31, 2019

     1.250 % 

March 31, 2020

     1.250 % 

June 30, 2020

     1.250 % 

September 30, 2020

     1.250 % 

December 31, 2020

     1.250 % 

March 31, 2021

     1.250 % 

June 30, 2021

     1.250 % 

September 30, 2021

     1.250 % 

December 31, 2021

     1.250 % 

March 31, 2022

     1.250 %  Maturity Date     




The remaining principal balance


of the Term Loan

 


 

Notwithstanding the foregoing, the outstanding principal amount of the Term
Loan, together with all accrued and unpaid interest thereon and all other
Obligations accrued and unpaid, shall be due and payable on the Maturity Date.
Notwithstanding the foregoing, the Loans shall be subject to earlier repayment
upon (x) acceleration upon the occurrence of an Event of Default under this
Agreement or (y) termination of this Agreement.

2.1.3 Optional Prepayments. Borrower may from time to time, subject to the Fee
Letter, by 11:00 a.m. (Chicago time) with at least one (1) Business Day’s
written notice to Agent specifying the date and amount of such prepayment,
prepay the Term Loan in whole or in part; provided, that any such partial
prepayment shall be in an amount equal to $500,000 or a higher integral multiple
of $100,000; provided, further that any notice of optional prepayment pursuant
to this clause (c) that is based on the consummation of a Change of Control or a
payment in full of the Obligations in connection with another transaction may be
conditioned on the closing of such other transaction. All such prepayments shall
be applied in accordance with Section 2.3.5 hereof.

2.1.4 Optional Delayed Draw Term Loan Commitment Reductions. Borrower may from
time to time by 11:00 a.m. (Chicago time) with at least one (1) Business Day’s
written notice to Agent specifying the date and amount of such reduction, reduce
the Delayed Draw Term Loan Amount in whole or in part upon ten (10) days prior
written notice to the Agent; provided, that any such partial reduction shall be
in an amount equal to $5,000,000 or a higher integral multiple of $1,000,000.
Upon each reduction of the Delayed Draw Term Loan Amount in accordance with this
Section 2.1.4, the Delayed Draw Term Loan Commitment for each Lender shall
automatically and concurrently be reduced by the same amount of such Delayed
Draw Term Loan Amount reduction on a pro rata basis in accordance with each such
Lender’s Delayed Draw Term Loan Commitment Percentage.

 

-42-



--------------------------------------------------------------------------------

2.2 General Provisions Regarding Payment; Register.

2.2.1 All payments to be made by Borrower under any Loan Document, including
payments of principal and interest and all fees, expenses, indemnities and
reimbursements, shall be made without set off or counterclaim, in lawful money
of the United States of America and in immediately available funds. If any
payment hereunder becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day and, with
respect to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension. Borrower shall make all payments in
immediately available funds to the Payment Account before 1:00 p.m. (Chicago
time) on the date when due; provided that all payments received by Agent after
1:00 p.m. (Chicago time) on any Business Day may (in Agent’s discretion) be
credited as if received on the next succeeding Business Day. Any optional or
mandatory prepayment of the Term Loan shall be accompanied by timely delivery to
Agent of an appropriately completed Payment Notification, as provided in
Section 2.3.5 hereof. In the absence of receipt by Agent of an appropriately
completed Payment Notification on or prior to such prepayment, Borrower and each
Lender hereby fully authorizes and directs Agent, notwithstanding any contrary
application provisions contained herein, to apply payments and/or prepayments
received from Borrower against the outstanding Term Loan in accordance with the
provisions of Section 2.3.5 hereof; provided, that if Agent at any time
determines that payments received by Agent were in respect of a mandatory
prepayment event, Agent shall apply such payments in accordance with the
provisions of Section 2.3.5 hereof, and shall be fully authorized by Borrower
and each Lender to make any corresponding Register reversals in respect thereof.
Notwithstanding anything to the contrary contained herein, any Payment
Notification may state that such Payment Notification is conditioned upon the
effectiveness of a payment in full of the Obligations or the consummation of a
Change in Control in connection with another transaction and may be conditioned
on the closing of such other transaction.

2.2.2 Agent, acting as a non-fiduciary agent of the Obligors, shall maintain at
its address a copy of each Assignment and Acceptance delivered to it and a
register (the “Register”) for the recordation of the names and addresses of each
Lender and the outstanding principal, accrued and unpaid interest and other fees
due hereunder. The entries in the Register shall be conclusive, in the absence
of manifest error, and each Obligor, Agent and Lenders may treat each Person
whose name is recorded in the Register as the owner of the Loans recorded
therein for the purposes of this Agreement. The Register shall be available for
inspection by Borrower or any Lender at any reasonable time and from time to
time upon reasonable prior notice.

2.3 Mandatory Prepayments; Voluntary Commitment Reductions and Prepayments.

2.3.1 Subject to Sections 10.2.6 and 10.2.9 hereof, the provisions of the
Intercreditor Agreement and the Fee Letter, upon the receipt by any Obligor of
Net Proceeds of any Asset Disposition consisting of Term Priority Collateral
(excluding Net Proceeds from Asset Dispositions which qualify as Permitted Asset
Dispositions under clauses (a), (b), (c), (d), (e), (f), (g), (j), (k), (l),
(m), (n), (o) or (s) of the definition of Permitted Asset Dispositions),
Borrower shall prepay the Loans in an amount equal to the Net Proceeds of such
Asset

 

-43-



--------------------------------------------------------------------------------

Disposition promptly, but in no event more than three (3) Business Days
following the receipt thereof, and until the date of payment, such proceeds
shall be held in trust for Agent. Notwithstanding the foregoing, (A) so long as
no Default or Event of Default has occurred and is continuing, on the date any
Obligor or any of its Subsidiaries receives Net Proceeds of any such Asset
Disposition, such Net Proceeds may, at the option of Borrower, be applied to
invest in property or assets used or useful in the business of any Obligor,
provided that (x) Agent has a Lien on such property or assets, (y) Borrower
delivers to Agent within ten (10) days after the date of receipt of such Net
Proceeds a certificate stating that such Net Proceeds shall be used to acquire
property or assets used or useful in the business of any Obligor within one
hundred eighty (180) days after the date of receipt of such Net Proceeds (which
certificate shall set forth an estimate of the Net Proceeds to be so expended),
and (B) pending any such reinvestment or payment of expenses described in
clause (A) above, such Net Proceeds shall be deposited in an account pledged
solely to Agent. Such prepayments shall be applied to the Loans in accordance
with Section 2.3.5 hereof. The foregoing shall not be deemed to be implied
consent to any Asset Disposition otherwise prohibited by the terms and
conditions hereof.

2.3.2 Subject to the provisions of the Intercreditor Agreement and the Fee
Letter, upon the receipt by any Obligor of any Extraordinary Receipts which
constitute Term Priority Collateral in an aggregate amount equal to or in excess
of $500,000 in any Fiscal Year, Borrower shall prepay the Loans in an amount
equal to the amount of such Extraordinary Receipts promptly, but in no event
more than one (1) Business Day following the receipt thereof, and until the date
of payment, such proceeds shall be held in trust for Agent. Such prepayments
shall be applied to the Loans in the manner described in Section 2.3.5 hereof.
Notwithstanding the foregoing, (A) so long as no Default or Event of Default has
occurred and is continuing, on the date any Obligor or any of its Subsidiaries
receives Extraordinary Receipts which constitute Term Priority Collateral
consisting of insurance proceeds from one or more policies covering, or proceeds
from any judgment, settlement, condemnation or other cause of action in respect
of, the loss, damage, taking or theft of any property or assets, such
Extraordinary Receipts may, at the option of Borrower, be applied to repair,
refurbish or replace such property or assets or acquire replacement property or
assets for the property or assets so lost, damaged or stolen or other property
or assets used or useful in the business of any Obligor for the property or
assets so disposed, provided that (x) Agent has a Lien on such replacement (or
repaired or restored) property or assets, (y) Borrower delivers to Agent within
ten (10) days after the date of receipt of such Extraordinary Receipts a
certificate stating that such Extraordinary Receipts shall be used to repair or
refurbish such property or assets or to acquire such replacement property or
assets for the property or assets so lost, damaged or stolen or such other
property or assets used or useful in the business of any Obligor within one
hundred eighty (180) days after the date of receipt of such Extraordinary
Receipts (which certificate shall set forth an estimate of the Extraordinary
Receipts to be so expended), and (B) pending any such reinvestment or payment of
expenses described in clause (A) above, such Extraordinary Receipts shall be
deposited in an account pledged solely to Agent.

2.3.3 Subject to Section 10.2.1 hereof, the provisions of the Intercreditor
Agreement and the Fee Letter, upon the receipt by any Obligor of the Net
Proceeds from the issuance or sale of any Indebtedness or any Equity Interests
(other than (i) Permitted Indebtedness, (ii) Net Proceeds from the issuance of
Equity Interests (other than Disqualified Stock) to directors or employees of
any Obligor, (iii) Net Proceeds of the issuance of Equity

 

-44-



--------------------------------------------------------------------------------

Interests to any Obligor, <and >(iv) Net Proceeds from the issuance of Equity
Interests in order to finance Capital Expenditures and Permitted Acquisitions
which are actually consummated within 180 days of the receipt of such Net
Proceeds, and (v) Junior Capital Proceeds received after the Third Amendment
Effective Date that has either (x) been deposited into escrow with a third party
escrow agent subject to an escrow agreement in form and substance reasonably
satisfactory to Agent and/or been set aside in a separate and segregated Deposit
Account that is subject to a Deposit Account Control Agreement in favor of Agent
and over which Agent has, subject to the Intercreditor Agreement, exclusive
control, in either case, which proceeds shall only be released to repay the
Specified Unsecured Prepetition Debt on the final maturity date thereof, or
(y) been applied as a prepayment of the Specified Unsecured Prepetition Debt
prior to the final maturity date thereof so long as, and only to the extent
that, both immediately before and immediately after giving effect thereto the
Payment Conditions are satisfied), Borrower shall prepay the Loans in an amount
equal to 100% of such Net Proceeds promptly, but in no event more than one
(1) Business Day following the receipt thereof, and until the date of payment,
such proceeds shall be held in trust for Agent. Such prepayments shall be
applied to the Loans in accordance with Section 2.3.5 hereof. The foregoing
shall not be deemed to be implied consent to any issuance or sale of any
Indebtedness or any Equity Interests otherwise prohibited by the terms and
conditions hereof.

2.3.4 Subject to the provisions of the Intercreditor Agreement and the Fee
Letter, on or before the fifth (5th) Business Day following the date on which
audited financial statements are required to be delivered pursuant to clause
(a) of Section 10.1.2 hereof (the “Excess Cash Flow Due Date”), beginning with
respect to the Fiscal Year ending December 30, 2017 and for each Fiscal year
thereafter, Borrower shall prepay the Loans in an amount equal to an amount
equal to 50% of Excess Cash Flow for such Fiscal Year minus voluntary
prepayments of the Term Loans to the extent made during the applicable Fiscal
Year of measurement (such amount not to be less than zero); provided, that in
the case of the Fiscal Year ended December 30, 2017, Borrower shall only be
obligated to prepay the Loans in an amount equal to 50% of the Excess Cash Flow
as calculated for the full 2017 Fiscal Year and prorated for the period
commencing with the Closing Date and ending on December 30, 2017; provided
further that, in the event Borrower is unable to make any mandatory prepayment
described in this Section 2.3.4 on any Excess Cash Flow Due Date due the failure
to satisfy the conditions in Section 10.2.8(b) of the Revolving Loan Agreement
(as in effect on the date hereof) on such date, then Borrower shall not be
obligated to make such prepayment until, and shall make such prepayment on, the
first date thereafter on which, before and after giving pro forma effect to such
prepayment, Specified Availability (as defined in the Revolving Loan Agreement
on the date hereof) is greater than or equal to 15% of the Revolving Loan
Commitments at such time. Such prepayments shall be applied to the Loans in
accordance with Section 2.3.5 hereof.

2.3.5 Any prepayment of a LIBOR Rate Loan on a day other than the last day of an
Interest Period therefor shall include interest on the principal amount being
repaid and shall be subject to Section 3.2.4 hereof. All prepayments of the
Loans shall be applied first to that portion of the Loans comprised of Prime
Rate Loans and then to that portion of the Loans comprised of LIBOR Rate Loans,
in direct order of Interest Period maturities. Subject to the provisions of the
Intercreditor Agreement and the Fee Letter, all prepayments under Section 2.1.3
hereof and this Section 2.3 shall be applied to the remaining installments of
principal of the Term Loan in the inverse order of maturity (for the avoidance
of doubt, any amount that is due and payable on the Maturity Date shall
constitute an installment).

 

-45-



--------------------------------------------------------------------------------

2.3.6 Borrowing Agent shall deliver to Agent an appropriately completed Payment
Notification by 10:00 a.m. (Chicago time) at least one Business Day prior to the
date of payment of each mandatory prepayment pursuant to this Section 2.3 and
each optional prepayment pursuant to Section 2.1(c) and Agent shall promptly
notify each Lender of such notice.

2.4 Allocation of Payments After Event of Default. Notwithstanding any other
provisions of this Agreement to the contrary, after the occurrence and during
the continuance of an Event of Default, all amounts collected or received by
Agent on account of the Obligations, or in respect of the Collateral may, at
Agent’s discretion, and shall, at the direction of the Required Lenders, be paid
over or delivered as follows:

FIRST, to the payment of all reasonable and documented out-of-pocket costs and
expenses (including reasonable attorneys’ fees) of Agent in connection with
enforcing its rights and the rights of Lenders under this Agreement and the Loan
Documents, and any Protective Advances funded by Agent with respect to the
Collateral under or pursuant to the terms of this Agreement;

SECOND, to payment of any fees owed to Agent;

THIRD, to the payment of all reasonable and documented out-of-pocket costs and
expenses (including reasonable attorneys’ fees) of each of the Lenders to the
extent owing to such Lender pursuant to the terms of this Agreement;

FOURTH, to the payment of all Obligations arising under this Agreement and the
Loan Documents consisting of accrued fees and interest;

FIFTH, to the payment of the outstanding principal amount of the Obligations;

SIXTH, to all other Obligations arising under this Agreement, under the Loan
Documents or otherwise which shall have become due and payable and not repaid
pursuant to clauses “FIRST” through “FIFTH” above; and

SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; and (ii) each of the Lenders shall receive an amount equal
to its pro rata share (based on the proportion that then outstanding Loans held
by such Lender bears to the aggregate then outstanding Loans) of amounts
available to be applied pursuant to clauses “FOURTH”, “FIFTH”, “SIXTH” and
“SEVENTH” above.

 

-46-



--------------------------------------------------------------------------------

2.5 Use of Proceeds.

2.5.1 Borrower shall apply the proceeds of (i) the Term A Loan to (x) repay in
full the Indebtedness owing to Existing Agent and Existing Lenders under the
Existing Loan Documents, (y) pay fees and expenses relating to the Transactions,
and (z) provide for its working capital needs and other general corporate
purposes, and (ii) the Delayed Draw Term Loans to finance (x) Permitted
Acquisitions, (y) Upstream Payments, and (z) prepayments of Indebtedness, in
each case, solely to the extent permitted pursuant to the terms and conditions
hereof.

2.5.2 Without limiting the generality of Section 2.4.1 above, neither the
Obligors nor any other Person which may in the future become party to this
Agreement or the Loan Documents as an Obligor, intends to use nor shall they use
any portion of the proceeds of the Term Loan, directly or indirectly, for any
purpose in violation in any material respect of Applicable Law.

SECTION 3. INTEREST AND FEES.

3.1 Interest.

3.1.1 From and following the Closing Date, depending upon Borrower’s election
from time to time, subject to the terms hereof, to have portions of the Loans
accrue interest determined by reference to the Prime Rate or the LIBOR Rate, the
Loans and the other Obligations shall bear interest at the applicable rates set
forth below:

(a) If a Prime Rate Loan, or any other Obligation other than a LIBOR Rate Loan,
then at the sum of the Prime Rate plus the Applicable Margin for Prime Rate
Loans.

(b) If a LIBOR Rate Loan, then at the sum of the LIBOR Rate plus the Applicable
Margin for LIBOR Rate Loans.

3.1.2 All interest and fees under this Agreement and each Loan Document shall be
calculated on the basis of a 360-day year for the actual number of days elapsed.
The date of funding of a Prime Rate Loan and the first day of an Interest Period
with respect to a LIBOR Rate Loan shall be included in the calculation of
interest. The date of payment of a Prime Rate Loan and the last day of an
Interest Period with respect to a LIBOR Rate Loan shall be excluded from the
calculation of interest. If a Loan is repaid on the same day that it is made,
one (1) days’ interest shall be charged. Interest on all Prime Rate Loans is
payable (in cash or PIK Interest, as applicable) in arrears on the last Business
Day of each calendar quarter and on the maturity of such Loans, whether by
acceleration or otherwise. Interest on LIBOR Rate Loans shall be payable (in
cash or PIK Interest, as applicable) on the last day of the applicable Interest
Period, unless the Interest Period is greater than three (3) months, in which
case interest will be payable on the last day of each three (3) month interval.
In addition, interest on LIBOR Rate Loans is due on the maturity of such Loans,
whether by acceleration or otherwise. For the avoidance of doubt, any PIK
Interest shall be compounded on each interest payment date and added to the
outstanding principal amount of the Term Loan and, once paid, shall be treated
as principal amount of the Term Loan for all purposes of this Agreement.
Following any such increase in the principal amount of the Term Loan, interest
will accrue on such increased amount.

 

-47-



--------------------------------------------------------------------------------

3.1.3 At the election of Agent or Required Lenders, after the occurrence of an
Event of Default and for so long as it continues, the Loans and other
Obligations shall bear interest at the Default Rate. Furthermore, at the
election of Agent or Required Lenders during any period in which any Event of
Default is continuing (x) as the Interest Periods for LIBOR Rate Loans then in
effect expire, such Loans shall be converted into Prime Rate Loans and (y) the
LIBOR election will not be available to Borrower

3.2 LIBOR Provisions.

3.2.1 Subject to the provisions of Section 3.1.3 hereof, Borrower may request
that the Term Loan be made as LIBOR Rate Loans, that outstanding portions of the
Term Loan be converted to LIBOR Rate Loans and that all or any portion of a
LIBOR Rate Loan be continued as a LIBOR Rate Loan upon expiration of the
applicable Interest Period. Any such request will be made by submitting a Notice
of Borrowing to Agent. Upon the expiration of an Interest Period, in the absence
of a new Notice of Borrowing submitted to Agent not less than by 11:00 a.m.
(Chicago time) three (3) Business Days prior to the end of such Interest Period,
the LIBOR Rate Loan then maturing shall be automatically converted to a LIBOR
Rate Loan with a one month Interest Period. There may be no more than six
(6) LIBOR Rate Loans outstanding at any one time. The Loans which are not
requested as LIBOR Rate Loans in accordance with this Section 3.2.1 shall be
Prime Rate Loans. Agent will promptly notify Lenders, by written notice, of each
Notice of Borrowing received by Agent prior to the first day of the Interest
Period of the LIBOR Rate Loan requested thereby.

3.2.2 In the event, prior to commencement of any Interest Period relating to a
LIBOR Rate Loan, Agent shall determine in good faith or be notified in good
faith and in writing by Required Lenders that adequate and reasonable methods do
not exist for ascertaining LIBOR, Agent shall promptly provide notice of such
determination to Borrower and Lenders (which shall be conclusive and binding on
Borrower and Lenders). In such event (a) any request for a LIBOR Rate Loan or
for a conversion to or continuation of a LIBOR Rate Loan shall be automatically
withdrawn and shall be deemed a request for a Prime Rate Loan, (b) each LIBOR
Rate Loan will automatically, on the last day of the then current Interest
Period relating thereto, become a Prime Rate Loan, and (c) the obligations of
Lenders to make LIBOR Rate Loans shall be suspended until Agent or Required
Lenders determine that the circumstances giving rise to such suspension no
longer exist, in which event Agent shall so notify Borrower and Lenders.

3.2.3 Notwithstanding any other provisions hereof, if any law, rule, regulation,
treaty or directive or interpretation or application thereof shall make it
unlawful for any Lender to make, fund or maintain LIBOR Rate Loans, such Lender
shall promptly give notice of such circumstances to Agent, Borrower and the
other Lenders. In such an event, (a) the commitment of such Lender to make LIBOR
Rate Loans or convert Prime Rate Loans to LIBOR Rate Loans shall be immediately
suspended and (b) such Lender’s outstanding LIBOR Rate Loans shall be converted
automatically to Prime Rate Loans on the last day of the Interest Period thereof
or at such earlier time as may be required by law.

 

-48-



--------------------------------------------------------------------------------

3.2.4 Upon (i) any failure of Borrower in making any borrowing of, conversion
into or continuation of any LIBOR Rate Loan following Borrower’s delivery to
Agent of any applicable Notice of Borrowing (in each case other than any such
failure that arises as a result of a Lender failing to fund such LIBOR Rate Loan
or as a result of a notice delivered pursuant to Section 3.7 hereof) or (ii) any
payment of a LIBOR Rate Loan on any day that is not the last day of the Interest
Period applicable thereto (regardless of the source of such prepayment and
whether voluntary, by acceleration or otherwise), Borrower shall pay Agent, for
the benefit of all Lenders that funded or were prepared and required to fund any
such LIBOR Rate Loan, an amount equal to the amount of any losses, expenses and
liabilities (including, without limitation, any loss (including interest paid)
in connection with the re-employment of such funds but excluding any loss of
interest rate margin that would have been earned on the repaid amounts) that any
Lender may sustain as a result of such default or such payment. For purposes of
calculating amounts payable to a Lender under this paragraph, each Lender shall
be deemed to have actually funded its relevant LIBOR Rate Loan through the
purchase of a deposit bearing interest at LIBOR in an amount equal to the amount
of that LIBOR Rate Loan and having a maturity and repricing characteristics
comparable to the relevant Interest Period; provided, however, that each Lender
may fund each of its LIBOR Rate Loans in any manner it sees fit, and the
foregoing assumption shall be utilized only for the calculation of amounts
payable under this subsection.

3.3 Non-Use Fee. Borrower shall pay to Agent, for the account of each Lender
(other than a Defaulting Lender) with a Delayed Draw Term Loan Commitment, a
non-use fee, for the period from the Closing Date to the Delayed Draw Term Loan
Commitment Termination Date, in an amount equal to a rate per annum of 1.00% of
such Lender’s Delayed Draw Term Loan Commitment Percentage of the remaining
Delayed Draw Term Loan Commitment of all Lenders as of such date. Such non-use
fee shall be payable in arrears on the last Business Day of each calendar
quarter and on the Maturity Date for any period then ending for which such
non-use fee shall not have previously been paid. The non-use fee shall be
computed for the actual number of days elapsed on the basis of a year of three
hundred sixty (360) days.

3.4 Fee Letter. Borrower shall pay the amounts required to be paid in the Fee
Letter in the manner and at the times required by the Fee Letter.

3.5 Maximum Charges. In no event whatsoever shall interest and other charges
charged hereunder exceed the highest rate permissible under Applicable Law. In
the event interest and other charges as computed hereunder would otherwise
exceed the highest rate permitted under Applicable Law: (i) the interest rates
hereunder will be reduced to the maximum rate permitted under Applicable Law;
(ii) such excess amount shall be first applied to any unpaid principal balance
owed by Borrower; and (iii) if then remaining excess amount is greater than the
previously unpaid principal balance, Lenders shall promptly refund such excess
amount to Borrower and the provisions hereof shall be deemed amended to provide
for such permissible rate.

3.6 Increased Costs. In the event that any Change in Law or compliance by any
Lender (for purposes of this Section 3.6, the term “Lender” shall include Agent,
any Lender and any corporation or bank controlling Agent or any Lender and the
office or branch where Agent or any Lender makes or maintains any LIBOR Rate
Loans) with any request or directive (whether or not having the force of law)
from any central bank or other financial, monetary or other authority, shall:

 

-49-



--------------------------------------------------------------------------------

(a) Subject Agent or any Lender to any tax of any kind whatsoever with respect
to this Agreement or any LIBOR Rate Loan, or change the basis of taxation of
payments to Agent or such Lender in respect thereof (except for Indemnified
Taxes or Other Taxes and the imposition of, or any change in the rate of, any
Excluded Taxes payable by Agent or such Lender);

(b) Impose, modify or deem applicable any reserve, special deposit, assessment,
compulsory loan, insurance charge or similar requirement against assets held by,
or deposits in or for the account of, advances or loans by, or other credit
extended by, any office of Agent or any Lender, including pursuant to Regulation
D of the Board of Governors of the Federal Reserve System; or

(c) Impose on Agent or any Lender or the London interbank LIBOR market any other
condition, loss or expense (other than Taxes) affecting this Agreement or any
Loan Document or any Loans made by any Lender;

and the result of any of the foregoing is to increase the cost to Agent or any
Lender of making, converting to, continuing, renewing or maintaining its Loans
hereunder by an amount that Agent or such Lender deems to be material or to
reduce the amount of any payment (whether of principal, interest or otherwise)
in respect of any of the Loans by an amount that Agent or such Lender deems to
be material, then, in any case Borrower shall promptly pay Agent or such Lender,
upon its demand, such additional amount as will compensate Agent or such Lender
for such additional cost or such reduction, as the case may be, provided that
the foregoing shall not apply to increased costs which are reflected in the
LIBOR Rate, as the case may be. Agent or such Lender shall certify the amount of
such additional cost or reduced amount to Borrower, and such certification shall
be conclusive absent manifest error. Failure or delay on the part of Agent or
any Lender to demand compensation pursuant to this Section shall not constitute
a waiver of the right of Agent or any Lender to demand such compensation;
provided that Borrower shall not be required to compensate Agent or any Lender
pursuant to this Section for any reductions in return incurred more than one
hundred twenty (120) days prior to the date that Agent or such Lender notifies
Borrower of such law, rule, regulation or guideline giving rise to such
reductions and of the intention of Agent or such Lender to claim compensation
therefor; provided further that if such claim arises by reason of the adoption
of or change in any law, rule, regulation or guideline that is retroactive, then
the one hundred twenty (120)-day period referred to above shall be extended to
include the period of retroactive effect thereof.

3.7 Basis for Determining Interest Rate Inadequate or Unfair. In the event that:

(a) Agent shall have determined that reasonable means do not exist for
ascertaining the LIBOR Rate applicable pursuant to Section 3.2 hereof for any
Interest Period; or

 

-50-



--------------------------------------------------------------------------------

(b) Agent shall have determined that Dollar deposits in the relevant amount and
for the relevant maturity are not available in the London interbank LIBOR
market, with respect to an outstanding LIBOR Rate Loan, a proposed LIBOR Rate
Loan, or a proposed conversion of a Prime Rate Loan into a LIBOR Rate Loan; or

(c) Agent shall have determined that (or any Lender shall have notified Agent
that) the making, maintenance or funding of any LIBOR Rate Loan has been made
impracticable or unlawful by compliance by Agent or such Lender in good faith
with any Applicable Law or any interpretation or application thereof by any
Governmental Authority or with any request or directive of any such Governmental
Authority (whether or not having the force of law); or

(d) The Required Lenders shall have notified Agent that the LIBOR Rate will not
adequately and fairly reflect the cost to the Lenders of the establishment or
maintenance of any LIBOR Rate Loan,

then Agent shall give Borrower prompt written notice of such notice or
determination. If such notice is given, (i) any such requested LIBOR Rate Loan
shall be made as a Prime Rate Loan, unless Borrower shall notify Agent in
writing (including by electronic transmission) no later than 10:00 a.m. (Chicago
time) two (2) Business Days prior to the date of such proposed borrowing, that
its request for such borrowing shall be cancelled or made as an unaffected type
of LIBOR Rate Loan, (ii) any Prime Rate Loan or LIBOR Rate Loan which was to
have been converted to an affected type of LIBOR Rate Loan shall be continued as
or converted into a Prime Rate Loan, or, if Borrower shall notify Agent, no
later than 10:00 a.m. (Chicago time) two (2) Business Days prior to the proposed
conversion, shall be maintained as an unaffected type of LIBOR Rate Loan, and
(iii) any outstanding affected LIBOR Rate Loans shall be converted into a Prime
Rate Loan, or, if Borrower shall notify Agent, no later than 10:00 a.m. (Chicago
time) two (2) Business Days prior to the last Business Day of then current
Interest Period applicable to such affected LIBOR Rate Loan, shall be converted
into an unaffected type of LIBOR Rate Loan, on the last Business Day of then
current Interest Period for such affected LIBOR Rate Loans (or sooner, if any
Lender cannot continue to lawfully maintain such affected LIBOR Rate Loan).
Until such notice has been withdrawn, Lenders shall have no obligation to make
an affected type of LIBOR Rate Loan or maintain outstanding affected LIBOR Rate
Loans and Borrower shall not have the right to convert a Prime Rate Loan or an
unaffected type of LIBOR Rate Loan into an affected type of LIBOR Rate Loan.

3.8 Capital Adequacy.

3.8.1 In the event that Agent or any Lender shall have determined that any
Change in Law, any change in any guideline regarding capital adequacy or any
change in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by Agent or any Lender (for purposes of
this Section 3.8, the term “Lender” shall include Agent or any Lender and any
corporation or bank controlling Agent or any Lender and the office or branch
where Agent or any Lender (as so defined) makes or maintains any LIBOR Rate
Loans) with any request or directive regarding capital adequacy (whether or not
having the force of law) of any such authority, central bank or comparable
agency, has or would have the effect of reducing the rate of return on Agent’s
or any Lender’s capital as a consequence of its obligations hereunder to a level
below that which Agent or such Lender could have achieved but for such adoption,
change or compliance (taking into consideration Agent’s and such Lender’s
policies

 

-51-



--------------------------------------------------------------------------------

with respect to capital adequacy) by an amount deemed by Agent or any Lender to
be material, then, from time to time, Borrower shall pay upon demand to Agent or
such Lender such additional amount or amounts as will compensate Agent or such
Lender for such reduction. In determining such amount or amounts, Agent or such
Lender may use any reasonable averaging or attribution methods. The protection
of this Section 3.8 shall be available to Agent and each Lender regardless of
any possible contention of invalidity or inapplicability with respect to the
Applicable Law, rule, regulation, guideline or condition.

3.8.2 A certificate of Agent or such Lender setting forth such amount or amounts
as shall be necessary to compensate Agent or such Lender with respect to
Section 3.8.1 hereof when delivered to Borrower shall be conclusive absent
manifest error. Failure or delay on the part of Agent or any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of the right
of Agent or any Lender to demand such compensation; provided that Borrower shall
not be required to compensate Agent or any Lender pursuant to this Section for
any reductions in return incurred more than three hundred sixty (360) days prior
to the date that Agent or such Lender notifies Borrower of such law, rule,
regulation or guideline giving rise to such reductions and of the intention of
Agent or such Lender to claim compensation therefor; provided further that if
such claim arises by reason of the adoption of or change in any law, rule,
regulation or guideline that is retroactive, then the 360-day period referred to
above shall be extended to include the period of retroactive effect thereof.

3.9 Replacement of Lenders. If any Lender (an “Affected Lender”) (a) makes
demand upon Borrower for (or if Borrower is otherwise required to pay) amounts
pursuant to Section 3.6, Section 3.8 or Section 5 hereof, (b) is unable to make
or maintain LIBOR Rate Loans as a result of a condition described in
Section 3.2.2 hereof, (c) is a Defaulting Lender, (d) denies any consent
requested by Agent pursuant to Section 14.1 hereof, or (e) gives a notice
described in Section 3.7(c) hereof, Borrower may, by notice in writing to Agent
and such Affected Lender (i) request the Affected Lender to cooperate with
Borrower in obtaining a replacement Lender satisfactory to Agent and Borrower
(the “Replacement Lender”); (ii) request the non-Affected Lenders to acquire and
assume all of the Affected Lender’s Loans and its Delayed Draw Term Loan
Commitment as provided herein, but none of such Lenders shall be under any
obligation to do so; or (iii) propose a Replacement Lender subject to approval
by Agent in its good faith business judgment. If any satisfactory Replacement
Lender shall be obtained, and/or if any one or more of the non-Affected Lenders
shall agree to acquire and assume all of the Affected Lender’s Loans and its
Delayed Draw Term Loan Commitment, then such Affected Lender shall assign, in
accordance with Section 13.3 hereof, all of its Loans and its Delayed Draw Term
Loan Commitment and other rights and obligations under this Agreement and the
Loan Documents to such Replacement Lender or non-Affected Lenders, as the case
may be, in exchange for payment of the principal amount so assigned and all
interest and fees accrued on the amount so assigned, plus all other Obligations
then due and payable to the Affected Lender.

3.10 Designation of a Different Lending Office. If any Lender requests
compensation under Sections 3.6 or 3.8 hereof, or requires Borrower to pay any
Indemnified Taxes, Other Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 5
hereof, then such Lender shall (at the request of Borrower) use reasonable
efforts to designate a different lending office for funding or booking its

 

-52-



--------------------------------------------------------------------------------

Loans hereunder or to assign its rights and obligations hereunder to another of
its offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (a) would eliminate or reduce amounts payable pursuant
to Sections 3.6, Section 3.8, or Section 5 hereof, as the case may be, in the
future, and (b) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. Borrower
hereby agrees to pay all reasonable and documented costs and expenses incurred
by any Lender in connection with any such designation or assignment.

3.11 Reimbursement Obligations. Borrower shall pay all Extraordinary Expenses
promptly upon request. Borrower shall also reimburse Agent for all costs of
field exams and quality of earnings reports that Agent is entitled to conduct or
perform pursuant to Section 10.1.1 (including internally allocated costs
thereof) and shall reimburse Agent for all reasonable and documented,
out-of-pocket costs and expenses (including all legal, accounting, third party
service provider, consulting and other fees and expenses) incurred by it in
connection with (a) negotiation and preparation of the Proposal Letter and any
Loan Documents, including any amendment or other modification thereof;
(b) administration of and actions relating to any Collateral, Loan Documents and
transactions contemplated thereby, including any actions taken to perfect or
maintain priority of Agent’s Liens on any Collateral, to maintain any insurance
required hereunder or to verify Collateral; <and >(c) the engagement of the
services of an independent financial advisor in accordance with clause (c) of
Section 10.1.1; and (d) subject to the limits of Section 10.1.1, any
examination, quality of earnings report, each inspection, audit or appraisal
with respect to any Obligor or Collateral, whether prepared by Agent’s personnel
or a third party; provided that Borrower’s obligation to reimburse legal fees
pursuant to this sentence shall be limited to fees, charges and disbursements of
one counsel for Agent and Lenders (which shall be selected by Agent) and to the
extent necessary, one special or local counsel in each appropriate jurisdiction
(absent a conflict of interest, in which case the Lenders may engage and be
reimbursed for additional counsel). All legal, accounting and consulting fees
shall be charged to Borrower by Agent’s professionals at their full hourly
rates, regardless of any alternative fee arrangements that Agent, any Lender or
any of their Affiliates may have with such professionals that otherwise might
apply to this or any other transaction. Borrower acknowledges that counsel may
provide Agent with a benefit (such as a discount, credit or accommodation for
other matters) based on counsel’s overall relationship with Agent, including
fees paid hereunder. All amounts payable by Borrower under this Section 3.11
shall be due on demand.

SECTION 4. [INTENTIONALLY OMITTED].

SECTION 5. TAXES.

5.1 Payments Free of Taxes; Obligation to Withhold; Tax Payment.

(a) All payments of Obligations by Obligors shall be made without deduction or
withholding for any Taxes, except as required by Applicable Law. If Applicable
Law (as determined by Agent in its discretion) requires the deduction or
withholding of any Tax from any such payment by Agent or an Obligor, then Agent
or such Obligor shall be entitled to make such deduction or withholding based on
information and documentation provided pursuant to Section 5.2.

 

-53-



--------------------------------------------------------------------------------

(b) If Agent or any Obligor is required by the Code to withhold or deduct Taxes,
including backup withholding and withholding taxes, from any payment, then
(i) Agent shall pay the full amount that it determines is to be withheld or
deducted to the relevant Governmental Authority pursuant to the Code, and
(ii) to the extent the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Obligor shall be increased
as necessary so that the Recipient receives an amount equal to the sum it would
have received had no such withholding or deduction been made.

(c) If Agent or any Obligor is required by any Applicable Law other than the
Code to withhold or deduct Taxes from any payment, then (i) Agent or such
Obligor, to the extent required by Applicable Law, shall timely pay the full
amount to be withheld or deducted to the relevant Governmental Authority, and
(ii) to the extent the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Obligor shall be increased
as necessary so that the Recipient receives an amount equal to the sum it would
have received had no such withholding or deduction been made.

5.1.2 Payment of Other Taxes. Without limiting the foregoing, Borrower shall
timely pay to the relevant Governmental Authority in accordance with Applicable
Law, or at Agent’s option, timely reimburse Agent for payment of, any Other
Taxes.

5.1.3 Tax Indemnification.

(a) Borrower shall indemnify and hold harmless, on a joint and several basis,
each Recipient against any Indemnified Taxes (including those imposed or
asserted on or attributable to amounts payable under this Section 5.1.3) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient, and any penalties, interest and reasonable out-of-pocket
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. Borrower shall indemnify and hold harmless Agent against
any amount that a Lender fails for any reason to pay indefeasibly to Agent as
required pursuant to this Section 5.1.3. Borrower shall make payment within ten
(10) days after demand for any amount or liability payable under this
Section 5.1.3. A certificate as to the amount of such payment or liability
delivered to Borrower by a Lender (with a copy to Agent), or by Agent on its own
behalf or on behalf of any Recipient, shall be conclusive absent manifest error.

(b) Each Lender Bank shall indemnify and hold harmless, on a several basis,
(i) Agent against any Indemnified Taxes attributable to such Lender (but only to
the extent Borrower has not already paid or reimbursed Agent therefor and
without limiting Borrower’s obligation to do so), (ii) Agent and Obligors, as
applicable, against any Taxes attributable to such Lender’s failure to maintain
a Participant register as required hereunder, and (iii) Agent and Obligors, as
applicable, against any Excluded Taxes attributable to such Lender that are
payable or paid by Agent or an Obligor in connection with any Obligations, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. Each Lender shall make payment within ten
(10) days after demand for any amount or liability payable under this
Section 5.1.3. A certificate as to the amount of such payment or liability
delivered to any Lender by Agent shall be conclusive absent manifest error.

 

-54-



--------------------------------------------------------------------------------

5.1.4 Evidence of Payments. If Agent or an Obligor pays any Taxes pursuant to
this Section 5.1.4, then upon request, Agent shall deliver to Borrower or
Borrower shall deliver to Agent, respectively, a copy of a receipt issued by the
appropriate Governmental Authority evidencing the payment, a copy of any return
required by Applicable Law to report the payment, or other evidence of payment
reasonably satisfactory to Agent or Borrower, as applicable.

5.1.5 Treatment of Certain Refunds. Unless required by Applicable Law, at no
time shall Agent have any obligation to file for or otherwise pursue on behalf
of a Lender, nor have any obligation to pay to any Lender, any refund of Taxes
withheld or deducted from funds paid for the account of a Lender. If a Recipient
determines in its discretion that it has received a refund of any Taxes as to
which it has been indemnified by Borrower or with respect to which Borrower has
paid additional amounts pursuant to this Section 5.1.5, it shall pay Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by Borrower with respect to the Taxes giving rise to
such refund), net of all reasonable out-of-pocket expenses (including Taxes
imposed in connection with such refund) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that Borrower agrees, upon request by the
Recipient, to repay the amount paid over to Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Recipient if the Recipient is required to repay such refund to the Governmental
Authority. Notwithstanding anything herein to the contrary, no Recipient shall
be required to pay any amount to Borrower to the extent such payment would place
the Recipient in a less favorable net after-Tax position than it would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. In no event
shall Agent or any Recipient be required to make its tax returns (or any other
information relating to its taxes that it deems confidential) available to any
Obligor or other Person.

5.1.6 Survival. Each party’s obligations under Sections 5.1 and 5.2 shall
survive the resignation or replacement of Agent or any assignment of rights by
or replacement of a Lender, the termination of the Commitments, and the
repayment, satisfaction, discharge or Full Payment of any Obligations.

5.2 Lender and Agent Tax Information.

5.2.1 Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments of Obligations shall
deliver to Borrower and Agent properly completed and executed documentation
reasonably requested by Borrower or Agent as will permit such payments to be
made without or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by Borrower or Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by Borrower
or Agent to enable them to determine whether such Lender is subject to backup
withholding or information reporting requirements and to satisfy any such
information reporting requirements. Notwithstanding the foregoing, such
documentation (other than documentation described in Sections 5.2.2(a), (b) and
(d)) shall not be required if a Lender reasonably believes delivery of the
documentation would subject it to any material unreimbursed cost or expense or
would materially prejudice its legal or commercial position.

 

-55-



--------------------------------------------------------------------------------

5.2.2 Lender Documentation. Without limiting the foregoing, if Borrower is a
U.S. Person,

(a) Any Lender that is a U.S. Person shall deliver to Borrower and Agent on or
prior to the date on which such Lender becomes a Lender hereunder, from time to
time thereafter upon reasonable request of Borrower or Agent and pursuant to
Section 5.2.4, executed originals of IRS Form W-9, certifying that such Lender
is exempt from U.S. federal backup withholding Tax;

(b) Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender hereunder, from time to time thereafter upon reasonable request of
Borrower or Agent and pursuant to Section 5.2.4, whichever of the following is
applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party, (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BENE
establishing an exemption from or reduction of U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty, and (y) with respect to
other payments under the Loan Documents, IRS Form W-8BENE establishing an
exemption from or reduction of U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Sections 871(h) or 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit E-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (“U.S. Tax Compliance
Certificate”), and (y) executed originals of IRS Form W-8BENE; or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BENE,
a U.S. Tax Compliance Certificate substantially in the form of Exhibit E-2 or
Exhibit E-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-4 on
behalf of each such direct and indirect partner;

 

-56-



--------------------------------------------------------------------------------

(c) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender hereunder, from time to time thereafter upon the reasonable request of
Borrower or Agent and pursuant to Section 5.2.4, executed originals of any other
form prescribed by Applicable Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by Applicable Law to permit
Borrower or Agent to determine the withholding or deduction required to be made;
and

(d) if payment of an Obligation to a Recipient would be subject to U.S. federal
withholding Tax imposed by FATCA if such Recipient were to fail to comply with
the applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code), such Recipient shall deliver to
Borrower and Agent at the time(s) prescribed by Applicable Law and otherwise as
reasonably requested by Borrower or Agent or pursuant to Section 5.2.4, such
documentation prescribed by Applicable Law (including Section 1471(b)(3)(C)(i)
of the Code) and such additional documentation reasonably requested by Borrower
or Agent as may be necessary for them to comply with their obligations under
FATCA and to determine that such Recipient has complied with its obligations
under FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (d), “FATCA” shall include any amendments
made to FATCA after the date hereof.

5.2.3 Agent Documentation. Agent that is entitled to an exemption from or
reduction of withholding Tax with respect to payments of Obligations shall
deliver to Borrower properly completed and executed documentation reasonably
requested by Borrower as will permit such payments to be made without or at a
reduced rate of withholding. In addition, Agent, if reasonably requested by
Borrower, shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by Borrower as will enable Borrower to determine whether or
not Agent is subject to backup withholding or information reporting requirements
and to satisfy any such information reporting requirements. Without limiting the
foregoing, if Borrower is a U.S. Person, Agent that is a U.S. Person shall
deliver to Borrower on or prior to the date on which Agent becomes Agent
hereunder, from time to time thereafter upon reasonable request of Borrower and
pursuant to Section 5.2.4, executed originals of IRS Form W-9, certifying that
Agent is exempt from U.S. federal backup withholding Tax.

5.2.4 Redelivery of Documentation. If any form or certification previously
delivered by a Recipient pursuant to this Section 5.2 expires or becomes
obsolete or inaccurate in any respect, such Recipient shall promptly update the
form or certification or notify Borrower and Agent in writing of its inability
to do so.

5.3 Nature and Extent of Borrower’s Liabilities.

5.3.1 Waivers.

(a) Borrower expressly waives all rights that it may have now or in the future
under any statute, at common law, in equity or otherwise, to compel Agent or
Lenders to marshal assets or to proceed against any Obligor, other Person or
security for the payment or performance of any Obligations before, or as a
condition to, proceeding against Borrower. Borrower waives all defenses
available to a surety, guarantor or accommodation co-obligor other than Full
Payment of Obligations and waives, to the maximum extent permitted by law, any
right to

 

-57-



--------------------------------------------------------------------------------

revoke any guaranty of Obligations as long as it is Borrower. It is agreed among
Borrower, Agent and Lenders that the provisions of this Section 5.3 are of the
essence of the transaction contemplated by the Loan Documents and that, but for
such provisions, Agent and Lenders would decline to make Loans. Borrower
acknowledges that its guaranty pursuant to this Section 5.3 is necessary to the
conduct and promotion of its business, and can be expected to benefit such
business.

(b) Agent and Lenders may, in their discretion, pursue such rights and remedies
as they deem appropriate, including realization upon Collateral or any Real
Estate by judicial foreclosure or nonjudicial sale or enforcement, without
affecting any rights and remedies under this Section 5.3. If, in taking any
action in connection with the exercise of any rights or remedies, Agent or any
Lender shall forfeit any other rights or remedies, including the right to enter
a deficiency judgment against Borrower or other Person, whether because of any
Applicable Laws pertaining to “election of remedies” or otherwise, Borrower
consents to such action and waives any claim based upon it, even if the action
may result in loss of any rights of subrogation that Borrower might otherwise
have had. Any election of remedies that results in denial or impairment of the
right of Agent or any Lender to seek a deficiency judgment against Borrower
shall not impair its obligation to pay the full amount of the Obligations.
Borrower waives all rights and defenses arising out of an election of remedies,
such as nonjudicial foreclosure with respect to any security for Obligations,
even though that election of remedies destroys Borrower’s rights of subrogation
against any other Person. Agent may bid Obligations, in whole or part, at any
foreclosure, trustee or other sale, including any private sale, and the amount
of such bid need not be paid by Agent but shall be credited against the
Obligations. The amount of the successful bid at any such sale, whether Agent or
any other Person is the successful bidder, shall be conclusively deemed to be
the fair market value of the Collateral, and the difference between such bid
amount and the remaining balance of the Obligations shall be conclusively deemed
to be the amount of the Obligations guaranteed under this Section 5.3,
notwithstanding that any present or future law or court decision may have the
effect of reducing the amount of any deficiency claim to which Agent or any
Lender might otherwise be entitled but for such bidding at any such sale.

5.3.2 Subordination. Borrower hereby subordinates any claims, including any
rights at law or in equity to payment, subrogation, reimbursement, exoneration,
contribution, indemnification or set off, that it may have at any time against
any other Obligor, howsoever arising, to the Full Payment of its Obligations.

SECTION 6. CONDITIONS PRECEDENT

6.1 Conditions Precedent to Initial Loans. In addition to the conditions set
forth in Section 7.2, Lenders shall not be required to fund any Loan, until the
date (“Closing Date”) that each of the following conditions has been satisfied:

(a) This Agreement, the Guarantee and Collateral Agreement, the Perfection
Certificate, the Intercreditor Agreement and each other Loan Document required
by the terms hereof to be delivered on the Closing Date shall have been duly
executed and copies of executed counterparts of each such Loan Document shall
have been delivered to Agent by each of the signatories thereto.

 

-58-



--------------------------------------------------------------------------------

(b) Agent shall have received acknowledgments of all filings or recordations
necessary to perfect its Liens in the Collateral, as well as UCC and Lien
searches and other evidence reasonably satisfactory to Agent that such Liens are
the only Liens upon the Collateral, except Permitted Liens.

(c) Agent shall have received a life-of-loan flood hazard determination for all
Real Estate owned by an Obligor and, if such Real Estate is located in a special
flood hazard area, an acknowledged notice to the applicable Borrower and flood
insurance by an insurer acceptable to Agent.

(d) Agent shall have received (i) originals of stock/unit certificates
representing 100% (or 65%, as applicable) of the certificated Equity Interests
of each Subsidiary that is directly owned by an Obligor, together with stock
powers executed in blank and (ii) Issuer Control Agreements for the Equity
Interests of each Subsidiary with uncertificated Equity Interests that is
directly owned by an Obligor.

(e) Agent shall have received duly executed agreements establishing each
Dominion Account and related lockbox, set forth on Schedule 8.5, in form and
substance, and with financial institutions, satisfactory to Agent and duly
executed Deposit Account Control Agreements, in form and substance, reasonably
satisfactory to Agent.

(f) Agent shall have received certificates, in form and substance satisfactory
to it, from a knowledgeable Senior Officer of Borrower certifying that, after
giving effect to the initial Loans and transactions hereunder, (i) Borrower,
individually, is, and Borrower and each of its Subsidiaries on a consolidated
basis are, Solvent; (ii) no Default or Event of Default exists; and (iii) the
representations and warranties set forth in Section 9 are true and correct.

(g) Agent shall have received a certificate of a duly authorized officer of each
Obligor, certifying (i) that attached copies of such Obligor’s Organic Documents
are true and complete, and in full force and effect, without amendment except as
shown; (ii) that an attached copy of resolutions authorizing execution and
delivery of the Loan Documents is true and complete, and that such resolutions
are in full force and effect, were duly adopted, have not been amended, modified
or revoked, and constitute all resolutions adopted with respect to this credit
facility; and (iii) to the title, name and signature of each Person authorized
to sign the Loan Documents. Agent may conclusively rely on this certificate
until it is otherwise notified by the applicable Obligor in writing.

(h) Agent shall have received a written opinion of Godfrey & Kahn, S.C., as well
as any local counsel to Borrower for each jurisdiction in which an Obligor is
organized, in each case, in form and substance reasonably satisfactory to Agent.

(i) Agent shall have received copies of the charter documents of each Obligor,
certified by the Secretary of State or other appropriate official of such
Obligor’s jurisdiction of organization. Agent shall have received good standing
certificates for each Obligor, issued by the Secretary of State or other
appropriate official of such Obligor’s jurisdiction of organization.

 

-59-



--------------------------------------------------------------------------------

(j) Agent shall have received copies of policies or certificates of insurance
for the insurance policies carried by Borrower, all in compliance with the Loan
Documents.

(k) Since December 31, 2016, there has been no circumstance, event or condition
that has or could reasonably be expected to have a Material Adverse Effect.

(l) No action, suit, investigation, litigation or proceeding pending or
threatened in any court or before any arbitrator or governmental instrumentality
that (i) could reasonably be expected to have a Material Adverse Effect; or
(ii) could reasonably be expected to materially and adversely affect the
Transactions.

(m) Agent shall have received, in form and substance satisfactory to Agent,
(i) a pro forma balance sheet of Borrower and its Subsidiaries dated as of the
Closing Date, (ii) financial projections of Borrower and its Subsidiaries,
evidencing Borrower’s ability to comply with the financial covenant set forth in
the Loan Documents, and (iii) interim financial statements for Borrower and its
Subsidiaries as of a date not more than forty-five (45) days prior to the
Closing Date.

(n) Agent shall have received reasonably satisfactory evidence that Borrower has
received all governmental and third party consents and approvals as may be
appropriate in connection with the Transactions.

(o) Agent shall have completed its customary business, financial, legal, tax,
environmental and collateral due diligence, with results reasonably satisfactory
to Agent and its counsel. Such due diligence shall include, without limitation,
the following: (i) face to face meetings with management, (ii) review of the
Obligors’ books, systems and records, (iii) an updated quality of earnings
review of the Obligors’ financials by a third party firm reasonably acceptable
to Agent with results reasonably satisfactory to Agent (the “Quality of Earnings
Report”), (iv) Borrower’s detailed five year business plan with the first two
(2) years prepared on a quarterly basis, (v) background checks on key
management, and (vi) review of ERISA, regulatory, environmental, intellectual
property, litigation, accounting, tax, licensing, certification and permit
matters and labor matters, in each case, with results reasonably satisfactory to
Agent in its reasonable discretion.

(p) Borrower shall have paid all fees and expenses to be paid to Agent and
Lenders on the Closing Date.

(q) After giving effect on a pro forma basis to the funding of the Term A Loan
and any funding of loans and issuance of letters of credit under the Revolving
Loan Agreement on the Closing Date, the consummation of the Transactions and the
payment by Borrower of all fees and expenses incurred in connection with the
Transactions, as well as any payables stretched beyond their customary payment
practices, (i) Availability shall be at least $20,000,000 and (ii) the average
daily amount of Revolving Loans for the 365-day period immediately preceding
such date shall be not greater than $35,000,000.

(r) Agent shall have received evidence, in form and substance reasonably
satisfactory to Agent, that EBITDA of Borrower and its Subsidiaries (using
methodology substantially consistent with the determination of EBITDA in the
Quality of Earnings Report, but excluding from the determination of EBITDA the
add-back for public company costs and expenses in an amount equal to
$1,698,000), for the twelve (12) Fiscal Month period ending on or about
February 25, 2017 was equal to or greater than $49,500,000.

 

-60-



--------------------------------------------------------------------------------

(s) After giving pro forma effect to the Loans made hereunder on the Closing
Date and the Revolving Loans made by Revolving Loan Lenders on the Closing Date,
the Net Senior Leverage Ratio for Borrower and its Subsidiaries, on a
consolidated basis, for the four (4) consecutive Fiscal Quarters ending on or
about December 31, 2016 shall be less than or equal to 3.35 to 1.00.

(t) Agent shall have received true, correct and complete copies of the Closing
Date Revolving Loan Agreement Amendment and the other Revolving Loan Documents,
all of which shall be in form and substance reasonably satisfactory to Agent,
duly authorized, executed and delivered by the parties thereto and in effect on
the Closing Date, and the transactions contemplated by the Revolving Loan
Documents shall be consummated simultaneously with the making of the initial
Loans hereunder.

(u) Agent shall have received a payoff letter from Existing Agent, in form and
substance reasonably satisfactory to Agent, providing that, among other things,
all of the Indebtedness of the Obligors under the Existing Loan Documents will
be paid and satisfied in full upon Existing Agent’s receipt of the amount set
forth therein.

(v) Agent shall have received written instructions from Borrower directing the
application of proceeds of the Term A Loan made pursuant to this Agreement.

(w) Agent shall have received an executed Notice of Borrowing.

(x) No Default or Event of Default shall exist at the time of, or result from,
such funding, issuance or grant.

(y) The representations and warranties of each Obligor in the Loan Documents
shall be true and correct on the date of, and upon giving effect to, the funding
of Term A Loan (except for representations and warranties that expressly relate
to an earlier date).

(z) A duly executed W-9 (or such other applicable IRS tax form) of the Borrower.

SECTION 7. COLLATERAL

7.1 Cash Collateral. Cash Collateral may be invested, at Agent’s discretion (and
with the consent of Borrower, as long as no Event of Default exists), but Agent
shall have no duty to do so, regardless of any agreement or course of dealing
with Borrower, and shall have no responsibility for any investment or loss. As
security for its Obligations, Borrower hereby grants to Agent a security
interest in and Lien upon all Cash Collateral held from time to time and all
proceeds thereof, whether held in a Cash Collateral Account or otherwise. Agent
may apply Cash Collateral to the payment of such Obligations as they become due,
in such order as Agent may elect. The Cash Collateral Account and all Cash
Collateral shall be under the sole dominion and control of Agent, and neither
Borrower nor any other Person (subject to the terms of the Intercreditor
Agreement) shall have any right to any Cash Collateral, until Full Payment of
the Obligations.

 

-61-



--------------------------------------------------------------------------------

7.2 Real Estate Collateral. The Obligations shall also be secured by Mortgages
upon all Real Estate owned by Obligors set forth on Schedule 8.6.1, which such
Mortgages shall be delivered, along with the Related Real Estate Documents,
within thirty (30) days of the Closing Date (which period may be extended with
the reasonable consent of Agent). The Mortgages shall be duly recorded, at
Borrower’s expense, in each office where such recording is required to
constitute a fully perfected Lien on the Real Estate covered thereby. If
Borrower acquires Real Estate hereafter having a fair market value in excess of
$2,000,000, Borrower shall, within thirty (30) days (or such longer period as
Agent may reasonably consent) of such acquisition, execute, deliver and record a
Mortgage sufficient to create a first-priority fully perfected Lien in favor of
Agent on such Real Estate and shall deliver all Related Real Estate Documents.

7.3 Other Collateral.

7.3.1 Commercial Tort Claims. Borrower shall promptly notify Agent in writing if
Borrower has a Commercial Tort Claim (other than, as long as no Event of Default
exists, a Commercial Tort Claim for less than $500,000), shall promptly amend
Schedule 9.1.16 to include such claim, and shall take such actions as Agent
deems appropriate to subject such claim to a duly perfected, first priority Lien
in favor of Agent.

7.3.2 Certain After-Acquired Collateral. Borrower shall promptly notify Agent in
writing if, after the Closing Date, Borrower obtains any interest in any
Collateral consisting of Deposit Accounts, Chattel Paper, Documents,
Instruments, Intellectual Property, Investment Property or Letter-of-Credit
Rights with a value in excess of $500,000 for any such item of Collateral and,
upon Agent’s reasonable request, shall promptly take such actions as Agent deems
appropriate to effect Agent’s duly perfected, first priority Lien upon such
Collateral, including obtaining any appropriate possession or control agreement
or Lien Waiver. Notwithstanding anything herein to the contrary, Borrower shall
not take any action to perfect or record any security interest in any part of
the Collateral under the laws of any jurisdiction outside of the United States
of America. If any Collateral is in the possession of a third party, at Agent’s
request, Borrower shall use commercially reasonable efforts to obtain an
acknowledgment that such third party holds the Collateral for the benefit of
Agent.

7.4 Limitations. The Lien on Collateral granted under any Loan Document is given
as security only and shall not subject Agent or any Lender to, or in any way
modify, any obligation or liability of Obligors relating to any Collateral.

7.5 Further Assurances. All Liens granted to Agent under the Loan Documents are
for the benefit of Secured Parties. Promptly upon Agent’s reasonable request,
Obligors shall deliver such instruments and agreements, and shall take such
actions, as Agent reasonably deems appropriate under Applicable Law to evidence
or perfect its Lien on any Collateral, or otherwise to give effect to the intent
of this Agreement. Each Obligor authorizes Agent to file any financing statement
that describes the Collateral as “all assets” or “all personal property” of such
Obligor, or words to similar effect, and ratifies any action taken by Agent
before the Closing Date to effect or perfect its Lien on any Collateral.

 

-62-



--------------------------------------------------------------------------------

SECTION 8. COLLATERAL ADMINISTRATION

8.1 Borrowing Base Certificates. Concurrent with its delivery to the Revolving
Loan Agent, Borrower shall deliver to Agent (and Agent shall promptly deliver
same to Lenders) a Borrowing Base Certificate prepared as of the close of
business of the previous month.

8.2 Administration of Accounts.

8.2.1 Records and Schedules of Accounts. Borrower shall keep accurate and
complete records of its Accounts, including all payments and collections
thereon, and shall submit to Agent sales, collection, reconciliation and other
reports in form reasonably satisfactory to Agent, on such periodic basis as
Agent may request. Borrower shall also promptly provide to Agent, upon Agent’s
request, a detailed aged trial balance of all Accounts as of the end of the
preceding month, specifying each Account’s Account Debtor name and address,
amount, invoice date and due date, showing any discount, allowance, credit,
authorized return or dispute, and including such proof of delivery, copies of
invoices and invoice registers, copies of related documents, repayment
histories, status reports and other information as Agent may reasonably request.

8.2.2 Taxes. If an Account of Borrower includes a charge for any Taxes, Agent is
authorized, in its discretion, to pay the amount thereof to the proper taxing
authority for the account of Borrower, and all documented charges, expenses and
fees Agent may incur in doing the foregoing shall be at the sole expense of
Borrower and payable by Borrower to Agent not later than ten (10) Business Days
after written demand; provided, however, that neither Agent nor Lenders shall be
liable for any Taxes that may be due from Borrower or with respect to any
Collateral.

8.2.3 [Intentionally Omitted].

8.2.4 Maintenance of Dominion Account. Obligors shall maintain Dominion Accounts
pursuant to lockbox or other arrangements reasonably acceptable to Agent.
Obligors shall obtain a Deposit Account Control Agreement or a Securities
Account Control Agreement, in each case in form and substance reasonably
satisfactory to Agent, from each lockbox servicer and Dominion Account bank,
establishing Agent’s control over and fully perfected Lien in the lockbox or
Dominion Account, subject only to certain Permitted Liens, including for the
avoidance of doubt, the Lien in favor of the Revolving Loan Agent with the
priority provided for in the Intercreditor Agreement, requiring the immediate
deposit of all remittances received in any lockbox to a Dominion Account, and
waiving offset rights of such servicer or bank, except for customary
administrative charges. Prior to a Cash Dominion Period, Agent shall not deliver
a notice of Exclusive Control with respect to any Dominion Account. During a
Cash Dominion Trigger Period, each Obligor hereby irrevocably waives the right
to direct the application of funds in a Dominion Account and agrees that,
subject to the Intercreditor Agreement, Agent may and, upon the written
direction of the Required Lenders given at any time during such Cash Dominion
Trigger Period, shall deliver a notice of exclusive control (as described in
each

 

-63-



--------------------------------------------------------------------------------

Deposit Account Control Agreement) to each Dominion bank for each Dominion
Account, and thereafter require immediate transfer of all funds in such account
to a Dominion Account maintained with Bank of America or another bank
satisfactory to Agent. Agent and Lenders assume no responsibility to Borrower
for any lockbox arrangement or Dominion Account, including any claim of accord
and satisfaction or release with respect to any Payment Items accepted by any
bank.

8.2.5 Proceeds of Collateral. Borrower shall request in writing and otherwise
take all necessary steps to ensure that all payments on Accounts or otherwise
relating to Collateral are made directly to a Dominion Account (or a lockbox
relating to a Dominion Account). If Borrower or any Subsidiary receives cash or
Payment Items with respect to any Collateral, it shall hold same in trust for
Agent and promptly (not later than the next Business Day) deposit same into a
Dominion Account.

8.3 Administration of Inventory. Borrower shall keep accurate and complete
records of its Inventory, including costs and daily withdrawals and additions,
and shall submit to Agent inventory and reconciliation reports in form
reasonably satisfactory to Agent, on such periodic basis as Agent may request.
Borrower shall conduct periodic cycle counts consistent with historical
practices, and shall, upon Agent’s request, provide to Agent a report based on
each such inventory and count promptly upon completion thereof, together with
such supporting information as Agent may request. Agent may participate in and
observe each physical count.

8.4 Administration of Equipment.

8.4.1 Records and Schedules of Equipment. Borrower shall keep accurate and
complete records of its Equipment, including kind, quality, quantity, cost,
acquisitions and dispositions thereof, and shall submit to Agent, on such
periodic basis as Agent may request, a current schedule thereof, in form
satisfactory to Agent. Promptly upon request, Borrower shall deliver to Agent
evidence of their ownership or interests in any Equipment.

8.4.2 Dispositions of Equipment. Borrower shall not sell, lease or otherwise
dispose of any Equipment, without the prior written consent of Agent, other than
a Permitted Asset Disposition.

8.5 Administration of Deposit Accounts and Securities Accounts. Schedule 8.5
sets forth all Deposit Accounts and Securities Accounts maintained by Obligors,
including all Dominion Accounts of Obligors. Each Obligor shall obtain a Deposit
Account Control Agreement or a Securities Account Control Agreement, in each
case in form and substance satisfactory to Agent, from each lockbox servicer and
each institution maintaining a Deposit Account or Securities Account, as
applicable, establishing Agent’s control over each such Deposit Account and each
such Securities Account (other than (x) an account exclusively used for payroll,
payroll taxes or employee benefits, (y) a zero balance disbursement account, or
(z) an account containing not more than $150,000 at any time, provided, however
that amounts on deposit in all such accounts under this clause (z) do not exceed
$1,000,000 at any time). Each Obligor shall be the sole account holder of each
Deposit Account and each Securities Account and shall not allow any other Person
(other than Agent, and, solely to the extent provided for in the Intercreditor
Agreement and each Deposit Account Control Agreement or Securities Account

 

-64-



--------------------------------------------------------------------------------

Control Agreement, Revolving Loan Agent) to have control over a Deposit Account,
Securities Account or any Property deposited therein. During a Cash Dominion
Trigger Period, each Obligor hereby agrees that, subject to the Intercreditor
Agreement, Agent may and, upon the written direction of the Required Lenders
given at any time during such Cash Dominion Trigger Period, shall deliver a
notice of exclusive control (as described in each Deposit Account Control
Agreement) to each institution maintaining a Deposit Account covered by a
Deposit Account Control Agreement, and thereafter require immediate transfer of
all funds in such account to a Dominion Account maintained with Bank of America
or another bank satisfactory to Agent. Each Obligor shall promptly notify Agent
of any opening or closing of a Deposit Account or Securities Account and, with
the consent of Agent, will amend Schedule 8.5 to reflect same, which amendment
shall be effective notwithstanding any other requirements set forth herein
relating to the approval of amendments.

8.6 General Provisions.

8.6.1 Location of Collateral. All tangible items of Collateral, other than
Inventory in transit, shall at all times be kept by Obligors at the business
locations set forth in Schedule 8.6.1, except that Obligors may (a) make sales
or other dispositions of Collateral in accordance with Section 10.2.6; and
(b) move Collateral to another location in the United States, upon twenty
(20) Business Days prior written notice to Agent.

8.6.2 Insurance of Collateral; Condemnation Proceeds.

(a) Each Obligor shall maintain insurance with respect to the Collateral,
covering casualty, hazard, theft, malicious mischief, flood and other risks, in
amounts, with endorsements and with insurers (with a Best’s Financial Strength
Rating of at least A+, unless otherwise approved by Agent in its discretion)
reasonably satisfactory to Agent. Subject to the terms of the Intercreditor
Agreement, all proceeds under each policy shall be payable to Agent. From time
to time upon request, Obligors shall deliver to Agent the originals or certified
copies of its insurance policies and updated flood plain searches. Unless Agent
shall agree otherwise and except as provided in the Intercreditor Agreement,
each policy shall include satisfactory endorsements (i) showing Agent as loss
payee (as its interests may appear in accordance with the Intercreditor
Agreement); (ii) requiring thirty (30) days prior written notice to Agent in the
event of cancellation of the policy for any reason whatsoever; and
(iii) specifying that the interest of Agent shall not be impaired or invalidated
by any act or neglect of any Obligor or the owner of the Property, nor by the
occupation of the premises for purposes more hazardous than are permitted by the
policy. If any Obligor fails to provide and pay for any insurance, Agent may, at
its option, but shall not be required to, procure the insurance and charge
Obligors therefor. Each Obligor agrees to deliver to Agent, promptly as
rendered, copies of all reports made to insurance companies. While no Event of
Default exists, Obligors may settle, adjust or compromise any insurance claim,
as long as the proceeds are delivered to Agent. If an Event of Default exists,
only Agent shall be authorized to settle, adjust and compromise such claims.

(b) Subject to the terms of the Intercreditor Agreement so long as the Revolving
Loan Facility is in effect, any proceeds of insurance (other than proceeds from
workers’ compensation or D&O insurance) and any awards arising from condemnation
of any Collateral (other than ABL Priority Collateral) shall be paid to Agent.
Subject to the Intercreditor Agreement so long as the Revolving Loan Facility is
in effect, any proceeds or awards that relate to Collateral (other than ABL
Priority Collateral) shall be applied to the Loans and then to other
Obligations.

 

-65-



--------------------------------------------------------------------------------

8.6.3 Protection of Collateral. All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Taxes payable with respect to any Collateral (including any sale thereof), and
all other payments required to be made by Agent to any Person to realize upon
any Collateral, shall be borne and paid by Borrower. Agent shall not be liable
or responsible in any way for the safekeeping of any Collateral, for any loss or
damage thereto (except for reasonable care in its custody while Collateral is in
Agent’s actual possession), for any diminution in the value thereof, or for any
act or default of any warehouseman, carrier, forwarding agency or other Person
whatsoever, but the same shall be at Borrower’s sole risk.

8.6.4 Defense of Title. Borrower shall defend its title to Collateral and
Agent’s Liens therein against all Persons, claims and demands, except Permitted
Liens.

8.7 Power of Attorney. Borrower hereby irrevocably constitutes and appoints
Agent (and all Persons designated by Agent) as Borrower’s true and lawful
attorney (and agent-in-fact) for the purposes provided in this Section. Agent,
or Agent’s designee, may, without notice and in either its or Borrower’s name,
but at the cost and expense of Borrower:

(a) Endorse Borrower’s name on any Payment Item or other proceeds of Collateral
(including proceeds of insurance) that come into Agent’s possession or control;
and

(b) During an Event of Default, (i) notify any Account Debtors of the assignment
of their Accounts, demand and enforce payment of Accounts by legal proceedings
or otherwise, and generally exercise any rights and remedies with respect to
Accounts; (ii) settle, adjust, modify, compromise, discharge or release any
Accounts or other Collateral, or any legal proceedings brought to collect
Accounts or Collateral; (iii) sell or assign any Accounts and other Collateral
upon such terms, for such amounts and at such times as Agent deems advisable;
(iv) collect, liquidate and receive balances in Deposit Accounts or investment
accounts, and take control, in any manner, of proceeds of Collateral;
(v) prepare, file and sign Borrower’s name to a proof of claim or other document
in a bankruptcy of an Account Debtor, or to any notice, assignment or
satisfaction of Lien or similar document; (vi) receive, open and dispose of mail
addressed to Borrower, and notify postal authorities to deliver any such mail to
an address designated by Agent; (vii) endorse any Chattel Paper, Document,
Instrument, bill of lading, or other document or agreement relating to any
Accounts, Inventory or other Collateral; (viii) use Borrower’s stationery and
sign its name to verifications of Accounts and notices to Account Debtors;
(ix) use information contained in any data processing, electronic or information
systems relating to Collateral; (x) make and adjust claims under insurance
policies; (xi) take any action as may be necessary or appropriate to obtain
payment under any letter of credit, banker’s acceptance or other instrument for
which Borrower is a beneficiary; and (xii) take all other actions as Agent deems
appropriate to fulfill Borrower’s obligations under the Loan Documents.

 

-66-



--------------------------------------------------------------------------------

SECTION 9. REPRESENTATIONS AND WARRANTIES

9.1 General Representations and Warranties. To induce Agent and Lenders to enter
into this Agreement and to make available the Commitments and Loans, each
Obligor represents and warrants that:

9.1.1 Organization and Qualification. Each Obligor and its Subsidiaries is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization. Each Obligor and its Subsidiaries is duly
qualified, authorized to do business and in good standing as a foreign
corporation in each jurisdiction where failure to be so qualified could
reasonably be expected to have a Material Adverse Effect. No Obligor is an EEA
Financial Institution.

9.1.2 Power and Authority. Each Obligor is duly authorized to execute, deliver
and perform its obligations under the Loan Documents to which it is a party. The
execution, delivery and performance of the Loan Documents to which such Obligor
is a party have been duly authorized by all necessary action, and do not
(a) require any consent or approval of any holders of Equity Interests of any
Obligor, except those already obtained; (b) contravene the Organic Documents of
any Obligor; (c) violate or cause a default under any Applicable Law or Material
Contract; or (d) result in or require imposition of a Lien (other than Permitted
Liens) on any Obligor’s Property.

9.1.3 Enforceability. Each Loan Document is a legal, valid and binding
obligation of each Obligor party thereto, enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
fraudulent conveyance, fraudulent transfer, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).

9.1.4 Capital Structure. Schedule 9.1.4 shows Borrower’s legal name and
jurisdiction of organization. Schedule 9.1.4 shows, for each Subsidiary of
Borrower, its name, jurisdiction of organization, authorized and issued Equity
Interests, holders of its Equity Interests, and agreements binding on such
holders with respect to such Equity Interests. Except as disclosed on Schedule
9.1.4, in the five (5) years preceding the Closing Date, no Obligor nor any of
its Subsidiaries has acquired any substantial assets from any other Person nor
been the surviving entity in a merger or combination. Each Obligor has good
title to its Equity Interests in its Subsidiaries, subject only to Agent’s Lien
and the Lien in favor of Revolving Loan Agent under the Revolving Loan
Documents, and all such Equity Interests are duly issued, fully paid and
non-assessable. There are no outstanding purchase options, warrants,
subscription rights, agreements to issue or sell, convertible interests, phantom
rights or powers of attorney relating to Equity Interests of any Subsidiaries of
Borrower.

9.1.5 Title to Properties; Priority of Liens. Each Obligor and its Subsidiaries
has, in all material respects, good and marketable title to (or valid leasehold
interests in) all of its material Real Estate, and good title to all of its
material personal Property, including all Property reflected in any financial
statements delivered to Agent or Lenders, in each case free of Liens except
Permitted Liens. Each Obligor and its Subsidiaries has paid and discharged or is
being

 

-67-



--------------------------------------------------------------------------------

Properly Contested all lawful claims that, if unpaid, could become a Lien on its
Properties, other than Permitted Liens. All Liens of Agent in the Collateral are
duly perfected, first priority Liens, subject only to the Intercreditor
Agreement and Permitted Liens that are expressly allowed to have priority over
Agent’s Liens.

9.1.6 [Intentionally Omitted].

9.1.7 Financial Statements. The consolidated and consolidating balance sheets,
and related statements of income, cash flow and shareholders’ equity, of
Borrower and its Subsidiaries that have been and are hereafter delivered to
Agent and Lenders, are prepared in accordance with GAAP, and fairly present the
financial positions and results of operations of Borrower and its Subsidiaries
at the dates and for the periods indicated. All projections delivered from time
to time to Agent and Lenders have been prepared in good faith, based on
reasonable assumptions in light of the circumstances at such time. Since
December 31, 2016, there has been no change in the condition, financial or
otherwise, of Borrower or Subsidiary that could reasonably be expected to have a
Material Adverse Effect. No financial statement delivered to Agent or Lenders at
any time contains any untrue statement of a material fact, nor fails to disclose
any material fact necessary to make such statement not materially misleading.
Borrower individually is, and Borrower and each of its Subsidiaries on a
consolidated basis, are Solvent.

9.1.8 Surety Obligations. No Obligor nor any of its Subsidiaries is obligated as
surety or indemnitor under any bond or other contract that assures payment or
performance of any obligation of any Person, except as permitted hereunder.

9.1.9 Taxes. Each Obligor and its Subsidiaries has filed all material federal,
state and local tax returns and other reports that it is required by law to
file, and has paid, or made provision for the payment of, all material Taxes
upon it, its income and its Properties that are due and payable, except to the
extent being Properly Contested. The provision for Taxes on the books of each
Obligor and its Subsidiaries is adequate for all years not closed by applicable
statutes, and for its current Fiscal Year.

9.1.10 Brokers. There are no brokerage commissions, finder’s fees or investment
banking fees payable in connection with any transactions contemplated by the
Loan Documents other than an engagement letter entered into by and between the
Borrower and Bank of America, N.A.

9.1.11 Intellectual Property. Each Obligor and its Subsidiaries owns or is
licensed to use all Intellectual Property material to its respective business,
and neither the use thereof nor the conduct of their respective businesses
infringes, misappropriates or otherwise violates the Intellectual Property
rights of any other Person, except for any such infringements, misappropriations
and other violations that could not reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect. Except as disclosed on
Schedule 9.1.11, no Borrower or Subsidiary pays or owes in excess of $250,000 in
any Fiscal Year any royalty or other compensation to any Person with respect to
any Intellectual Property. All Intellectual Property registered or pending
registration with the United States Copyright Office or the United States Patent
and Trademark Office owned by any Obligor or Subsidiary is shown on Schedule
9.1.11.

 

-68-



--------------------------------------------------------------------------------

9.1.12 Governmental Approvals. Each Obligor and its Subsidiaries has, is in
compliance with, and is in good standing with respect to, all Governmental
Approvals necessary to conduct its business and to own, lease and operate its
Properties. All necessary import, export or other licenses, permits or
certificates for the import or handling of any goods or other Collateral have
been procured and are in effect, and Obligors and their Subsidiaries have
complied with all foreign and domestic laws with respect to the shipment and
importation of any goods or Collateral, except where noncompliance could not
reasonably be expected to have a Material Adverse Effect.

9.1.13 Compliance with Laws. Each Obligor and its Subsidiaries has duly
complied, and its Properties and business operations are in compliance, in all
material respects with all Applicable Law, except where noncompliance could not
reasonably be expected to have a Material Adverse Effect. There have been no
citations, notices or orders of noncompliance issued to any Obligor or any of
its Subsidiaries under any Applicable Law that could reasonably be expected to
have a Material Adverse Effect. No Inventory has been produced in violation of
the FLSA.

9.1.14 Compliance with Environmental Laws. Except as disclosed on Schedule
9.1.14 or as could not reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect, (i) no Obligor’s nor any of its Subsidiaries’
past or present operations, Real Estate or other Properties are subject to any
federal, state or local investigation to determine whether any remedial action
is needed to address any environmental pollution, hazardous material or
environmental clean-up; (ii) no Obligor nor any of its Subsidiaries has received
any Environmental Notice; and (iii) no Obligor nor any of its Subsidiaries has
any contingent liability with respect to any Environmental Release,
environmental pollution or hazardous material on any Real Estate now or
previously owned, leased or operated by it.

9.1.15 Burdensome Contracts. No Obligor nor any of its Subsidiaries is party or
subject to any Restrictive Agreement, except as shown on Schedule 9.1.15. No
such Restrictive Agreement prohibits the execution, delivery or performance of
any Loan Document by an Obligor.

9.1.16 Litigation. Except as shown on Schedule 9.1.16, there are no proceedings
or investigations pending or, to any Obligor’s knowledge, threatened against any
Obligor or any of its Subsidiaries, or any of their businesses, operations,
Properties, prospects or conditions, that (a) relate to any Loan Documents or
transactions contemplated thereby; or (b) could reasonably be expected to have a
Material Adverse Effect if determined adversely to any Obligor or any of its
Subsidiaries. Except as shown on such Schedule, no Obligor has a Commercial Tort
Claim (other than, as long as no Default or Event of Default exists, a
Commercial Tort Claim for less than $500,000). No Obligor nor any of its
Subsidiaries is in default with respect to any order, injunction or judgment of
any Governmental Authority, except where such violation or default could not
reasonably be expected to result in a Material Adverse Effect.

9.1.17 No Defaults. No event or circumstance has occurred or exists that
constitutes a Default or Event of Default. No Obligor nor any of its
Subsidiaries is in default, and no event or circumstance has occurred or exists
that with the passage of time or giving of notice would constitute a default,
under any Material Contract.

 

-69-



--------------------------------------------------------------------------------

9.1.18 ERISA. Except as disclosed on Schedule 9.1.18:

(a) Except as could not reasonably be expected to result in a Material Adverse
Effect, (i) each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code, and other federal and state laws and
(ii) each Plan that is intended to qualify under Section 401(a) of the Code has
received a favorable determination letter from the IRS or an application for
such a letter is currently being processed by the IRS with respect thereto and,
to the knowledge of Borrower, nothing has occurred which would prevent, or cause
the loss of, such qualification. Each Obligor and ERISA Affiliate has met in all
material respects all applicable requirements under the Code, ERISA and the
Pension Protection Act of 2006 with respect to each Plan, and no application for
a waiver of the minimum funding standards or an extension of any amortization
period has been made with respect to any Plan.

(b) There are no pending or, to the knowledge of Borrower, threatened claims,
actions or lawsuits, or action by any Governmental Authority, with respect to
any Plan that could reasonably be expected to have a Material Adverse Effect.
There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted in or could
reasonably be expected to have a Material Adverse Effect.

(c) Except as could not reasonably be expected to result in a Material Adverse
Effect, (i) no ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability; (iii) no Obligor or
ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Section 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (iv) no Obligor or ERISA Affiliate has
engaged in a transaction that could reasonably be expected to be subject to
Section 4069 or 4212(c) of ERISA.

(d) Except as would not reasonably be expected to have a Material Adverse
Effect, with respect to any Foreign Plan, (i) all employer and employee
contributions required by law or by the terms of the Foreign Plan have been
made, or, if applicable, accrued, in accordance with normal accounting
practices; (ii) the fair market value of the assets of each funded Foreign Plan,
the liability of each insurer for any Foreign Plan funded through insurance, or
the book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations with respect to all current and former participants in such Foreign
Plan according to the actuarial assumptions and valuations most recently used to
account for such obligations in accordance with applicable generally accepted
accounting principles; and (iii) it has been registered as required and has been
maintained in good standing with applicable regulatory authorities.

9.1.19 Trade Relations. There exists no actual or threatened termination,
limitation or modification of any business relationship between any Obligor or
its Subsidiaries and any customer or supplier, or any group of customers or
suppliers, which would have a Material Adverse Effect. There exists no condition
or circumstance that could reasonably be expected to impair the ability of
Borrower or any Subsidiary to conduct its business at any time hereafter in
substantially the same manner as conducted on the Closing Date.

 

-70-



--------------------------------------------------------------------------------

9.1.20 Labor Relations. Except as described on Schedule 9.1.20, no Obligor nor
any of its Subsidiaries is party to or bound by any collective bargaining
agreement, any management agreement or any material consulting agreement. Except
as could not reasonably be expected to result in a Material Adverse Effect,
there are no material grievances, disputes or controversies with any union or
other organization of Borrower’s or any Subsidiary’s employees, or, to
Borrower’s knowledge, any asserted or threatened strikes, work stoppages or
demands for collective bargaining.

9.1.21 Payable Practices. No Obligor nor any of its Subsidiaries has made any
material change in its historical accounts payable practices from those in
effect on the Closing Date.

9.1.22 Not a Regulated Entity. No Obligor is (a) an “investment company” or a
“person directly or indirectly controlled by or acting on behalf of an
investment company” within the meaning of the Investment Company Act of 1940; or
(b) subject to regulation under the Federal Power Act, the Interstate Commerce
Act, any public utilities code or any other Applicable Law regarding its
authority to incur Indebtedness.

9.1.23 Margin Stock. Neither Borrower nor any Subsidiary is engaged, principally
or as one of its important activities, in the business of extending credit for
the purpose of purchasing or carrying any Margin Stock. No proceeds of Loans
will be used by Borrower to purchase or carry, or to reduce or refinance any
Indebtedness incurred to purchase or carry, any Margin Stock or for any related
purpose governed by Regulations T, U or X of the Board of Governors.

9.1.24 OFAC; Anti-Corruption Laws. No Obligor nor any of its Subsidiaries, nor
to the knowledge of any Obligor or Subsidiary, any director, officer, employee,
agent, affiliate or representative thereof, is or is owned or controlled by any
individual or entity that is currently the subject or target of any Sanction or
is located, organized or resident in a Designated Jurisdiction. Each Obligor and
its Subsidiaries is in compliance with the Patriot Act. Borrower and each
Subsidiary has conducted its business in accordance with applicable
anti-corruption laws and has instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.

9.1.25 Revolving Loan Documents. Agent has received true, correct and complete
copies of the Closing Date Revolving Loan Agreement Amendment and the other
Revolving Loan Documents. None of the Revolving Loan Documents has been amended
or supplemented, nor have any of the provisions thereof been waived, except
pursuant to a written agreement or instrument which has heretofore been
delivered to Agent.

9.1.26 Designation as Senior Debt. All Obligations are designated as “Designated
Senior Indebtedness” or “Senior Debt” (or any other defined term having a
similar purpose) under, and as defined in, any indenture or other agreement
related to Subordinated Debt.

 

-71-



--------------------------------------------------------------------------------

9.1.27 Security Documents. The Guarantee and Collateral Agreement is effective
to create in favor of Agent, for the benefit of the Secured Parties, a valid and
enforceable security interest in the Collateral described therein and proceeds
thereof, to the extent contemplated by the Guarantee and Collateral Agreement.
Subject to Section 10.1.15, all actions have been taken or will be taken
promptly following the Closing Date which are necessary to cause the Guarantee
and Collateral Agreement to constitute, to the extent contemplated by the
Guarantee and Collateral Agreement and this Agreement, a fully perfected Lien
on, and security interest in, all right, title and interest of Obligors in the
Collateral and the proceeds thereof, as security for the Obligations, in each
case prior and superior in right to any other Person, except in the case of
(a) Permitted Liens, to the extent any such Permitted Liens would have priority
over the Liens in favor of Agent pursuant to any applicable law, or as otherwise
permitted by this Agreement and (b) Liens perfected only by possession or
control (including possession of any certificate of title) to the extent Agent
has not obtained or does not maintain possession or control of such Collateral.

9.2 Accuracy of Information, Etc. None of the information, report, financial
statement, exhibit or schedule (excluding the projections, forecasts or other
forward-looking information and financial information referred to below)
furnished by or on behalf of Borrower to Agent or any Lender in connection with
the negotiation of any Loan Document or included therein or delivered pursuant
thereto contained, contains or will contain as of the date the same was or is
furnished any material misstatement of fact or omitted, omits or will omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were, are or will be made, not materially
misleading; provided that, to the extent any such information, report, financial
statement, exhibit or schedule was based upon or constitutes a forecast or
projection, Borrower represents and warrants only that such materials are based
upon good faith estimates and assumptions believed by management to be
reasonable at the time made, in light of the circumstances under which they were
made and at the time furnished (and based upon accounting principles consistent
with the historical audited financial statements of Borrower), and due care in
the preparation of such information, report, financial statement, exhibit or
schedule (it being understood that forecasts and projections are subject to
uncertainties and that there can be no assurance such results will be achieved).

SECTION 10. COVENANTS AND CONTINUING AGREEMENTS

10.1 Affirmative Covenants. As long as any Commitments or Obligations are
outstanding, each Obligor shall, and shall cause each Subsidiary to:

10.1.1 Inspections; Appraisals; Maintenance of Books and Records.

(a) Permit Agent from time to time, subject (except when a Default or Event of
Default exists) to reasonable prior notice and during normal business hours, to
visit and inspect the Properties of any Obligor or Subsidiary, inspect, audit
and make extracts from any Obligor’s or Subsidiary’s books and records, and
discuss with its officers, employees, agents, advisors and independent
accountants such Obligor’s or Subsidiary’s business, financial condition,
assets, prospects and results of operations. Lenders may participate in any such
visit or inspection, at their own expense. Neither Agent nor any Lender shall
have any duty to any Obligor to make any inspection, nor to share any results of
any inspection, appraisal or report

 

-72-



--------------------------------------------------------------------------------

with any Obligor. Obligors acknowledge that all inspections, appraisals and
reports are prepared by Agent and Lenders for their purposes, and Obligors shall
not be entitled to rely upon them. Notwithstanding the foregoing, all
examinations, appraisals and reports shall be subject to the limitations set
forth in clause (b) below.

(b) Agent shall be permitted to conduct, and shall be reimbursed by Borrower for
all reasonable and documented charges, costs and expenses in connection with
(i) up to one time per Loan Year, business evaluations or other examinations,
including examinations of any Obligor’s books and records or any other financial
matters as Agent deems appropriate; and (ii) upon the occurrence and during the
continuation of a Default or Event of Default, up to one time per Loan Year,
engaging the services of a third party firm acceptable to Agent for the purpose
of performing a quality of earnings report; provided, however, that if an
evaluation or examination is initiated during a Default or Event of Default, all
reasonable and documented charges, costs and expenses therefor shall be
reimbursed by Borrower without regard to such limits. Borrower agrees to pay
Agent’s then standard charges for examination activities, including the standard
charges of Agent’s internal examination and appraisal groups, as well as the
charges of any third party used for such purposes.

(c) Agent may, at any time after March 31, 2019, engage the services of AAG, and
AAG shall at all times thereafter be granted by Borrower and its Subsidiaries
with full access to, and shall at all times thereafter have the right to audit,
check and inspect, in each case, subject to reasonable prior notice and during
normal business hours, the books, records, audits, correspondence and all other
papers relating to the operation of the business of Borrower and its
Subsidiaries. All of the fees and out-of-pocket costs and expenses of any
engagement made, pursuant to this clause (c) shall be paid for when due, in full
and without deduction, off-set or counterclaim by Borrower.

(d) (c) Maintain proper books of record and account, in which full, true and
correct entries in conformity with GAAP consistently applied shall be made of
all financial transactions and matters involving the assets and business of
Obligors and Subsidiaries.

10.1.2 Financial and Other Information. Keep adequate records and books of
account with respect to its business activities, in which proper entries are
made in accordance with GAAP reflecting all financial transactions; and furnish
to Agent and Lenders:

(a) as soon as available, and in any event within ninety (90) days after the
close of each Fiscal Year, balance sheets as of the end of such Fiscal Year and
the related statements of income, cash flow and shareholders’ equity for such
Fiscal Year, on consolidated and consolidating bases for Borrower and its
Subsidiaries, which consolidated statements shall be audited and certified
(without any “going concern” or like qualification or exception or any
qualification or exception as to scope of audit) by a firm of independent
certified public accountants of recognized standing selected by Borrower and
acceptable to Agent, and shall set forth in comparative form corresponding
figures for the preceding Fiscal Year and other information acceptable to Agent;

 

-73-



--------------------------------------------------------------------------------

(b) as soon as available, and in any event within forty-five (45) days after the
end of each of the first three Fiscal Quarters of each Fiscal Year (or, solely,
with respect to the Fiscal Quarter ending September 28, 2019, within thirty
(30) days after the end of such Fiscal Quarter), unaudited balance sheets as of
the end of such month and the related statements of income and cash flow for
such Fiscal Quarter and for the portion of the Fiscal Year then elapsed, on
consolidated and consolidating bases for Borrower and its Subsidiaries, setting
forth in comparative form corresponding figures for the preceding Fiscal Year
and certified by the chief financial officer of Borrower as prepared in
accordance with GAAP and fairly presenting the financial position and results of
operations for such month and period, subject to normal year-end adjustments and
the absence of footnotes;

(c) as soon as available, and in any event within thirty (30) days after the end
of each month (but within sixty (60) days after the last month in a Fiscal
Year), unaudited balance sheets as of the end of such month and the related
statements of income and cash flow for such month and for the portion of the
Fiscal Year then elapsed, on consolidated and consolidating bases for Borrower
and its Subsidiaries, setting forth in comparative form corresponding figures
for the preceding Fiscal Year and certified by the chief financial officer of
Borrower as prepared in accordance with GAAP and fairly presenting the financial
position and results of operations for such month and period, subject to normal
year-end adjustments and the absence of footnotes;

(d) concurrently with delivery of financial statements under clauses (a),
(b) and (c) above, or more frequently if requested by Agent while a Default or
Event of Default exists, a Compliance Certificate executed by a Senior Officer
of Borrower;

(e) concurrently with delivery of financial statements under clause (a) above,
copies of all management letters and other material reports submitted to
Borrower by its accountants in connection with such financial statements;

(f) not later than thirty (30) days after the end of each Fiscal Year,
projections of Borrower’s consolidated balance sheets, results of operations,
cash flow and Availability for the next Fiscal Year, month by month and for the
next three (3) Fiscal Years, year by year;

(g) at Agent’s request, a listing of Borrower’s trade payables, specifying the
trade creditor and balance due, and a detailed trade payable aging, all in form
reasonably satisfactory to Agent;

(h) promptly after the sending or filing thereof, copies of any proxy
statements, financial statements or reports that Borrower has made generally
available to its shareholders; copies of any regular, periodic and special
reports or registration statements or prospectuses that Borrower files with the
Securities and Exchange Commission or any other Governmental Authority, or any
securities exchange; and copies of any press releases or other statements made
available by Borrower to the public concerning material changes to or
developments in the business of Borrower;

(i) promptly after the sending or filing thereof, copies of any annual report to
be filed in connection with each Plan or Foreign Plan;

(j) promptly, and in any event within five (5) Business Days after the execution
thereof, copies of any notices (including notices of default), amendments,
waivers, consents, and forbearances delivered to, or received from, the
Revolving Loan Agent under the Revolving Loan Facility; and

 

-74-



--------------------------------------------------------------------------------

(k) such other reports and information (financial or otherwise) as Agent may
reasonably request from time to time in connection with any Collateral or
Borrower’s, or any Subsidiary’s or other Obligor’s financial condition or
business.

10.1.3 Notices. Notify Agent and Lenders in writing, promptly after any Senior
Officer of Borrower obtains knowledge thereof, of any of the following that
affects an Obligor: (a) the threat or commencement of any proceeding or
investigation, whether or not covered by insurance, if an adverse determination
could reasonably be expected to have a Material Adverse Effect; (b) any pending
or threatened labor dispute, strike or walkout, or the expiration of any
material labor contract; (c) any default under or termination of a Material
Contract; (d) the existence of any Default or Event of Default; (e) any judgment
in an amount exceeding $1,000,000; (f) the assertion of any Intellectual
Property Claim, if its resolution would reasonably be expected to have a
Material Adverse Effect, (g) any violation or asserted violation of any
Applicable Law (including ERISA, OSHA, FLSA, or any Environmental Laws), for
which an adverse resolution could reasonably be expected to have a Material
Adverse Effect; (h) any Environmental Release by an Obligor or on any Property
owned, leased or occupied by an Obligor; or receipt of any Environmental Notice;
(i) the occurrence of any ERISA Event; (j) the discharge of or any withdrawal or
resignation by Borrower’s independent accountants; (k) any opening of a new
office or place of business, at least thirty (30) days prior to such opening; or
(l) any other matter that could reasonably be expected to have a Material
Adverse Effect. Each notice pursuant to this Section 10.1.3 shall be accompanied
by a statement of a Senior Officer setting forth details of the occurrence
referred to therein and stating what action Borrower or the relevant Subsidiary
proposes to take with respect thereto.

10.1.4 Landlord and Storage Agreements. Upon request, provide Agent with copies
of all existing agreements, and promptly after execution thereof provide Agent
with copies of all future agreements, between an Obligor and any landlord,
warehouseman, processor, shipper, bailee or other Person that owns any premises
at which any Collateral may be kept or that otherwise may possess or handle any
Collateral.

10.1.5 Compliance with Laws. Comply with all Applicable Laws, including ERISA,
Environmental Laws, FLSA, OSHA, Anti-Terrorism Laws, and laws regarding
collection and payment of Taxes, and maintain all Governmental Approvals
necessary to the ownership of its Properties or conduct of its business, unless
failure to comply (other than failure to comply with Anti-Terrorism Laws) or
maintain could not reasonably be expected to have a Material Adverse Effect.
Without limiting the generality of the foregoing, if any Environmental Release
occurs at or on any Properties of any Obligor or Subsidiary, it shall act
promptly and diligently to investigate and report to Agent and all appropriate
Governmental Authorities the extent of, and to make appropriate remedial action
to eliminate, such Environmental Release, all to the extent required by
Environmental Laws, whether or not directed to do so by any Governmental
Authority.

 

-75-



--------------------------------------------------------------------------------

10.1.6 Taxes and Payment of Obligations. Pay and discharge (a) all Taxes prior
to the date on which they become delinquent or penalties attach, unless such
Taxes are being Properly Contested; (b) all lawful claims which, if unpaid,
would by law become a Lien upon its Property; and (c) all Indebtedness, as and
when due and payable, but subject to any subordination provisions contained in
any instrument or agreement evidencing such Indebtedness.

10.1.7 Insurance. In addition to the insurance required hereunder with respect
to Collateral, maintain insurance with insurers (with a Best Rating of at least
A7, unless otherwise approved by Agent) satisfactory to Agent, (a) with respect
to the Properties and business of Obligors and Subsidiaries of such type
(including product liability, workers’ compensation, larceny, embezzlement, or
other criminal misappropriation insurance), in such amounts, and with such
coverages and deductibles as are customary for companies similarly situated; and
(b) business interruption insurance in an amount not less than $25,000,000, with
deductibles and subject to an Insurance Assignment satisfactory to Agent.

10.1.8 Licenses. Keep each License (other than as determined in its reasonable
business judgment); at the end of each Fiscal Quarter, notify Agent of any
material proposed modification to, or termination (other than expiration by its
terms) of, any such License, or entry into any new License.

10.1.9 Maintenance of Existence. (a) Preserve, renew and maintain in full force
and effect its legal existence and good standing under the Applicable Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 10.2.6 or 10.2.9; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

10.1.10 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear and abandonment
excepted; and (b) make all necessary repairs thereto and renewals and
replacements thereof, in each case, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

10.1.11 Material Contracts. Perform and observe all the terms and provisions of
each Material Contract to be performed or observed by it, maintain each such
Material Contract in full force and effect, enforce each such Material Contract
in accordance with its terms, take all such action to such end as may be from
time to time requested by Agent and, upon request of Agent, make to each other
party to each such Material Contract such demands and requests for information
and reports or for action as any Obligor or Subsidiary is entitled to make under
such Material Contract, and cause each of its Subsidiaries to do so, except, in
any case, where the failure to do so, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

10.1.12 Designation as Senior Debt. Designate all Obligations as “Designated
Senior Indebtedness” or “Senior Debt” (or any other defined term having a
similar purpose) under, and as defined in, any indenture or other agreement
related to Subordinated Debt.

 

-76-



--------------------------------------------------------------------------------

10.1.13 Compliance with Terms of Leaseholds. Make all payments and otherwise
perform all obligations in respect of all leases of real property to which any
Obligor or Subsidiary is a party, keep such leases in full force and effect and
not allow such leases to lapse or be terminated or any rights to renew such
leases to be forfeited or cancelled, notify Agent of any default by any party
with respect to such leases and cooperate with Agent in all respects to cure any
such default, and cause each of its Subsidiaries to do so, except, in any case,
where the failure to do so, either individually or in the aggregate, could not
be reasonably likely to have a Material Adverse Effect.

10.1.14 Future Subsidiaries. (a) Promptly notify Agent upon any Person becoming
a Subsidiary and, if such Person is not an Excluded Subsidiary, cause it to
guaranty the Obligations in a manner satisfactory to Agent, (i) upon any Person
becoming a Subsidiary (other than an Excluded Subsidiary) or (ii) if any
Subsidiary that was an Excluded Subsidiary but, as of the end of the most
recently ended Fiscal Quarter, has ceased to be an Excluded Subsidiary; and
(b) cause (i) the Equity Interests of any such Subsidiary that is not a Foreign
Subsidiary and is not described in clauses (e) or (f) of the definition of
Excluded Subsidiary to be pledged to Agent and 65% of the voting Equity
Interests and 100% of the non-voting Equity Interests of any such Subsidiary
that is a Foreign Subsidiary or any Subsidiary described in clause (f) of the
definition of Excluded Subsidiary that, in each case, is not directly or
indirectly owned by a Foreign Subsidiary to be pledged to Agent; and (ii) such
Person to execute a Guarantee and Collateral Agreement Supplement in accordance
with the Guarantee and Collateral Agreement, and to execute and deliver such
documents, instruments and agreements and to take such other actions as Agent
shall require to evidence and perfect a Lien in favor of Agent (for the benefit
of Secured Parties) on all assets of such Person, including delivery of such
legal opinions, in form and substance satisfactory to Agent, as it shall deem
appropriate.

10.1.15 Anti-Corruption Laws. Conduct its business in compliance with applicable
anti-corruption laws and maintain policies and procedures designed to promote
and achieve compliance with such laws.

10.1.16 Board Observation Rights. Agent shall have the right to either
(a) appoint a single observer to the governing body of Borrower (the “Board of
Directors”) who shall be entitled to attend (or at the option of such observer,
monitor by telephone) all meetings of the Board of Directors (other than any
portions of any meetings of the Board of Directors that constitute executive
sessions or relate to this Agreement or which involve the exchange of privileged
attorney-client information or work product), but shall not be entitled to vote,
or (b) receive all Board of Directors meeting materials, Board of Directors
notices and other materials (in each case other than any portions of such
reports or materials that contain confidential information (including with
respect to executive sessions) that relate to this Agreement or that contain
attorney-client privileged information or work product) as and when provided to
the members of the Board of Directors. To the extent Agent elects to appoint an
observer in accordance with this Section 10.1.16, Borrower shall reimburse Agent
for a reasonable and documented out-of-pocket travel expenses incurred by any
such observer in connection with attendance at or participation in meetings to
the extent consistent with Borrower’s policies of reimbursing directors
generally for such expenses.

 

-77-



--------------------------------------------------------------------------------

10.1.16 <Post-Closing Covenants. Satisfy the requirements and/or provide to the
Agent each of the documents, instruments, agreements and information set forth
below on or before the date specified for such requirement below or such later
date to be determined by the Agent in its sole discretion:>

(a) <On or before June 15, 2017, Borrower shall have delivered to Agent a filed
copy of an amendment to Borrower’s Amended and Restated Certificate of
Incorporation, recently certified by the Secretary of State of Delaware and >in
form and substance reasonably <acceptable to Agent, which deletes Article 7
thereof, and>

(b) <On or before the 30th day after the Closing Date, Borrower shall have
delivered to Agent evidence of the termination of all security interests (other
than security interests in favor of Agent or Bank of America) in any
Intellectual Property registered or pending registration with the United States
Copyright Office or the United States Patent and Trademark Office owned by any
Obligor or Subsidiary.>

10.2 Negative Covenants. As long as any Commitments or Obligations are
outstanding (other than unasserted contingent obligations not yet due and
payable), Borrower shall not, and shall cause each Subsidiary not to:

10.2.1 Permitted Indebtedness. Create, incur, guarantee or suffer to exist any
Indebtedness, except the following (collectively, “Permitted Indebtedness”):

(a) the Obligations (including Indebtedness in respect of the Delayed Draw Term
Loans);

(b) <Subordinated Debt in an aggregate principal amount not to exceed
$5,000,000;>

(b) (i) Subordinated Debt incurred by Borrower after the Third Amendment
Effective Date that has either (x) been immediately applied as a prepayment to
the remaining installments of principal of the Term Loan in the inverse order of
maturity (for the avoidance of doubt, any amount that is due and payable on the
Maturity Date shall constitute an installment), (y) been deposited into escrow
with a third party escrow agent subject to an escrow agreement in form and
substance reasonably satisfactory to Agent and/or been set aside in a separate
and segregated Deposit Account that is subject to a Deposit Account Control
Agreement in favor of Agent and over which Agent has, subject to the
Intercreditor Agreement, exclusive control, in either case, which proceeds shall
only be released to repay the Specified Unsecured Prepetition Debt on the final
maturity date thereof, or (z) been applied as a prepayment of the Specified
Unsecured Prepetition Debt prior to the final maturity date thereof so long as,
and only to the extent that, both immediately before and immediately after
giving effect thereto the Payment Conditions are satisfied, and (ii) any
additional Subordinated Debt in an aggregate principal amount not to exceed
$5,000,000 at any time;

(c) Permitted Purchase Money Debt and Capital Lease Obligations; provided that
the aggregate amount of all Indebtedness incurred under this clause (c) does not
exceed $2,000,000 at any time;

 

-78-



--------------------------------------------------------------------------------

(d) (i) Indebtedness outstanding on the Closing Date, listed on Schedule 10.2.1
and (ii) Indebtedness under the Revolving Loan Facility (including any
incremental facility thereunder), in an aggregate principal amount not to exceed
the Maximum ABL Principal Obligations (as defined in the Intercreditor
Agreement);

(e) Indebtedness with respect to Bank Products (as defined in the Revolving Loan
Facility) (or any such similar term) incurred in the Ordinary Course of Business
and not for speculative purposes;

(f) (i) unsecured Indebtedness of an Obligor or Subsidiary that is incurred on
the date of the consummation of a Permitted Acquisition or other acquisition of
assets permitted hereunder solely for the purpose of consummating such Permitted
Acquisition or such other acquisition so long as (A) no Event of Default has
occurred and is continuing or would result therefrom, (B) such unsecured
Indebtedness is not incurred for working capital purposes, (C) such unsecured
Indebtedness does not mature prior to the date that is six (6) months after the
Maturity Date, (D) such unsecured Indebtedness does not amortize until six
(6) months after the Maturity Date, (E) such unsecured Indebtedness does not
provide for the payment of interest thereon in cash or Cash Equivalents prior to
the date that is six (6) months after the Maturity Date, and (F) such
Indebtedness is subordinated in right of payment to the Obligations on terms and
conditions reasonably satisfactory to Agent, (ii) Indebtedness that is in
existence prior to the date when a Person becomes a Subsidiary or that is
secured by Equipment when acquired by Borrower or a Subsidiary, in each case, as
part of a Permitted Acquisition, as long as such Indebtedness was not incurred
in contemplation of such Person becoming a Subsidiary or such Permitted
Acquisition; provided that for both clauses (i) and (ii), after giving effect to
such Permitted Acquisition on a pro forma basis, the Net Senior Leverage Ratio
is no greater than the Net Senior Leverage Ratio in effect immediately prior to
such Permitted Acquisition;

(g) Permitted Contingent Obligations (excluding Permitted Surety Bonds);

(h) Indebtedness under Permitted Surety Bonds that does not exceed $20,000,000
in the aggregate at any time;

(i) [Intentionally omitted];

(j) Specified Unsecured Prepetition Debt in an aggregate original principal
amount (excluding accrued and unpaid interest thereon) not to exceed
$24,500,000;

(k) Refinancing Debt as long as each Refinancing Condition is satisfied;

(l) Intercompany Indebtedness of Borrower and its Subsidiaries to the extent
permitted by Section 10.2.5; provided that any such Indebtedness that is owed by
an Obligor to a Subsidiary that is not an Obligor is subordinated to the
Obligations pursuant to an Affiliate Subordination Agreement;

(m) financing of insurance premiums in the Ordinary Course of Business;

(n) Indebtedness incurred in respect of credit cards, credit card processing
services, debit cards, stored value cards, purchase cards (including so-called
“procurement cards” or “P-cards”), or cash management services, netting
services, overdraft protection, and other like services, in each case incurred
in the Ordinary Course of Business;

 

-79-



--------------------------------------------------------------------------------

(o) unsecured Indebtedness owing to former employees, officers or directors (or
any spouses, ex-spouses, or estates of any of the foregoing) incurred in
connection with the repurchase by Borrower of the Equity Interests of Borrower
that have been issued to such Persons, so long as (i) no Default or Event of
Default has occurred and is continuing or would result from the incurrence of
such Indebtedness and (ii) the aggregate amount of all such Indebtedness
outstanding at any one time does not exceed $500,000; provided that any such
Indebtedness shall be treated as a Distribution and only be permitted to the
extent permitted pursuant to Section 10.2.4;

(p) accrual of interest, accretion or amortization of original issue discount,
or the payment of interest in kind, in each case on Indebtedness that otherwise
constitutes Indebtedness permitted under this Section 10.2.1;

(q) Indebtedness incurred by Subsidiaries that are not Obligors in an aggregate
principal amount not to exceed $2,500,000;

(r) to the extent constituting Indebtedness, customary purchase price
adjustments, earn outs, indemnification obligations, unsecured guarantees
thereof and similar items of Borrower or any of its Subsidiaries in connection
with Permitted Acquisitions, other acquisitions of assets permitted hereunder or
Permitted Asset Dispositions;

(s) Borrower and its Subsidiaries may enter into Hedging Agreements that are
entered into in the Ordinary Course of Business and not for speculative
purposes; and

(t) Indebtedness that is not included in any of the preceding clauses of this
Section 10.2.1, is not secured by a Lien and does not exceed $5,000,000 in the
aggregate at any time.

10.2.2 Permitted Liens. Create or suffer to exist any Lien upon any of its
Property, except the following (collectively, “Permitted Liens”):

(a) Liens in favor of Agent for the benefit of the Secured Parties;

(b) Purchase Money Liens securing Permitted Purchase Money Debt;

(c) Liens for Taxes not yet due or being Properly Contested;

(d) statutory Liens (other than Liens for Taxes or imposed under ERISA) arising
in the Ordinary Course of Business, but only if (i) payment of the obligations
secured thereby is not yet due or is being Properly Contested, and (ii) such
Liens do not materially impair the value or use of the Property or materially
impair operation of the business of Borrower or Subsidiary;

(e) Liens incurred or deposits made in the Ordinary Course of Business to secure
the performance of government tenders, bids, contracts (other than
Indebtedness), leases (other than Capital Leases), statutory obligations, surety
and appeal bonds, performance bonds and other similar obligations, as long as
such Liens are at all times junior to Agent’s Liens;

 

-80-



--------------------------------------------------------------------------------

(f) Liens arising in the Ordinary Course of Business that are subject to Lien
Waivers;

(g) judgment Liens securing judgments not constituting an Event of Default;

(h) zoning restrictions, easements, rights-of-way, restrictions on use of real
property, minor defects or irregularities of title and other similar
encumbrances that do not secure any monetary obligation incurred in the Ordinary
Course of Business which do not interfere with the Ordinary Course of Business;

(i) any interest or title or right of a lessor or sub-lessor under any lease or
sub-lease entered into in the Ordinary Course of Business and covering only the
assets so leased;

(j) normal and customary rights of setoff upon deposits in favor of depository
institutions, and Liens of a collecting bank on Payment Items in the course of
collection;

(k) Liens on assets of an Excluded Subsidiary that secures Permitted Debt of
such Excluded Subsidiary;

(l) Liens securing Revolving Loan Obligations and Refinancing Debt in respect
thereof, so long as the holders of such Revolving Loan Obligations or
Indebtedness remain subject to the Intercreditor Agreement;

(m) Liens existing as of the Closing Date and shown on Schedule 10.2.2 and any
extensions or renewals thereof in connection with any Refinancing Debt with
respect to such Indebtedness secured by such Liens;

(n) pledges and deposits made in the Ordinary Course of Business in compliance
with workmen’s compensation, unemployment insurance and other social security
laws and regulations;

(o) any license or sub-license entered into in the Ordinary Course of Business
and not interfering with such Obligor’s or its Subsidiaries’ conduct of its
respective business, and the interest of any non-exclusive licensors under
license agreements (including, for the avoidance of doubt, relating to
Intellectual Property);

(p) Liens arising from precautionary UCC financing statements filed in
connection with operating leases;

(q) Liens on cash earnest money deposits made in connection with Permitted
Acquisitions or other acquisitions of assets permitted hereunder;

(r) Liens granted in the Ordinary Course of Business on the unearned portion of
insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under Section 10.2.1(o) hereof;

 

-81-



--------------------------------------------------------------------------------

(s) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties not yet delinquent in connection with the
importation of goods in the Ordinary Course of Business; and

(t) other Liens securing liabilities (other than Borrowed Money) in an aggregate
amount not to exceed $5,000,000 at any time outstanding.

10.2.3 Revolver Usage. Permit the aggregate amount of outstanding Revolving
Loans to exceed $0 on (x) the last Saturday of December of each Fiscal Year and
(y) each day during a sixty (60) consecutive day period that includes the last
Saturday of December of such Fiscal Year< (>; provided, however, that clauses
(x) and (y) shall not apply with respect to the Fiscal <Year>Years ending
December 29, 2018<,> and December 28, 2019; provided further that (1) the
aggregate amount of outstanding Revolving Loans shall not exceed $0 each day
during a fourteen (14) consecutive day period that begins on or after
December 15, 2018 and ends on or before January 31, 2019<).>, and (2) with
respect to the Fiscal Year Ending December 28, 2019, (A) if the Junior Capital
Raise Satisfaction Event has not occurred on or prior December 28, 2019, the
aggregate amount of outstanding Revolving Loans shall not exceed $10,000,000 on
(i) the last Saturday of December of such Fiscal Year and (ii) each day during a
twenty (20) consecutive day period that includes the last Saturday of December
of such Fiscal Year, and (B) if the Junior Capital Raise Satisfaction Event has
occurred on or prior December 28, 2019, the aggregate amount of outstanding
Revolving Loans shall not exceed $0 on (i) the last Saturday of December of such
Fiscal Year and (ii) each day during a thirty-five (35) consecutive day period
that includes the last Saturday of December of such Fiscal Year.

10.2.4 Distributions; Upstream Payments. Declare or make any Distributions,
except Upstream Payments; or create or suffer to exist any encumbrance or
restriction on the ability of a Subsidiary to make any Upstream Payment, except
for restrictions under the Loan Documents, under the Revolving Loan Documents,
under Applicable Law or in effect on the Closing Date as shown on Schedule
9.1.15.

10.2.5 Restricted Investments. Make any Restricted Investment.

10.2.6 Disposition of Assets. Make any Asset Disposition, except a Permitted
Asset Disposition, a disposition of Equipment under Section 8.4.2, or a transfer
of Property by a Subsidiary or Obligor to Borrower.

10.2.7 Capital Expenditures. Make Capital Expenditures (a) in excess of
$<21,000,000>12,500,000 in the aggregate during <Fiscal Year 2017>the four
(4) consecutive Fiscal Quarter period ending on March 30, 2019; (b) in excess of
$<19,000,000>12,500,000 in the aggregate during <Fiscal Year 2018>the four
(4) consecutive Fiscal Quarter period ending on June 29, 2019; (c) in excess of
$<17,000,000>12,500,000 in the aggregate during <Fiscal Year 2019>the four
(4) consecutive Fiscal Quarter period ending on September 28, 2019; and (d) in
excess of $<15,000,000>10,000,000 in the aggregate during the <remaining Fiscal
Years during the term of this Agreement; provided, however, that if the amount
of Capital Expenditures permitted to be made in any Fiscal Year exceeds the
amount actually made, up to $4,000,000 of such excess may be carried forward to
the next Fiscal Year.>four (4) consecutive Fiscal Quarter period ending on
December 28, 2019.

 

-82-



--------------------------------------------------------------------------------

10.2.8 Restrictions on Payment of Certain Debt. Make any payments (whether
voluntary or mandatory, or a prepayment, redemption, retirement, defeasance or
acquisition) with respect to any Indebtedness, except:

(a) regularly scheduled payments of principal, interest and fees, but if such
Indebtedness is Subordinated Debt, only to the extent permitted under any
subordination agreement relating to such Indebtedness (and a Senior Officer of
Borrower shall certify to Agent, not less than five (5) Business Days prior to
the date of payment, that all conditions under such agreement have been
satisfied);

(b) any prepayment in respect of such Indebtedness so long as the Payment
Conditions are satisfied;

(c) any prepayments in connection with any refinancing of Indebtedness otherwise
permitted hereunder so long as the Refinancing Conditions are satisfied with
respect to such Refinancing Debt;

(d) any payments upon conversion of any such Indebtedness into common stock of
Borrower made solely in common stock of Borrower, in each case in connection
with such conversion; and

(e) payments in respect of the Revolving Loan Obligations.

10.2.9 Fundamental Changes.

(a) Merge, combine or consolidate with any Person, or liquidate or wind up or
dissolve itself (or suffer any liquidation or dissolution), or sell, lease,
assign, transfer or otherwise dispose of, all or substantially all of its
Property, business or assets, whether in a single transaction or in a series of
related transactions, except for (i) mergers or consolidations of a wholly-owned
Subsidiary with another wholly-owned Subsidiary; provided that if any party to
any such transaction is Borrower, the surviving entity of such transaction shall
be Borrower; and if any party to any such transaction is an Obligor that is not
Borrower, the surviving entity of such transaction shall be an Obligor;
(ii) mergers or consolidations of a wholly-owned Subsidiary into Borrower;
(iii) sales, leases, transfers or other dispositions by a Subsidiary (the
“Transferring Subsidiary”) of any or all of its assets (upon voluntary
liquidation, winding up or dissolution (which shall be permitted so long as such
Subsidiary’s assets are disposed of in accordance with this clause (iii)) or
otherwise) to any other Subsidiary; provided that if such Transferring
Subsidiary is a Subsidiary Guarantor, such sale, lease, transfer or disposition
shall be to an Obligor and if such Transferring Subsidiary is a Subsidiary of
Borrower, such sale, lease, transfer or disposition shall be to Borrower; and
(iv) Permitted Acquisitions.

(b) Solely in the case of an Obligor, change its name or conduct business under
any fictitious name; change its tax, charter or other organizational
identification number; change its form or state of organization, except in each
case under this clause (b) if (I) such Obligor shall have given Agent ten
(10) Business Days prior written notice thereof and (II) Agent shall have taken
all steps reasonably deemed necessary by Agent to maintain the validity,
enforceability, perfection and priority of Agent’s security interest in the
Collateral of such Obligor, and Obligor shall have executed and delivered such
documents, instruments and agreements requested by Agent in connection
therewith.

 

-83-



--------------------------------------------------------------------------------

10.2.10 Subsidiaries. Form or acquire any Subsidiary after the Closing Date,
except in accordance with Sections 10.1.14, 10.2.5 and 10.2.9; or permit any
existing Subsidiary to issue any additional Equity Interests except directors’
qualifying shares.

10.2.11 Organic Documents. Amend, modify or otherwise change any of its Organic
Documents, except in connection with a transaction permitted under
Section 10.2.9 or the deletion of Section 7 of the Amended and Restated
Certificate of Incorporation of the Borrower.

10.2.12 Tax Consolidation. File or consent to the filing of any consolidated
income tax return with any Person other than Borrower and Subsidiaries.

10.2.13 Accounting Changes. Make any material change in accounting treatment or
reporting practices, except as required by GAAP and in accordance with
Section 1.2; or change its Fiscal Year.

10.2.14 Restrictive Agreements. Become a party to any Restrictive Agreement,
except a Restrictive Agreement (a) in effect on the Closing Date; (b) relating
to secured Indebtedness permitted hereunder, as long as the restrictions apply
only to collateral for such Indebtedness; (c) constituting customary
restrictions on assignment in leases and other contracts; or (d) the Revolving
Loan Documents (together with any refinancings, renewals, replacements or
extensions thereof; provided that the Refinancing Conditions are satisfied and
the restrictions contained in the Refinancing Debt are no more restrictive than
those contained in the agreements governing the Indebtedness being refinanced).

10.2.15 Hedging Agreements. Enter into any Hedging Agreement, except to hedge
risks arising in the Ordinary Course of Business and not for speculative
purposes.

10.2.16 Conduct of Business. Engage in any business, other than its business as
conducted on the Closing Date and any activities incidental thereto.

10.2.17 Affiliate Transactions. Enter into or be party to any transaction with
an Affiliate, except (a) transactions expressly permitted by the Loan Documents;
(b) payment of reasonable compensation to officers and employees for services
actually rendered, and payment of customary directors’ fees and indemnities;
(c) transactions solely among Obligors; (d) transactions with Affiliates
consummated prior to the Closing Date, as shown on Schedule 10.2.17; or
(e) transactions with Affiliates in the Ordinary Course of Business, upon fair
and reasonable terms fully disclosed to Agent and no less favorable than would
be obtained in a comparable arm’s-length transaction with a non-Affiliate.

10.2.18 Plans. Become party to any Multiemployer Plan or Foreign Plan, other
than any in existence on the Closing Date or establish any defined benefit plan.

 

-84-



--------------------------------------------------------------------------------

10.2.19 Amendments to Debt.

(a) Amend, supplement or otherwise modify any document, instrument or agreement
relating to any Subordinated Debt, if such modification (i) increases the
principal balance of such Indebtedness, or increases any required payment of
principal or interest; (ii) accelerates the date on which any installment of
principal or any interest is due, or adds any additional redemption, put or
prepayment provisions; (iii) shortens the final maturity date or otherwise
accelerates amortization; (iv) increases the interest rate; (v) increases or
adds any fees or charges; (vi) modifies any covenant in a manner or adds any
representation, covenant or default that is more onerous or restrictive in any
material respect for Borrower or any Subsidiary, or that is otherwise materially
adverse to Borrower, any Subsidiary or Lenders; or (vii) results in the
Obligations not constituting “Designated Senior Indebtedness” or “Senior Debt”
(or any other defined term having a similar purpose) under, and as defined in,
any indenture or other agreement related to such Subordinated Debt, or otherwise
not being fully benefited by the subordination provisions thereof.

(b) Amend, supplement or otherwise modify any of the Revolving Loan Documents or
Term Loan Facility, if such modification would contravene the provisions of the
Intercreditor Agreement.

(c) Amend, supplement or otherwise modify any document, instrument or agreement
relating to the Specified Unsecured Prepetition Debt, if such modification
shortens the final maturity or decreases the weighted average life thereof.

10.2.20 Term Priority Collateral Account. Deposit any proceeds of Term Priority
Collateral in any Deposit Account other than the Term Priority Collateral
Account.

10.3 Financial Covenants.

10.3.1 Fixed Charge Coverage Ratio. <Maintain>Commencing with the Fiscal Quarter
ending December 28, 2019, maintain as of the end of each Fiscal Quarter, a Fixed
Charge Coverage Ratio of not less than <the ratio set forth below>1.25:1.0 for
each four (4) consecutive Fiscal Quarter period then ended< set forth below:>.

10.3.2 Net Senior Leverage Ratio. Commencing with the Fiscal Quarter ending
March 30, 2019, maintain as of the end of each Fiscal Quarter, a Net Senior
Leverage Ratio of not greater than the applicable ratio set forth below for each
four (4) consecutive Fiscal Quarter period then ended set forth below:

 

-85-



--------------------------------------------------------------------------------

Applicable Ratio

  

Applicable Period

For the Four (4) Consecutive Fiscal Quarter Periods Ending   

<1.25:1.0>If the Junior Capital Raise Satisfaction Event has not occurred on or
prior to the end of the applicable Fiscal Quarter:

 

Ratio

  

<For the four (4) consecutive Fiscal Quarter periods ending December 29,
2018, March 30, 2019 and June 29, 2019>If the Junior Capital Raise Satisfaction
Event has occurred on or prior to the end of the applicable Fiscal Quarter:

 

Ratio

March 30, 2019    <1.35>5.70:1.0    <For the four (4) consecutive Fiscal Quarter
period ending September 28 2019>5.70:1.0 June 29, 2019    5.50:1.0    5.50:1.0
September 28, 2019    4.20:1.0    4.00:1.0 December 28, 2019    4.40:1.0   
4.00:1.0 March 28, 2020    <1.4>4.15:1.0    <For the four (4) consecutive Fiscal
Quarter period ending December 28 2019>3.75:1.0 June 27, 2020    4.00:1.0   
3.75:1.0 September 26, 2020    <1.50>3.75:1.0    <For the four (4) consecutive
Fiscal Quarter periods ending March 28, 2020, June 27, 2020 and September 26,
2020>3.50:1.0 December 26, 2020    3.75:1.0    3.50:1.0 March 27, 2021   
<1.55>3.50:1.0    <For the four (4) consecutive Fiscal Quarter periods ending
December 26, 2020 and March 27, 2021>3.25:1.0 June 26, 2021    3.50:1.0   
3.25:1.0 September 25, 2021    3.25:1.0    3.00:1.0 December 25, 2021 and the
last day of each Fiscal Quarter thereafter    <1.6>3.00:1.0    <For the four (4)
consecutive Fiscal Quarter periods ending June 26, 2021, September 25,
2021, December 25, 2021and March 26, 2022>2.75:1.0

 

-86-



--------------------------------------------------------------------------------

10.3.3 10.3.2 <Net Senior Leverage Ratio. Maintain>Minimum EBITDA. Commencing
with the Fiscal Quarter ending March 31, 2019, maintain as of the end of each
Fiscal Quarter, a Net Senior Leverage Ratio EBITDA of not <greater>less than the
<ratio>applicable amount set forth below for each four (4) consecutive Fiscal
Quarter period then ended set forth below:

 

Applicable Ratio

  

Applicable Period

4.00:1.0   

<For the four (4) consecutive Fiscal Quarter periods ending July 1,
2017, September 30, 2017, December 30, 2017, March 31, 2018, June 30,
2018, September 29, 2018 and December 29, 2018>

Fiscal Quarter Ending

  

If the Junior Capital Raise Satisfaction Event has not occurred on or prior to
the end of the applicable Fiscal Quarter:

Minimum EBITDA

  

If the Junior Capital Raise Satisfaction Event has occurred on or prior to the
end of the applicable Fiscal Quarter:

Minimum EBITDA

   March 30, 2019    $28,000,000    $28,000,000    June 29, 2019    $28,900,000
   $28,900,000    September 28, 2019    $39,000,000    $35,000,000 3.75:1.0   
<For the four (4) consecutive Fiscal Quarter periods ending March 30,
2019, June 29, 2019, September 28, 2019 and >December 28, 2019    $42,000,000   
$39,100,000    March 28, 2020    $43,000,000    $40,000,000    June 27, 2020   
$43,000,000    $40,000,000    September 26, 2020    $43,000,000    $40,000,000
3.25:1.0    <For the four (4) consecutive Fiscal Quarter periods ending
March 28, 2020, June 27, 2020, September 26, 2020 and >December 26, 2020   
$43,000,000    $40,000,000 2.75:1.0    <For the four (4) consecutive Fiscal
Quarter periods ending >March 27, <2021, June 26, 2021, September 25, 2021 and
December 25, >2021    $43,000,000    $40,000,000 2.50:1.0    <For the four (4)
consecutive Fiscal Quarter period ending March>June 26, <2022>2021   
$43,000,000    $40,000,000    September 25, 2021    $43,000,000    $40,000,000
December 25, 2021 and the last day of each Fiscal Quarter thereafter   
$43,000,000    $40,000,000

 

-87-



--------------------------------------------------------------------------------

10.3.4 Minimum Availability. Maintain at all times, on and after the Third
Amendment Effective Date, Specified Availability (as defined in the Revolving
Loan Agreement on the Third Amendment Effective Date) in an amount of not less
than the greater of (x) $12,500,000 and (y) 10% of the Commitments (as defined
in the Revolving Loan Agreement on the Third Amendment Effective Date).

SECTION 11. EVENTS OF DEFAULT; REMEDIES ON DEFAULT

11.1 Events of Default. Each of the following shall be an “Event of Default” if
it occurs for any reason whatsoever, whether voluntary or involuntary, by
operation of law or otherwise:

(a) Borrower fails to pay its Obligations when due (whether at stated maturity,
on demand, upon acceleration or otherwise);

(b) Any representation, warranty or other written statement of an Obligor made
in connection with any Loan Documents or transactions contemplated thereby is
incorrect or misleading in any material respect when given;

(c) An Obligor breaches or fail to perform any covenant contained in
Section 2.5, 8.1, 8.2.4, 8.2.5, 8.5, 8.6.2, 10.1.1, 10.1.2, 10.1.16, 10.2 or
10.3;

(d) An Obligor breaches or fails to perform any other covenant contained in any
Loan Documents, and such breach or failure is not cured within thirty (30) days
after a Senior Officer of such Obligor has knowledge thereof or receives written
notice thereof from Agent, whichever is sooner; provided, however, that such
notice and opportunity to cure shall not apply if the breach or failure to
perform is not capable of being cured within such period or is a willful breach
by an Obligor;

(e) A Guarantor repudiates, revokes or attempts to revoke its Guaranty; an
Obligor or third party denies or contests the validity or enforceability of any
Loan Documents or Obligations, or the perfection or priority of any Lien granted
to Agent; or any Loan Document ceases to be in full force or effect for any
reason (other than a waiver or release by Agent and Lenders);

(f) Any breach or default of an Obligor occurs under (i) any Hedging Agreement
with a net amount payable in excess of $2,500,000; (ii) any instrument or
agreement to which it is a party or by which it or any of its Properties is
bound, relating to any Indebtedness (other than the Obligations) in excess of
$2,500,000, if the maturity of or any payment with respect to such Indebtedness
may be accelerated or demanded due to such breach, in the case of clause (i) and
(ii) after giving effect to any applicable grace periods; or (iii) any “Event of
Default” under and as defined in the Revolving Loan Facility or any refinancing
thereof;

 

-88-



--------------------------------------------------------------------------------

(g) Any judgment or order for the payment of money is entered against an Obligor
in an amount that exceeds, individually or cumulatively with all unsatisfied
judgments or orders against all Obligors, $5,000,000 (net of insurance coverage
therefor that has not been denied by the insurer), unless a stay of enforcement
of such judgment or order is in effect, by reason of a pending appeal or
otherwise;

(h) A loss, theft, damage or destruction occurs with respect to any Collateral
if the amount not covered by insurance exceeds $2,500,000;

(i) An Obligor is enjoined, restrained or in any way prevented by any
Governmental Authority from conducting any material part of its business; an
Obligor suffers the loss, revocation or termination of any material license,
permit, lease or agreement necessary to its business; there is a cessation of
any material part of an Obligor’s business for a material period of time; any
material Collateral or Property of an Obligor is taken or impaired through
condemnation; an Obligor agrees to or commences any liquidation, dissolution or
winding up of its affairs except as expressly permitted by Section 10.2.9;

(j) An Insolvency Proceeding is commenced by an Obligor; an Obligor makes an
offer of settlement, extension or composition to its unsecured creditors
generally; a trustee is appointed to take possession of any substantial Property
of or to operate any of the business of an Obligor; or an Insolvency Proceeding
is commenced against an Obligor and: such Obligor consents to institution of the
proceeding, the petition commencing the proceeding is not timely contested by
such Obligor, the petition is not dismissed within thirty (30) days after
filing, or an order for relief is entered in the proceeding;

(k) (A) An ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan; (B) an Obligor or ERISA Affiliate fails to pay when due any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan; or (C) any event similar to the foregoing occurs or
exists with respect to a Foreign Plan, that in each of clauses (A) through (C),
has resulted or would reasonably be expected to result in a Material Adverse
Effect; or

(l) A Change of Control occurs.

11.2 Remedies upon Default. If an Event of Default described in Section 11.1(j)
occurs with respect to Borrower, then to the extent permitted by Applicable Law,
all Obligations shall become automatically due and payable and all Commitments
shall terminate, without any action by Agent or notice of any kind. In addition,
or if any other Event of Default exists, Agent may in its discretion (and shall
upon written direction of Required Lenders) do any one or more of the following
from time to time:

 

-89-



--------------------------------------------------------------------------------

(a) declare any Obligations immediately due and payable, whereupon they shall be
due and payable without diligence, presentment, demand, protest or notice of any
kind, all of which are hereby waived by Borrower to the fullest extent permitted
by law;

(b) terminate, reduce or condition any Commitment;

(c) require Obligors to Cash Collateralize their Obligations that are contingent
or not yet due and payable; and

(d) exercise any other rights or remedies afforded under any agreement, by law,
at equity or otherwise, including the rights and remedies of a secured party
under the UCC. Such rights and remedies include the rights to (i) take
possession of any Collateral; (ii) require Borrower to assemble Collateral, at
Borrower’s expense, and make it available to Agent at a place designated by
Agent; (iii) enter any premises where Collateral is located and store Collateral
on such premises until sold (and if the premises are owned or leased by
Borrower, Borrower agrees not to charge for such storage); and (iv) sell or
otherwise dispose of any Collateral in its then condition, or after any further
manufacturing or processing thereof, at public or private sale, with such notice
as may be required by Applicable Law, in lots or in bulk, at such locations, all
as Agent, in its discretion, deems advisable. Borrower agrees that ten
(10) days’ notice of any proposed sale or other disposition of Collateral by
Agent shall be reasonable and that any sale conducted on the internet or to a
licensor of Intellectual Property shall be commercially reasonable. Agent may
conduct sales on any Obligor’s premises, without charge, and any sale may be
adjourned from time to time in accordance with Applicable Law. Agent shall have
the right to sell, lease or otherwise dispose of any Collateral for cash, credit
or any combination thereof, and Agent may purchase any Collateral at public or,
if permitted by law, private sale and, in lieu of actual payment of the purchase
price, may credit bid and set off the amount of such price against the
Obligations.

11.3 License . For purpose of enabling Agent to exercise rights and remedies
under this Agreement and the other Loan Documents at such time as Agent shall
lawfully be entitled to exercise such rights and remedies, each Obligor hereby
grants to Agent an irrevocable, non-exclusive license, sub-license or other
right to use, license or sub-license and otherwise exploit (without payment of
royalty or other compensation to any Person) any or all Intellectual Property
owned by Obligors; provided, however, that such license (i) shall be subject to
those exclusive licenses granted by Obligors in effect on the date hereof and
those granted by any Obligor hereafter, to the extent conflicting, (ii) may be
exercised, at the option of Agent, only upon the occurrence and during the
continuation of an Event of Default, provided, further, that any license,
sublicense or other transaction entered into by Agent in accordance herewith
shall be binding upon Obligor notwithstanding any subsequent cure of an Event of
Default and (iii) shall apply to the use of the trademarks or service marks in
connection with goods and services of similar type and quality to those
theretofore sold by such Obligor under such trademark or service mark. The
foregoing license or sublicense shall include access to all media in which any
of the licensed or sublicensed items may be recorded or stored and to all
computer programs used for the compilation or printout thereof, subject to and
solely to the extent permitted by any existing licenses or agreements relating
thereto.

 

-90-



--------------------------------------------------------------------------------

11.4 Setoff. At any time during an Event of Default, Agent, Lenders, and any of
their Affiliates are authorized, to the fullest extent permitted by Applicable
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by Agent, such Lender or
such Affiliate to or for the credit or the account of an Obligor against its
Obligations, whether or not Agent, such Lender or such Affiliate shall have made
any demand under this Agreement or any other Loan Document and although such
Obligations may be contingent or unmatured or are owed to a branch or office of
Agent, such Lender or such Affiliate different from the branch or office holding
such deposit or obligated on such indebtedness. The rights of Agent, each Lender
and each such Affiliate under this Section 11.4 are in addition to other rights
and remedies (including other rights of setoff) that such Person may have.

11.5 Remedies Cumulative; No Waiver.

11.5.1 Cumulative Rights. All agreements, warranties, guaranties, indemnities
and other undertakings of Obligors under the Loan Documents are cumulative and
not in derogation of each other. The rights and remedies of Agent and Lenders
under the Loan Documents are cumulative, may be exercised at any time and from
time to time, concurrently or in any order, and are not exclusive of any other
rights or remedies available by agreement, by law, at equity or otherwise. All
such rights and remedies shall continue in full force and effect until Full
Payment of all Obligations.

11.5.2 Waivers. No waiver or course of dealing shall be established by (a) the
failure or delay of Agent or any Lender to require strict performance by any
Obligor under any Loan Document, or to exercise any rights or remedies with
respect to Collateral or otherwise; (b) the making of any Loan during a Default,
Event of Default or other failure to satisfy any conditions precedent; or
(c) acceptance by Agent or any Lender of any payment or performance by an
Obligor under any Loan Documents in a manner other than that specified therein.
Any failure to satisfy a financial covenant on a measurement date shall not be
cured or remedied by satisfaction of such covenant on a subsequent date.

SECTION 12. AGENT

12.1 Appointment, Authority and Duties of Agent.

12.1.1 Appointment and Authority. Each Secured Party appoints and designates TCW
as Agent under all Loan Documents. Agent may, and each Secured Party authorizes
Agent to, enter into all Loan Documents to which Agent is intended to be a party
and accept all Security Documents. Any action taken by Agent in accordance with
the provisions of the Loan Documents, and the exercise by Agent of any rights or
remedies set forth therein, together with all other powers reasonably incidental
thereto, shall be authorized by and binding upon all Secured Parties. Without
limiting the generality of the foregoing, Agent shall have the sole and
exclusive authority to (a) act as the disbursing and collecting agent for
Lenders with respect to all payments and collections arising in connection with
the Loan Documents; (b) execute and deliver as Agent each Loan Document,
including the Intercreditor Agreement and any other intercreditor or
subordination agreement, and accept delivery of each Loan

 

-91-



--------------------------------------------------------------------------------

Document; (c) act as collateral agent for Secured Parties for purposes of
perfecting and administering Liens under the Loan Documents, and for all other
purposes stated therein; (d) manage, supervise or otherwise deal with
Collateral; and (e) take any Enforcement Action or otherwise exercise any rights
or remedies with respect to any Collateral or under any Loan Documents,
Applicable Law or otherwise. Agent alone shall be authorized to determine
eligibility and applicable advance rates under the Borrowing Base, whether to
impose or release any reserve, or whether any conditions to funding have been
satisfied, which determinations and judgments, if exercised in good faith, shall
exonerate Agent from liability to any Secured Party or other Person for any
error in judgment.

12.1.2 Duties. The title of “Agent” is used solely as a matter of market custom
and the duties of Agent are administrative in nature only. Agent has no duties
except those expressly set forth in the Loan Documents, and in no event does
Agent have any agency, fiduciary or implied duty to or relationship with any
Secured Party or other Person by reason of any Loan Document or related
transaction. The conferral upon Agent of any right shall not imply a duty to
exercise such right, unless instructed to do so by Lenders in accordance with
this Agreement.

12.1.3 Agent Professionals. Agent may perform its duties through agents and
employees. Agent may consult with and employ Agent Professionals, and shall be
entitled to act upon, and shall be fully protected in any action taken in good
faith reliance upon, any advice given by an Agent Professional. Agent shall not
be responsible for the negligence or misconduct of any agents, employees or
Agent Professionals selected by it with reasonable care.

12.1.4 Instructions of Required Lenders. The rights and remedies conferred upon
Agent under the Loan Documents may be exercised without the necessity of joining
any other party, unless required by Applicable Law. In determining compliance
with a condition for any action hereunder, including satisfaction of any
condition in Section 6, Agent may presume that the condition is satisfactory to
a Secured Party unless Agent has received notice to the contrary from such
Secured Party before Agent takes the action. Agent may request instructions from
Required Lenders or other Secured Parties with respect to any act (including the
failure to act) in connection with any Loan Documents or Collateral, and may
seek assurances to its satisfaction from Secured Parties of their
indemnification obligations against Claims that could be incurred by Agent.
Agent may refrain from any act until it has received such instructions or
assurances, and shall not incur liability to any Person by reason of so
refraining. Instructions of Required Lenders shall be binding upon all Secured
Parties, and no Secured Party shall have any right of action whatsoever against
Agent as a result of Agent acting or refraining from acting pursuant to
instructions of Required Lenders. Notwithstanding the foregoing, instructions by
and consent of specific parties shall be required to the extent provided in
Section 14.1.1. In no event shall Agent be required to take any action that it
determines in its discretion is contrary to Applicable Law or any Loan Documents
or could subject any Agent Indemnitee to liability.

12.2 Agreements Regarding Collateral and Borrower Materials.

12.2.1 Lien Releases; Care of Collateral. Secured Parties authorize Agent to
release any Lien with respect to any Collateral (a) upon Full Payment of the
Obligations; (b) that is the subject of a disposition or Lien that Borrower
certifies in writing is a Permitted Asset

 

-92-



--------------------------------------------------------------------------------

Disposition or Permitted Lien entitled to priority over Agent’s Liens (and Agent
may rely conclusively on any such certificate without further inquiry); (c) that
does not constitute a material part of the Collateral; or (d) subject to
Section 14.1, with the consent of Required Lenders. Secured Parties authorize
Agent to subordinate its Liens to any Purchase Money Lien or other Lien entitled
to priority hereunder. Agent has no obligation to assure that any Collateral
exists or is owned by an Obligor, or is cared for, protected or insured, nor to
assure that Agent’s Liens have been properly created, perfected or enforced, or
are entitled to any particular priority, nor to exercise any duty of care with
respect to any Collateral.

12.2.2 Possession of Collateral. Agent and Secured Parties appoint each Lender
as agent (for the benefit of Secured Parties) for the purpose of perfecting
Liens in any Collateral held or controlled by such Lender, to the extent such
Liens are perfected by possession or control. If any Lender obtains possession
or control of any Collateral, it shall notify Agent thereof and, promptly upon
Agent’s request, deliver such Collateral to Agent or otherwise deal with it in
accordance with Agent’s instructions.

12.2.3 Reports. Agent shall promptly provide to Lenders, when complete, any
examination or report prepared for Agent with respect to any Obligor (“Report”).
Reports and other Borrower Materials may be made available to Lenders by
providing access to them on the Platform, but Agent shall not be responsible for
system failures or access issues that may occur from time to time. Each Lender
agrees (a) that Reports are not intended to be comprehensive examinations or
reports, and that Agent or any other Person performing an examination or report
will inspect only limited information and will rely significantly upon
Borrower’s books, records and representations; (b) that Agent makes no
representation or warranty as to the accuracy or completeness of any Borrower
Materials and shall not be liable for any information contained in or omitted
from any Borrower Materials, including any Report; and (c) to keep all Borrower
Materials confidential and strictly for such Lender’s internal use, not to
distribute any Report or other Borrower Materials (or the contents thereof) to
any Person (except to such Lender’s Participants, attorneys and accountants),
and to use all Borrower Materials solely for administration of the Obligations.
Each Lender shall indemnify and hold harmless Agent and any other Person
preparing a Report from any action such Lender may take as a result of or any
conclusion it may draw from any Borrower Materials, as well as from any Claims
arising as a direct or indirect result of Agent furnishing same to such Lender,
via the Platform or otherwise.

12.3 Reliance By Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any certification, notice or other communication
(including those by telephone, telex, telegram, telecopy or e-mail) believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person. Agent shall have a reasonable and practicable amount of time to act upon
any instruction, notice or other communication under any Loan Document, and
shall not be liable for any delay in acting.

12.4 Action Upon Default. Agent shall not be deemed to have knowledge of any
Default or Event of Default, or of any failure to satisfy any conditions in
Section 6, unless it has received written notice from Borrower or Required
Lenders specifying the occurrence and nature thereof. If any Lender acquires
knowledge of a Default, Event of Default or failure of such conditions, it shall
promptly notify Agent and the other Lenders thereof in writing. Each Secured
Party agrees that, except as otherwise provided in any Loan Documents or with
the written consent of Agent and Required Lenders, it will not take any
Enforcement Action, accelerate Obligations or assert any rights relating to any
Collateral.

 

-93-



--------------------------------------------------------------------------------

12.5 Ratable Sharing. If any Lender obtains any payment or reduction of any
Obligation, whether through set-off or otherwise, in excess of its ratable share
of such Obligation, such Lender shall forthwith purchase from Secured Parties
participations in the affected Obligation as are necessary to share the excess
payment or reduction on a pro rata basis or in accordance with Section 5.5.2, as
applicable. If any of such payment or reduction is thereafter recovered from the
purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery, but without interest. Notwithstanding
the foregoing, if a Defaulting Lender obtains a payment or reduction of any
Obligation, it shall immediately turn over the full amount thereof to Agent for
application under Section 4.2.2 and it shall provide a written statement to
Agent describing the Obligation affected by such payment or reduction. No Lender
shall set off against a Dominion Account without Agent’s prior consent.

12.6 Indemnification. EACH SECURED PARTY SHALL INDEMNIFY AND HOLD HARMLESS AGENT
INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY OBLIGORS, ON A PRO RATA BASIS,
AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY SUCH
INDEMNITEE; PROVIDED THAT ANY CLAIM AGAINST AN AGENT INDEMNITEE RELATES TO OR
ARISES FROM ITS ACTING AS OR FOR AGENT (IN THE CAPACITY OF AGENT); PROVIDED
FURTHER THAT NO SECURED PARTY SHALL HAVE ANY OBLIGATION TO INDEMNIFY ANY AGENT
INDEMNITEE HEREUNDER TO THE EXTENT THAT SUCH CLAIM IS DETERMINED IN A FINAL,
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO RESULT FROM THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH AGENT INDEMNITEE. In Agent’s
discretion, it may reserve for any Claims made against an Agent Indemnitee, and
may satisfy any judgment, order or settlement relating thereto, from proceeds of
Collateral prior to making any distribution of Collateral proceeds to Secured
Parties. If Agent is sued by any receiver, trustee or other Person for any
alleged preference or fraudulent transfer, then any monies paid by Agent in
settlement or satisfaction of such proceeding, together with all interest, costs
and expenses (including attorneys’ fees) incurred in the defense of same, shall
be promptly reimbursed to Agent by each Secured Party to the extent of its pro
rata share.

12.7 Limitation on Responsibilities of Agent. Agent shall not be liable to any
Secured Party for any action taken or omitted to be taken under the Loan
Documents, except for losses directly and solely caused by Agent’s gross
negligence or willful misconduct. Agent does not assume any responsibility for
any failure or delay in performance or any breach by any Obligor, Lender or
other Secured Party of any obligations under the Loan Documents. Agent does not
make any express or implied representation, warranty or guarantee to Secured
Parties with respect to any Obligations, Collateral, Liens, Loan Documents or
Obligor. No Agent Indemnitee shall be responsible to Secured Parties for any
recitals, statements, information, representations or warranties contained in
any Loan Documents or Borrower Materials; the execution, validity, genuineness,
effectiveness or enforceability of any Loan Documents; the genuineness,
enforceability, collectability, value, sufficiency, location or existence of any
Collateral, or the validity, extent, perfection or priority of any Lien therein;
the validity, enforceability or collectability of any Obligations; or the
assets, liabilities, financial condition,

 

-94-



--------------------------------------------------------------------------------

results of operations, business, creditworthiness or legal status of any Obligor
or Account Debtor. No Agent Indemnitee shall have any obligation to any Secured
Party to ascertain or inquire into the existence of any Default or Event of
Default, the observance by any Obligor of any terms of the Loan Documents, or
the satisfaction of any conditions precedent contained in any Loan Documents.

12.8 Successor Agent and Co-Agents.

12.8.1 Resignation; Successor Agent. Agent may resign at any time by giving at
least thirty (30) days written notice thereof to Lenders and Borrower. Required
Lenders may appoint a successor to replace the resigning Agent, which successor
shall be (a) a Lender or an Affiliate of a Lender; or (b) a financial
institution reasonably acceptable to Required Lenders and (provided no Default
or Event of Default exists) Borrower. If no successor agent is appointed prior
to the effective date of Agent’s resignation, then Agent may appoint a successor
agent that is a financial institution acceptable to it (which shall be a Lender
unless no Lender accepts the role) or in the absence of such appointment,
Required Lenders shall on such date assume all rights and duties of Agent
hereunder. Upon acceptance by any successor Agent of its appointment hereunder,
such successor Agent shall thereupon succeed to and become vested with all the
powers and duties of the retiring Agent without further act. On the effective
date of its resignation, the retiring Agent shall be discharged from its duties
and obligations hereunder but shall continue to have all rights and protections
under the Loan Documents with respect to actions taken or omitted to be taken by
it while Agent, including the indemnification set forth in Sections 12.6 and
14.2, and all rights and protections under this Section 12. Any successor to TCW
by merger or acquisition of stock or this loan shall continue to be Agent
hereunder without further act on the part of any Secured Party or Obligor.

12.8.2 Co-Collateral Agent. If appropriate under Applicable Law, Agent may
appoint a Person to serve as a co-collateral agent or separate collateral agent
under any Loan Document. Each right, remedy and protection intended to be
available to Agent under the Loan Documents shall also be vested in such agent.
Secured Parties shall execute and deliver any instrument or agreement that Agent
may request to effect such appointment. If any such agent shall die, dissolve,
become incapable of acting, resign or be removed, then all the rights and
remedies of the agent, to the extent permitted by Applicable Law, shall vest in
and be exercised by Agent until appointment of a new agent.

12.9 Due Diligence and Non-Reliance. Each Lender acknowledges and agrees that it
has, independently and without reliance upon Agent or any other Lenders, and
based upon such documents, information and analyses as it has deemed
appropriate, made its own credit analysis of each Obligor and its own decision
to enter into this Agreement and to fund the Loans hereunder. Each Secured Party
has made such inquiries as it feels necessary concerning the Loan Documents,
Collateral and Obligors. Each Secured Party acknowledges and agrees that the
other Secured Parties have made no representations or warranties concerning any
Obligor, any Collateral or the legality, validity, sufficiency or enforceability
of any Loan Documents or Obligations. Each Secured Party will, independently and
without reliance upon any other Secured Party, and based upon such financial
statements, documents and information as it deems appropriate at the time,
continue to make and rely upon its own credit decisions in making the Loans, and
in taking or refraining from any action under any Loan Documents. Except for

 

-95-



--------------------------------------------------------------------------------

notices, reports and other information expressly requested by a Lender, Agent
shall have no duty or responsibility to provide any Secured Party with any
notices, reports or certificates furnished to Agent by any Obligor or any credit
or other information concerning the affairs, financial condition, business or
Properties of any Obligor (or any of its Affiliates) which may come into
possession of Agent or its Affiliates.

12.10 Remittance of Payments and Collections.

12.10.1 Remittances Generally. All payments by any Lender to Agent shall be made
by the time and on the day set forth in this Agreement, in immediately available
funds. If no time for payment is specified or if payment is due on demand by
Agent and request for payment is made by Agent by 1:00 p.m. on a Business Day,
payment shall be made by Lender not later than 3:00 p.m. on such day, and if
request is made after 1:00 p.m., then payment shall be made by 11:00 a.m. on the
next Business Day. Payment by Agent to any Secured Party shall be made by wire
transfer, in the type of funds received by Agent. Any such payment shall be
subject to Agent’s right of offset for any amounts due from such payee under the
Loan Documents.

12.10.2 Failure to Pay. If any Secured Party fails to pay any amount when due by
it to Agent pursuant to the terms hereof, such amount shall bear interest, from
the due date until paid in full, at the rate determined by Agent as customary
for interbank compensation for two (2) Business Days and thereafter at the
Default Rate for Prime Rate Loans. In no event shall Borrower be entitled to
receive credit for any interest paid by a Secured Party to Agent.

12.10.3 Recovery of Payments. If Agent pays an amount to a Secured Party in the
expectation that a related payment will be received by Agent from an Obligor and
such related payment is not received, then Agent may recover such amount from
the Secured Party. If Agent determines that an amount received by it must be
returned or paid to an Obligor or other Person pursuant to Applicable Law or
otherwise, then Agent shall not be required to distribute such amount to any
Secured Party. If any amounts received and applied by Agent to Obligations held
by a Secured Party are later required to be returned by Agent pursuant to
Applicable Law, such Secured Party shall pay to Agent, on demand, its share of
the amounts required to be returned.

12.11 Individual Capacities. As a Lender, TCW shall have the same rights and
remedies under the Loan Documents as any other Lender, and the terms “Lenders,”
“Required Lenders” or any similar term shall include TCW in its capacity as a
Lender. Agent, Lenders and their Affiliates may accept deposits from, lend money
to, act as financial or other advisor to, and generally engage in any kind of
business with, Obligors and their Affiliates, as if they were not Agent or
Lenders hereunder, without any duty to account therefor to any Secured Party. In
their individual capacities, Agent, Lenders and their Affiliates may receive
information regarding Obligors, their Affiliates and their Account Debtors
(including information subject to confidentiality obligations), and shall have
no obligation to provide such information to any Secured Party.

12.12 No Third Party Beneficiaries. This Section 12 is an agreement solely among
Secured Parties and Agent, and shall survive Full Payment of the Obligations.
This Section 12 does not confer any rights or benefits upon Borrower or any
other Person. As between Borrower and Agent, any action that Agent may take
under any Loan Documents or with respect to any Obligations shall be
conclusively presumed to have been authorized and directed by Secured Parties.

 

-96-



--------------------------------------------------------------------------------

12.13 Intercreditor Agreement. Each Lender hereunder (a) consents to the
subordination of Liens provided for in the Intercreditor Agreement; (b) agrees
that it will be bound by, and will take no actions contrary to, the provisions
of the Intercreditor Agreement; (c) authorizes and instructs Agent to enter into
the Intercreditor Agreement as Term Loan Agent on behalf of such holder of “Term
Loan Obligations” (as defined therein); and (d) acknowledges (or is deemed to
acknowledge) that a copy of the Intercreditor Agreement was delivered, or made
available, to such Lender. Each Lender hereby acknowledges that it has received
and reviewed the Intercreditor Agreement.

SECTION 13. BENEFIT OF AGREEMENT; ASSIGNMENTS

13.1 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of Borrower, Agent, Lenders, Secured Parties, and their respective
successors and assigns, except that (a) Borrower shall have no right to assign
its rights or delegate its obligations under any Loan Documents; and (b) any
assignment by a Lender must be made in compliance with Section 13.3. Agent may
treat the Person which made any Loan as the owner thereof for all purposes until
such Person makes an assignment in accordance with Section 13.3. Any
authorization or consent of a Lender shall be conclusive and binding on any
subsequent transferee or assignee of such Lender.

13.2 Participations.

13.2.1 Permitted Participants; Effect. Subject to Section 13.3.3, any Lender
may, sell to a financial institution (“Participant”) a participating interest in
the rights and obligations of such Lender under any Loan Documents. Despite any
sale by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, it shall remain
solely responsible to the other parties hereto for performance of such
obligations, it shall remain the holder of its Loans and Commitments for all
purposes, all amounts payable by Borrower shall be determined as if it had not
sold such participating interests, and Borrower and Agent shall continue to deal
solely and directly with such Lender in connection with the Loan Documents. Each
Lender shall be solely responsible for notifying its Participants of any matters
under the Loan Documents, and Agent and the other Lenders shall not have any
obligation or liability to any such Participant. A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 5.8 unless Borrower agrees otherwise in writing.

13.2.2 Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, waiver or other
modification of a Loan Document other than that which forgives principal,
interest or fees, reduces the stated interest rate or fees payable with respect
to any Loan or Commitment in which such Participant has an interest, postpones
the Maturity Date or any date fixed for any regularly scheduled payment of
principal, interest or fees on such Loan or Commitment, or releases Borrower,
any Guarantor or substantially all Collateral.

 

-97-



--------------------------------------------------------------------------------

13.2.3 Participant Register. Each Lender that sells a participation shall,
acting solely for this purpose as an agent of Borrower, maintain a register in
which it enters the Participant’s name, address and interest in Commitments and
Loans (and stated interest). Entries in the register shall be conclusive, absent
manifest error, and such Lender shall treat each Person recorded in the register
as the owner of the participation for all purposes, notwithstanding any notice
to the contrary. No Lender shall have an obligation to disclose any information
in such register except to the extent necessary to establish that a
Participant’s interest is in registered form under the Code.

13.2.4 Benefit of Setoff. Borrower agrees that each Participant shall have a
right of set-off in respect of its participating interest to the same extent as
if such interest were owing directly to a Lender, and each Lender shall also
retain the right of set-off with respect to any participating interests sold by
it. By exercising any right of set-off, a Participant agrees to share with
Lenders all amounts received through its set-off, in accordance with
Section 12.5 as if such Participant were a Lender.

13.3 Assignments.

13.3.1 Permitted Assignments. A Lender may assign to an Eligible Assignee any of
its rights and obligations under the Loan Documents, as long as (a) each
assignment is of a constant, and not a varying, percentage of the transferor
Lender’s rights and obligations under the Loan Documents and, in the case of a
partial assignment, is in a minimum principal amount of $5,000,000 (unless
otherwise agreed by Agent in its discretion) and integral multiples of
$1,000,000 in excess of that amount; (b) except in the case of an assignment in
whole of a Lender’s rights and obligations, the aggregate amount of the
Commitments retained by the transferor Lender is at least $5,000,000 (unless
otherwise agreed by Agent in its discretion); and (c) the parties to each such
assignment shall execute and deliver to Agent, for its acceptance and recording,
an Assignment and Acceptance. Nothing herein shall limit the right of a Lender
to pledge or assign any rights under the Loan Documents to secure obligations of
such Lender, including a pledge or assignment to a Federal Reserve Bank;
provided, however, that no such pledge or assignment shall release the Lender
from its obligations hereunder nor substitute the pledge or assignee for such
Lender as a party hereto.

13.3.2 Effect; Effective Date. Upon delivery to Agent of an executed Assignment
Agreement, assignment notice in the form of Exhibit B and a processing fee of
$3,500 (unless otherwise agreed by Agent in its discretion), and to the extent
that the Eligible Assignee is not an existing Lender, an administrative
questionnaire satisfactory to Agent and all such documentation and other
information with respect to the assignee that is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act, the Agent shall record the
assignment in the Register in accordance with this Section 13.3.4, and as long
as the assignment is also in compliance with this Section 13.3. The assignment
shall become effective upon said recordation in the Register. From such
effective date, the Eligible Assignee shall for all purposes be a Lender under
the Loan Documents, and shall have all rights and obligations of a Lender
thereunder; provided, that such

 

-98-



--------------------------------------------------------------------------------

Eligible Assignee (for the avoidance of doubt, including any Eligible Assignee
that is already a Lender hereunder at the time of assignment) shall not be
entitled to receive any greater payment under Section 5.8 than that which its
assignor would have been entitled to receive had no such assignment occurred,
except to the extent such entitlement to receive a greater payment results from
a Change in Law that occurs after such assignment. Upon consummation of an
assignment, the transferor Lender, Agent and Borrower shall make appropriate
arrangements for issuance of replacement and/or new notes, if applicable.

13.3.3 Certain Assignees. No assignment or participation may be made to
Borrower, an Affiliate of Borrower, Defaulting Lender or a natural person. Any
assignment by a Defaulting Lender shall be effective only upon payment by the
Eligible Assignee or Defaulting Lender to Agent of an aggregate amount
sufficient, upon distribution (through direct payment, purchases of
participations or other compensating actions as Agent deems appropriate), to
satisfy all funding and payment liabilities then owing by the Defaulting Lender
hereunder. If an assignment by a Defaulting Lender shall become effective under
Applicable Law for any reason without compliance with the foregoing sentence,
then the assignee shall be deemed a Defaulting Lender for all purposes until
such compliance occurs.

13.3.4 Register. Agent, acting solely for this purpose as an agent of Borrower,
shall maintain (a) a copy (or electronic equivalent) of each Assignment and
Acceptance delivered to it, and (b) a register for recordation of the names,
addresses and Commitments of, and the Loans and interest owing to, each Lender.
Entries in the register shall be conclusive, absent manifest error, and
Borrower, Agent and Lenders shall treat each Person recorded in such register as
a Lender for all purposes under the Loan Documents, notwithstanding any notice
to the contrary. The register shall be available for inspection by Borrower or
any Lender (with respect to any such Lender’s Loans), from time to time upon
reasonable notice.

SECTION 14. MISCELLANEOUS

14.1 Consents, Amendments and Waivers.

14.1.1 Amendment. No modification of any Loan Document, including any extension
or amendment of a Loan Document or any waiver of a Default or Event of Default,
shall be effective without the prior written agreement of Agent (with the
consent of Required Lenders) and each Obligor party to such Loan Document;
provided, however, that

(a) without the prior written consent of Agent, no modification shall alter any
provision in a Loan Document that relates to any rights, duties or discretion of
Agent;

(b) without the prior written consent of each affected Lender, including a
Defaulting Lender, no modification shall (i) increase the Commitment of such
Lender; (ii) reduce the amount of, or waive or delay payment of, any principal,
interest or fees payable to such Lender; (iii) extend the Maturity Date; or
(iv) amend this clause (c);

(c) without the prior written consent of all Lenders (except any Defaulting
Lender), no modification shall (i) alter Section 2.4 or 14.1.1; (ii) amend the
definition of Required Lenders; (iii) release all or substantially all
Collateral; (iv) except in connection with a merger, disposition or similar
transaction expressly permitted hereby, release any Obligor from liability for
any Obligations;

 

-99-



--------------------------------------------------------------------------------

(d) Agent and Borrower may amend any Loan Document (i) to correct administrative
errors or omissions, or to effect administrative changes that are not adverse to
any Lender, (ii) to correct, amend, cure any ambiguity, inconsistency, defect or
correct any typographical error or other manifest error in this Agreement or any
other Loan Document, (iii) to comply with local law or advice of local counsel
in respect of a Security Document or (iv) to cause a Security Document to be
consistent with this Agreement and other Loan Documents. Notwithstanding
anything to the contrary contained herein, such amendment shall become effective
without any further consent of any other party to such Loan Document if the same
is not objected to in writing by the Required Lenders within five (5) Business
Days following receipt of notice thereof.

14.1.2 Limitations. The agreement of Borrower shall not be required for any
modification of a Loan Document that deals solely with the rights and duties of
Lenders and/or Agent as among themselves. Only the consent of the parties to any
agreement relating to fees shall be required for modification of such agreement.
Any waiver or consent granted by Agent or Lenders hereunder shall be effective
only if in writing and only for the matter specified.

14.1.3 Payment for Consents. Borrower will not, directly or indirectly, pay any
remuneration or other thing of value, whether by way of additional interest, fee
or otherwise, to any Lender (in its capacity as a Lender hereunder) as
consideration for agreement by such Lender with any modification of any Loan
Documents, unless such remuneration or value is concurrently paid, on the same
terms, on a Pro Rata basis to all Lenders providing their consent.

14.2 Indemnity. BORROWER SHALL INDEMNIFY AND HOLD HARMLESS THE INDEMNITEES
AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE,
INCLUDING CLAIMS ASSERTED BY ANY OBLIGOR OR OTHER PERSON OR ARISING FROM THE
NEGLIGENCE OF AN INDEMNITEE. In no event shall any party to a Loan Document have
any obligation thereunder to indemnify or hold harmless an Indemnitee with
respect to a Claim that is determined in a final, non-appealable judgment by a
court of competent jurisdiction to result from the gross negligence or willful
misconduct of such Indemnitee.

14.3 Notices and Communications.

14.3.1 Notice Address. Subject to Section 5.1.4, all notices and other
communications by or to a party hereto shall be in writing and shall be given,
if to Borrower, to it at School Specialty, Inc., W6316 Design Drive; Greenville,
WI 54942; Attn: Chief Financial Officer; Telecopy (920) 882-5863, and, if to any
other Person, at its address shown on the signature pages hereof (or, in the
case of a Person who becomes a Lender after the Closing Date, at the address
shown on its Assignment and Acceptance), or at such other address as a party may
hereafter specify by notice in accordance with this Section 14.3. Each
communication shall be effective only (a) if given by facsimile transmission,
when transmitted to the applicable facsimile number, if confirmation of receipt
is received; (b) if given by mail, three (3) Business Days after deposit in the
U.S. mail, with first-class postage pre-paid, addressed to the applicable
address; or

 

-100-



--------------------------------------------------------------------------------

(c) if given by personal delivery, when duly delivered to the notice address
with receipt acknowledged. Notwithstanding the foregoing, no notice to Agent
pursuant to Section 2.1, 2.2, 2.3 or 3.1 shall be effective until actually
received by the individual to whose attention at Agent such notice is required
to be sent. Any written communication that is not sent in conformity with the
foregoing provisions shall nevertheless be effective on the date actually
received by the noticed party. Any notice received by Borrower shall be deemed
received by Borrower.

14.3.2 Electronic Communications; Voice Mail. Electronic mail and internet
websites may be used only for routine communications, such as delivery of
Borrower Materials, administrative matters, distribution of Loan Documents, and
matters permitted under Section 2.1, 2.2, 2.3 or 3.1. Agent and Lenders make no
assurances as to the privacy and security of electronic communications.
Electronic and voice mail may not be used as effective notice under the Loan
Documents.

14.3.3 Platform. Borrower Materials shall be delivered pursuant to procedures
approved by Agent, including electronic delivery (if possible) upon request by
Agent to an electronic system maintained by Agent (“Platform”). Borrower shall
notify Agent of each posting of Borrower Materials on the Platform and the
materials shall be deemed received by Agent only upon its receipt of such
notice. Borrower Materials and other information relating to this credit
facility may be made available to Secured Parties on the Platform, and Obligors
and Secured Parties acknowledge that “public” information is not segregated from
material non-public information on the Platform. The Platform is provided “as
is” and “as available.” Agent does not warrant the accuracy or completeness of
any information on the Platform nor the adequacy or functioning of the Platform,
and expressly disclaims liability for any errors or omissions in the Borrower
Materials or any issues involving the Platform. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS, OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY AGENT WITH RESPECT TO
BORROWER MATERIALS OR THE PLATFORM. Secured Parties acknowledge that Borrower
Materials may include material non-public information of Obligors and should not
be made available to any personnel who do not wish to receive such information
or who may be engaged in investment or other market-related activities with
respect to any Obligor’s securities. No Agent Indemnitee shall have any
liability to Borrower, Secured Parties or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) relating to use by any Person of the Platform or delivery of Borrower
Materials and other information through the Platform or over the internet.

14.3.4 Non-Conforming Communications. Agent and Lenders may rely upon any
communications purportedly given by or on behalf of Borrower even if they were
not made in a manner specified herein, were incomplete or were not confirmed, or
if the terms thereof, as understood by the recipient, varied from a later
confirmation. Borrower shall indemnify and hold harmless each Indemnitee from
any liabilities, losses, costs and expenses arising from any electronic or
telephonic communication purportedly given by or on behalf of Borrower.

 

-101-



--------------------------------------------------------------------------------

14.4 Performance of Borrower’s Obligations. Agent may, in its discretion at any
time and from time to time, at Borrower’s expense, pay any amount or do any act
required of Borrower under any Loan Documents or otherwise lawfully requested by
Agent to (a) enforce any Loan Documents or collect any Obligations; (b) protect,
insure, maintain or realize upon any Collateral; or (c) defend or maintain the
validity or priority of Agent’s Liens in any Collateral, including any payment
of a judgment, insurance premium, warehouse charge, finishing or processing
charge, or landlord claim, or any discharge of a Lien. All payments, costs and
expenses (including Extraordinary Expenses) of Agent under this Section 14.4
shall be reimbursed to Agent by Borrower, on demand, with interest from the date
incurred until paid in full at the Default Rate applicable to Prime Rate Loans.
Any payment made or action taken by Agent under this Section 14.4 shall be
without prejudice to any right to assert an Event of Default or to exercise any
other rights or remedies under the Loan Documents.

14.5 Credit Inquiries. Agent and Lenders may (but shall have no obligation) to
respond to usual and customary credit inquiries from third parties concerning
any Obligor or Subsidiary.

14.6 Severability. Wherever possible, each provision of the Loan Documents shall
be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.

14.7 Cumulative Effect; Conflict of Terms. The provisions of the Loan Documents
are cumulative. The parties acknowledge that the Loan Documents may use several
limitations or measurements to regulate similar matters, and they agree that
these are cumulative and that each must be performed as provided. Except as
otherwise provided in another Loan Document (by specific reference to the
applicable provision of this Agreement), if any provision contained herein is in
direct conflict with any provision in another Loan Document, the provision
herein shall govern and control.

14.8 Counterparts; Execution. Any Loan Document may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement shall become effective when
Agent has received counterparts bearing the signatures of all parties hereto.
Delivery of a signature page of any Loan Document by telecopy or other
electronic means shall be effective as delivery of a manually executed
counterpart of such agreement. Any electronic signature, contract formation on
an electronic platform and electronic record-keeping shall have the same legal
validity and enforceability as a manually executed signature or use of a
paper-based recordkeeping system to the fullest extent permitted by Applicable
Law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any similar
state law based on the Uniform Electronic Transactions Act. Upon request by
Agent, any electronic signature or delivery shall be promptly followed by a
manually executed or paper document.

14.9 Entire Agreement. Time is of the essence with respect to all Loan Documents
and Obligations. The Loan Documents constitute the entire agreement, and
supersede all prior understandings and agreements, among the parties relating to
the subject matter thereof.

 

-102-



--------------------------------------------------------------------------------

14.10 Relationship with Lenders. The obligations of each Lender hereunder are
several, and no Lender shall be responsible for the obligations or Commitments
of any other Lender. Amounts payable hereunder to each Lender shall be a
separate and independent debt. It shall not be necessary for Agent or any other
Lender to be joined as an additional party in any proceeding for such purposes.
Nothing in this Agreement and no action of Agent, Lenders or any other Secured
Party pursuant to the Loan Documents or otherwise shall be deemed to constitute
Agent and any Secured Party to be a partnership, joint venture or similar
arrangement, nor to constitute control of any Obligor.

14.11 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated by any Loan Document, Borrower acknowledges and
agrees that (a)(i) this credit facility and any arranging or other services by
Agent, any Lender, any of their Affiliates or any arranger are arm’s-length
commercial transactions between Borrower and its Affiliates, on one hand, and
Agent, any Lender, any of their Affiliates or any arranger, on the other hand;
(ii) Borrower has consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate; and (iii) Borrower is
capable of evaluating, and understand and accept, the terms, risks and
conditions of the transactions contemplated by the Loan Documents; (b) each of
Agent, Lenders, their Affiliates and any arranger is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for Borrower, its Affiliates or any other Person, and has no
obligation with respect to the transactions contemplated by the Loan Documents
except as expressly set forth therein; and (c) Agent, Lenders, their Affiliates
and any arranger may be engaged in a broad range of transactions that involve
interests that differ from those of Borrower and its Affiliates, and have no
obligation to disclose any of such interests to Borrower or its Affiliates. To
the fullest extent permitted by Applicable Law, Borrower hereby waives and
releases any claims that it may have against Agent, Lenders, their Affiliates
and any arranger with respect to any breach of agency or fiduciary duty in
connection with any transaction contemplated by a Loan Document.

14.12 Confidentiality. Each of Agent and Lenders shall maintain the
confidentiality of all Information (as defined below), except that Information
may be disclosed (a) to its Affiliates, and to its and their partners,
directors, officers, employees, agents, advisors and representatives (provided
they are informed of the confidential nature of the Information and instructed
to keep it confidential); (b) to the extent requested by any governmental,
regulatory or self-regulatory authority purporting to have jurisdiction over it
or its Affiliates; (c) to the extent required by Applicable Law or by any
subpoena or other legal process; (d) to any other party hereto; (e) in
connection with any action or proceeding relating to any Loan Documents or
Obligations; (f) subject to an agreement containing provisions substantially the
same as this Section 14.12, to any Transferee; (g) with the consent of Borrower;
or (h) to the extent such Information (i) becomes publicly available other than
as a result of a breach of this Section 14.12 or (ii) is available to Agent, any
Lender or any of their Affiliates on a non-confidential basis from a source
other than Borrower. Notwithstanding the foregoing, Agent and Lenders may
publish or disseminate general information concerning this credit facility for
league table, tombstone and advertising purposes, and may use Borrower’s logos,
trademarks or product photographs in advertising materials. As used herein,
“Information” means information received from an Obligor or Subsidiary relating
to it or its business that is identified as confidential when delivered. A
Person required to maintain the confidentiality of Information pursuant to this
Section 14.12

 

-103-



--------------------------------------------------------------------------------

shall be deemed to have complied if it exercises a degree of care similar to
that accorded its own confidential information. Each of Agent and Lenders
acknowledges that (i) Information may include material non-public information;
(ii) it has developed compliance procedures regarding the use of such
information; and (iii) it will handle the material non-public information in
accordance with Applicable Law.

14.13 GOVERNING LAW. UNLESS EXPRESSLY PROVIDED IN ANY LOAN DOCUMENT, THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS AND ALL CLAIMS SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW
PRINCIPLES EXCEPT FEDERAL LAWS RELATING TO NATIONAL BANKS.

14.14 Consent to Forum; Bail-In of EEA Financial Institutions.

14.14.1 Forum. BORROWER HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY
FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER NEW YORK, IN ANY
DISPUTE, ACTION, LITIGATION OR OTHER PROCEEDING RELATING IN ANY WAY TO ANY LOAN
DOCUMENTS, AND AGREES THAT ANY DISPUTE, ACTION, LITIGATION OR OTHER PROCEEDING
SHALL BE BROUGHT BY IT SOLELY IN ANY SUCH COURT. BORROWER IRREVOCABLY AND
UNCONDITIONALLY WAIVES ALL CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY HAVE
REGARDING ANY SUCH COURT’S PERSONAL OR SUBJECT MATTER JURISDICTION, VENUE OR
INCONVENIENT FORUM. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO
THE JURISDICTION OF SUCH COURTS AND CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 14.3.1. A final judgment in any proceeding of
any such court shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or any other manner provided by Applicable Law.

14.14.2 Other Jurisdictions. Nothing herein shall limit the right of Agent or
any Lender to bring proceedings against any Obligor in any other court, nor
limit the right of any party to serve process in any other manner permitted by
Applicable Law. Nothing in this Agreement shall be deemed to preclude
enforcement by Agent of any judgment or order obtained in any forum or
jurisdiction.

14.14.3 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among the parties, each party hereto
(including each Secured Party) acknowledges that any liability arising under a
Loan Document of any Secured Party that is an EEA Financial Institution, to the
extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority, and agrees and consents to,
and acknowledges and agrees to be bound by, (a) the application of any
Write-Down and Conversion Powers by an EEA Resolution Authority to any such
liabilities arising under any Loan Documents which may be payable to it by any
Secured Party that is an EEA Financial Institution; and (b) the effects of any
Bail-in Action on any such liability, including (i) a reduction in full or in
part or cancellation of any such liability; (ii) a conversion of all, or a
portion of, such liability into shares or other instruments of ownership in such
EEA Financial

 

-104-



--------------------------------------------------------------------------------

Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under any Loan Document; or (iii) the variation of the terms of such
liability in connection with the exercise of the write-down and conversion
powers of any EEA Resolution Authority.

14.15 Waivers by Borrower. To the fullest extent permitted by Applicable Law,
Borrower waives (a) the right to trial by jury (which Agent and each Lender
hereby also waives) in any proceeding or dispute of any kind relating in any way
to any Loan Documents, Obligations or Collateral; (b) presentment, demand,
protest, notice of presentment, default, non-payment, maturity, release,
compromise, settlement, extension or renewal of any commercial paper, accounts,
documents, instruments, chattel paper and guaranties at any time held by Agent
on which Borrower may in any way be liable, and hereby ratifies anything Agent
may do in this regard; (c) notice prior to taking possession or control of any
Collateral; (d) any bond or security that might be required by a court prior to
allowing Agent to exercise any rights or remedies; (e) the benefit of all
valuation, appraisement and exemption laws; (f) any claim against Agent or any
Lender, on any theory of liability, for special, indirect, consequential,
exemplary or punitive damages (as opposed to direct or actual damages) in any
way relating to any Enforcement Action, Obligations, Loan Documents or
transactions relating thereto; and (g) notice of acceptance hereof. Borrower
acknowledges that the foregoing waivers are a material inducement to Agent and
Lenders entering into this Agreement and that they are relying upon the
foregoing in their dealings with Borrower. Borrower has reviewed the foregoing
waivers with its legal counsel and has knowingly and voluntarily waived its jury
trial and other rights following consultation with legal counsel. In the event
of litigation, this Agreement may be filed as a written consent to a trial by
the court.

14.16 Patriot Act Notice. Agent and Lenders hereby notify Borrower that pursuant
to the Patriot Act, Agent and Lenders are required to obtain, verify and record
information that identifies Borrower, including its legal name, address, tax ID
number and other information that will allow Agent and Lenders to identify it in
accordance with the Patriot Act. Agent and Lenders will also require information
regarding each personal guarantor, if any, and may require information regarding
Borrower’s management and owners, such as legal name, address, social security
number and date of birth. Borrower shall, promptly upon request, provide all
documentation and other information as Agent or any Lender may request from time
to time in order to comply with any obligations under any “know your customer,”
anti-money laundering or other requirements of Applicable Law.

14.17 NO ORAL AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.
THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.

 

-105-



--------------------------------------------------------------------------------

14.18 Intercreditor Agreement Governs. As between Agent and the Secured Parties
on the one hand and the agent and lenders under the Revolving Loan Facility on
the other hand, in the event of any conflict between the terms of the
Intercreditor Agreement and the terms of this Agreement with respect to the
Collateral, the provisions of the Intercreditor Agreement shall govern.

[Remainder of page intentionally left blank; signatures begin on following page]

 

-106-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.

 

BORROWER: SCHOOL SPECIALTY, INC. By:  

 

Name:  

 

Title:  

 

Address  

 

 

 

 

 

  Attn:  

 

  Telecopy:  

 

SUBSIDIARY GUARANTORS:

 

By:  

 

Name:  

 

Title:  

 

Address  

 

 

 

 

 

  Attn:  

 

  Telecopy:  

 

 



--------------------------------------------------------------------------------

AGENT: TCW ASSET MANAGEMENT COMPANY LLC,as Agent

By:  

 

Name:  

 

Title:  

 

 

Payment Account Designation: Bank Name: State Street Bank & Trust Co. ABA:
011000028 Account Number: 10512614 Account Name: TCW Asset Management
                          Company LLC Ref: School Specialty, Inc. With a copy of
any notice hereunder to: Cortland Capital Market Services LLC 225 W. Washington,
21st Floor Chicago, Illinois 60606 Attn: Valerie Opperman and Legal Department
Email: tcw@cortlandglobal.com;
legal@cortlandglobal.com Fax: (312) 376-0751



--------------------------------------------------------------------------------

LENDERS: TCW DIRECT LENDING LLC, as a Lender By TCW Asset Management Company LLC
Its Investment Advisor By:  

 

Name:  

 

Title:  

 

Payment Account Designation: State Street Bank & Trust Co. Boston ABA
#011-000-028 Beneficiary Acct #: 1055-0390 Beneficiary Name: TCW Direct Lending
LLC, TWIC Ref: School Specialty, Inc. TCW DIRECT LENDING STRATEGIC

VENTURES LLC,

as a Lender

By:  

 

Name:  

 

Title:  

 

Payment Account Designation: State Street Bank & Trust Co. Boston ABA #:
011-000-028 Beneficiary Acct #: 1059-4547 Beneficiary Name: TCW Direct Lending
Strategic Ventures LLC, TWIA Ref: School Specialty, Inc.



--------------------------------------------------------------------------------

WEST VIRGINIA DIRECT LENDING LLC, as a Lender

By: TCW Asset Management Company LLC,

its Investment Advisor

By:  

 

Name:  

 

Title:  

 

State Street Bank & Trust Co. Boston ABA #: 011-000-028 Beneficiary Acct #:
1067-2202 Beneficiary Name: West Virginia Direct Lending LLC, TWIF Ref: School
Specialty, Inc.

TCW BRAZOS FUND LLC,

as a Lender

By: TCW Asset Management Company LLC,

its Investment Advisor

By:  

 

Name:  

 

Title:  

 

Payment Account Designation: State Street Bank & Trust Co. Boston ABA #:
011-000-028 Beneficiary Acct #: 1079-5276 Beneficiary Name: TCW Brazos Fund LLC,
TWIH Ref: School Specialty, Inc.



--------------------------------------------------------------------------------

TCW SKYLINE LENDING, L.P., as a Lender

By: TCW Asset Management Company LLC,

its Investment Advisor

By:  

 

Name:  

 

Title:  

 

Payment Account Designation: State Street Bank & Trust Co. Boston ABA
#011-000-028 Beneficiary Acct #: 1064-1405 Beneficiary Name: TCW Specialty
Lending Fund LP, TWIB Ref: School Specialty, Inc.



--------------------------------------------------------------------------------

Schedule 1.1(a)

Commitments

 

Lender

   Term A Loan
Commitment      Term A
Loan
Commitment
Percentage     Delayed Draw
Term Loan
Commitment      Delayed
Draw Term
Loan
Commitment
Percentage  

TCW Direct Lending LLC

   $ 53,984,615.39        49.08 %    $ 14,723,076.93        49.08 % 

TCW Direct Lending Strategic Ventures LLC

   $ 34,184,615.38        31.08 %    $ 9,323,076.92        31.08 % 

West Virginia Direct Lending LLC

   $ 5,161,538.46        4.69 %    $ 1,407,692.31        4.69 % 

TCW Brazos Fund LLC

   $ 11,592,307.69        10.54 %    $ 3,161,538.46        10.54 % 

TCW Skyline Lending, L.P.

   $ 5,076,923.08        4.62 %    $ 1,384,615.38        4.62 %    

 

 

    

 

 

   

 

 

    

 

 

 

TOTAL

   $ 110,000,000.00        100.00 %    $ 30,000,000.00        100.00 %    

 

 

    

 

 

   

 

 

    

 

 

 



--------------------------------------------------------------------------------

EXHIBIT B

See Attached



--------------------------------------------------------------------------------

EXHIBIT C

to

Loan Agreement

COMPLIANCE CERTIFICATE

Date                 , 20        

TCW Asset Management Company, LLC, as Agent

200 Clarendon Street, 51st Floor

Boston, Massachusetts 02116

The undersigned, the chief financial officer of SCHOOL SPECIALTY, INC., a
Delaware corporation (“Borrower”), gives this certificate (this “Certificate”)
to TCW ASSET MANAGEMENT COMPANY, LLC, as agent for the Lenders (in such
capacity, “Agent”), in accordance with the requirements of Section 10.1.2(d) of
that certain Loan Agreement dated as of April 7, 2017 (as amended, restated,
supplemented, or otherwise modified from time to time, the “Loan Agreement”),
among Borrower, the other borrowers party thereto, the other guarantors party
thereto (the “Guarantors”), the financial institutions party to the Loan
Agreement from time to time as lenders (collectively, “Lenders”) and TCW ASSET
MANAGEMENT COMPANY, LLC, as agent for the Lenders (“Agent”). Unless otherwise
defined herein, capitalized terms used herein shall have the meanings
attributable thereto in the Loan Agreement. I have reviewed and am familiar with
the contents of this Certificate.

1. Based upon my review of the [audited][unaudited] balance sheets of Borrower
and its Subsidiaries, together with related statements of income, cash flow and
[shareholders’ equity],1 for the [Fiscal Quarter][Fiscal Year][month] ending
                , 20         , copies of which are attached hereto,
collectively, as Annex A, I hereby certify that:

(a) [The Borrower is in compliance with Sections 10.2.7 and 10.3 of the Loan
Agreement;]

[(b) The Capital Expenditures during the four (4) consecutive Fiscal Quarter
period ending on                 equaled $            .]

[(c) The Fixed Charge Coverage Ratio of the Borrower at the end of four
(4) consecutive Fiscal Quarter period ending              equaled          to
1.0.]

[(d) The Net Senior Leverage Ratio of the Borrower at the end of four
(4) consecutive Fiscal Quarter period ending          equaled ___ to 1.0.]

[(e) EBITDA of the Borrower at the end of four (4) consecutive Fiscal Quarter
period ending         equaled $            .]

(f) At all times during the [Fiscal Quarter][Fiscal Year][month] ending
        , 20         , Specified Availability (as defined in the Revolving Loan
Agreement on the Third Amendment Effective Date) [was][was not] greater than or
equal to the greater of (x) $12,500,000 and (y) 10% of the Commitments (as
defined in the Revolving Loan Agreement on the Third Amendment Effective Date).

 

1 

Shareholders’ equity is only required to be delivered with the Fiscal Year
financial deliveries required under Section 10.1.2 of the Loan Agreement.

 

C-1



--------------------------------------------------------------------------------

2. No Event of Default exists on the date hereof, other than              [if
none, so state].

3. [Attached hereto as Annex A, for Borrower and its Subsidiaries for the Fiscal
Year ended [                ], are balance sheets as of the end of such Fiscal
Year and the related statements of income, cash flow and shareholders’ equity
for such Fiscal Year, on consolidated and consolidating bases for Borrower and
its Subsidiaries, which consolidated statements are audited and certified
(without any “going concern” or like qualification or exception or any
qualification or exception as to scope of audit) by [•]2, setting forth in
comparative form corresponding figures for the preceding Fiscal Year. Also
attached hereto as Annex A are copies of all management letters and other
material reports submitted to Borrower by its accountants in connection with
such financial statements.]3

4. [Attached hereto as Annex A, for Borrower and its Subsidiaries, for the
Fiscal Quarter ended [            ], are unaudited balance sheets as of the end
of such month and the related statements of income and cash flow for such Fiscal
Quarter and for the portion of the Fiscal Year then elapsed, on consolidated and
consolidating bases for Borrower and its Subsidiaries, setting forth in
comparative form corresponding figures for the preceding Fiscal Year and
certified by the chief financial officer of Borrower as prepared in accordance
with GAAP and fairly presenting the financial position and results of operations
for such month and period, subject to normal year-end adjustments and the
absence of footnotes.]4

5. [Attached hereto as Annex A, for Borrower and its Subsidiaries, for the month
ended [            ], are unaudited balance sheets as of the end of such month
and the related statements of income and cash flow for such month and for the
portion of the Fiscal Year then elapsed, on consolidated and consolidating bases
for Borrower and its Subsidiaries, setting forth in comparative form
corresponding figures for the preceding Fiscal Year and certified by the chief
financial officer of Borrower as prepared in accordance with GAAP and fairly
presenting the financial position and results of operations for such month and
period, subject to normal year-end adjustments and the absence of footnotes.]5

6. [Attached hereto as Annex B, and pursuant to Section 10.1.2(f) of the Loan
Agreement are projections of Borrower’s consolidated balance sheets, results of
operations, cash flow and Availability for the next Fiscal Year, month by month
and for the next three Fiscal Years, year by year.]

7. Attached hereto as Annex C is a schedule showing reasonably detailed
calculations of the Fixed Charge Coverage Ratio.

 

2 

A firm of independent certified public accountants of recognized standing
selected by Company and acceptable to Agent.

3 

To be included if accompanying annual financial statements only, beginning with
the fiscal year ended December 30, 2017.

4 

To be included if accompanying quarterly financial statements only.

5 

To be included if accompanying monthly financial statements only.

 

C-2



--------------------------------------------------------------------------------

8. Attached hereto as Annex D is a schedule showing reasonably detailed
calculations of the Net Senior Leverage Ratio.

9. Attached hereto as Annex E is a schedule showing reasonably detailed
calculations of EBITDA.

10. [Attached hereto as Annex F is a schedule showing reasonably detailed
calculations of the applicable level for the Applicable Margin.]6

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6 

To be included after December 30, 2017.

 

C-3



--------------------------------------------------------------------------------

Borrower has caused this Compliance Certificate to be executed and delivered by
its chief financial officer, this              day of             , 20        .

 

SCHOOL SPECIALTY, INC., as Borrower By:  

 

  Name:   Title: Chief Financial Officer

 

C-4